Name: Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement
 Type: Decision
 Subject Matter: European construction
 Date Published: 1994-06-28

 28.6.1994 EN Official Journal of the European Communities L 160/1 DECISION OF THE EEA JOINT COMMITTEE No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (EEA), as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter together referred to as the Agreement, and in particular Article 98 thereof, Recalling that the objective of the Contracting Parties to the Agreement is to establish a dynamic and homogeneous European Economic Area, based on common rules and equal treatment of individuals and economic operators as regards the four freedoms and the conditions of competition as well as on strengthened and broadened cooperation in flanking and horizontal policies, Noting that the Agreement contains references to EC acts of EEA relevance issued by the European Community before 1 August 1991, Considering that, in order to guarantee the homogeneity of the Agreement and the legal security for individuals and economic operators, and in the light of the joint examination by the Contracting Parties of acts issued by the European Community after 31 July 1991, the Agreement needs to be amended, Considering furthermore that the specific nature of the acts mentioned in Annex 5 to this Decision require the simultaneous application of these acts within the Community and the EEA from the date of the entry into force of the EEA Agreement, Recalling that according to Protocol 1 to the Agreement provisions of the acts referred to in the Annexes to the Agreement shall be applicable in accordance with the Agreement and Protocol 1, unless otherwise provided in the respective Annex, HAS DECIDED AS FOLLOWS: Article 1 Protocol 47 and Annexes I, II, IV to IX, XI and XIII to XXII to the Agreement shall be amended as specified in Annexes 1 to 20 to this Decision. Article 2 1. Unless otherwise provided in the Annexes to this Decision, dates concerning the entry into force or implementation of the acts mentioned in these Annexes shall, for the purposes of the Agreement, be read as follows:  where the date of entry into force or implementation of the act precedes the date of entry into force of this Decision, the date of entry into force of this Decision shall apply,  where the date of entry into force or implementation of the act is after the date of entry into force of this Decision, the date of entry into force or implementation of the act shall apply. 2. The acts mentioned and the provisions laid down in Annex 5 to this Decision shall be applicable from the date of the entry into force of the Agreement. Article 3 This Decision shall enter into force on 1 July 1994, provided that all the notifications required pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 21 April 1994. For the EEA Joint Committee The President N.G. VAN DER PAS ANNEX 1 to Decision No 7/94 of the EEA Joint Committee PROTOCOL 47 ON THE ABOLITION OF TECHNICAL BARRIERS TO TRADE IN WINE to the EEA Agreement shall be amended as specified below. A. MAIN PART 1. The main part shall be amended as follows: (a) In the first paragraph the words the Appendix shall be replaced by Appendix 1. (b) The following shall be inserted as a new second paragraph: The Contracting Parties shall establish mutual assistance between control authorities in the wine sector in accordance with the provisions laid down in Appendix 2. (c) In the last paragraph the words the Appendix shall be replaced by Appendix 1. B. APPENDIX 1 1. The title APPENDIX shall be replaced by APPENDIX 1. 2. The text of point 4 (Council Regulation (EEC) No 358/79) shall be deleted. 3. The text of point 5 (Commission Regulation (EEC) No 2510/83) shall be deleted. 4. The text of point 7 (Council Regulation (EEC) No 3309/85) shall be deleted. 5. The text of point 11 (Council Regulation (EEC) No 1627/86) shall be deleted. 6. The following indents shall be added in point 15 (Council Regulation (EEC) No 822/87) before the adaptations:  391 R 1734: Council Regulation (EEC) No 1734/91 of 13 June 1991 (OJ No L 163, 26. 6. 1991, p. 6),  392 R 1756: Council Regulation (EEC) No 1756/92 of 30 June 1992 (OJ No L 180, 1. 7. 1992, p. 27),  393 R 1566: Council Regulation (EEC) No 1566/93 of 14 June 1993 (OJ No L 154, 25. 6. 1993, p. 39),  393 R 3111: Commission Regulation (EEC) No 3111/93 of 10 November 1993 (OJ No L 278, 11. 11. 1993, p. 48). 7. The following indent shall be added in point 16 (Council Regulation (EEC) No 823/87) before the adaptation:  391 R 3896: Council Regulation (EEC) No 3896/91 of 16 December 1991 (OJ No L 368, 31. 12. 1991, p. 3.). 8. The text of point 17 (Commission Regulation (EEC) 1069/87) shall be deleted. 9. The following indents shall be added in point 19 (Council Regulation (EEC) No 4252/88):  391 R 1735: Council Regulation (EEC) No 1735/91 of 13 June 1991 (OJ No L 163, 26. 6. 1991, p. 9),  392 R 1759: Council Regulation (EEC) No 1759/92 of 30 June 1992 (OJ No L 180, 1. 7. 1992, p. 31),  393 R 1568: Council Regulation (EEC) No 1568/93 of 14 June 1993 (OJ No L 154, 25. 6. 1993, p. 42),  393 R 3111: Commission Regulation (EEC) No 3111/93 of 10 November 1993 (OJ No L 278, 11. 11. 1993, p. 48). 10. The following indents shall be added in point 22 (Council Regulation (EEC) No 2392/89) before the adaptations:  391 R 2356: Council Regulation (EEC) No 2356/91 of 29 July 1991 (OJ No L 216, 3. 8. 1991, p. 1),  391 R 3897: Council Regulation (EEC) No 3897/91 of 16 December 1991 (OJ No L 368, 31. 12. 1991, p. 5). 11. The following indents shall be added in point 23 (Council Regulation (EEC) No 3677/89) before the adaptation:  391 R 2201: Council Regulation (EEC) No 2201/91 of 22 July 1991 (OJ No L 203, 26. 7. 1991, p. 3),  392 R 2795: Council Regulation (EEC) No 2795/92 of 21 September 1992 (OJ No L 282, 26. 9. 1992, p. 5),  393 R 2606: Council Regulation (EEC) No 2606/93 of 21 September 1993 (OJ No L 239, 24. 9. 1993, p. 6). 12. The text of point 24 (Commission Regulation (EEC) No 743/90) shall be deleted. 13. The following shall be added in point 25 (Commission Regulation (EEC) No 2676/90): as amended by:  392 R 2645: Commission Regulation (EEC) No 2645/92 of 11 September 1992 (OJ No L 266, 12. 9. 1992, p. 10). 14. The following indents shall be added in point 26 (Commission Regulation (EEC) No 3201/90) before the adaptations:  391 R 3298: Commission Regulation (EEC) No 3298/91 of 12 November 1991 (OJ No L 312, 13. 11. 1991, p. 20),  392 R 0153: Commission Regulation (EEC) No 153/92 of 23 January 1992 (OJ No L 17, 24. 1. 1992, p. 20),  392 R 3650: Commission Regulation (EEC) No 3650/92 of 17 December 1992 (OJ No L 369, 18. 12. 1992, p. 25),  393 R 1847: Commission Regulation (EEC) No 1847/93 of 9 July 1993 (OJ No L 168, 10. 7. 1993, p. 33). 15. The following new points shall be added in point 28 (Commission Regulation (EEC) No 3825/90): 29. 390 R 3827: Commission Regulation (EEC) No 3827/90 of 19 December 1990 on transitional arrangements for the description of certain quality wines produced in specified areas (OJ No L 366, 29. 12. 1990, p. 59), as amended by:  391 R 0816: Commission Regulation (EEC) No 816/91 of 2 April 1991 (OJ No L 83, 3. 4. 1991, p. 8),  391 R 2271: Commission Regulation (EEC) No 2271/91 of 29 July 1991 (OJ No L 208, 30. 7. 1991, p. 36),  391 R 3245: Commission Regulation (EEC) No 3245/91 of 7 November 1991 (OJ No L 307, 8. 11. 1991, p. 15). 30. 390 R 2776: Commission Regulation (EEC) No 2776/90 of 27 September 1990 on transitional measures to be applied in the wine sector after the unification of Germany in the territory of the former German Democratic Republic (OJ No L 267, 29. 9. 1990, p. 30). The provision of the Regulation shall, for the purpose of the present Agreement, be read with the following adaptation:  Article 1 (1) and (3) shall not apply. 31. 391 R 2384: Commission Regulation (EEC) No 2384/91 of 31 July 1991 on the transitional measures applicable to the wine-growing sector in Portugal during the 1991/92 wine year (OJ No L 219, 7. 8. 1991, p. 9). The provision of the Regulation shall, for the purpose of the present Agreement, be read with the following adaptations: (a) Article 2 (3) shall not apply. (b) Article 3 shall not apply. 32. 391 R 3223: Commission Regulation (EEC) No 3223/91 of 5 November 1991 authorizing the United Kingdom to permit under certain conditions an additional increase in the alcoholic strength of certain table wines (OJ No L 305, 6. 11. 1991, p. 14). 33. 391 R 3895: Council Regulation (EEC) No 3895/91 of 11 December 1991 laying down rules for the description and presentation of special wines (OJ No L 368, 31. 12. 1991, p. 1). 34. 391 R 3901: Commission Regulation (EEC) No 3901/91 of 18 December 1991 laying down certain detailed rules on the description and presentation of special wines (OJ No L 368, 31. 12. 1991, p. 15). 35. 392 R 0506: Commission Regulation (EEC) No 506/92 of 28 February 1992 on transitional. measures regarding the total acidity content of wines produced in Spain and released to the Spanish market for 1992 (OJ No L 55, 29. 2. 1992, p. 77). 36. 392 R 0761: Commission Regulation (EEC) No 761/92 of 27 March 1992 laying down transitional measures relating to coupage of table wine in Spain for 1992 (OJ No L 83, 28. 3. 1992, p. 13). 37. 392 R 1238: Commission Regulation (EEC) No 1238/92 of 8 May 1992 determining the Community methods applicable in the wine sector for the analysis of neutral alcohol (OJ No L 130, 15. 5. 1992, p. 13). The provision of the Regulation shall, for the purpose of the present Agreement, be read with the following adaptation: Article 1 (2) shall not apply. 38. 392 R 2332: Council Regulation (EEC) No 2332/92 of 13 July 1992 on sparkling wines produced in the Community (OJ No L 231, 13. 8. 1992, p. 1), as amended by:  393 R 1568: Council Regulation (EEC) No 1568/93 of 14 June 1993 (OJ No L 154, 25. 6. 1993, p. 42). 39. 392 R 2333: Council Regulation (EEC) No 2333/92 of 13 July 1992 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines (OJ No L 231, 13. 8. 1992, p. 9). The provision of the Regulation shall, for the purpose of the present Agreement, be read with the following adaptations: (a) The first indent of Article 3 (4) shall not apply. (b) Article 5 (2) shall be completed as follows: g. In the case of quality sparkling wine referred to in Article 1, second paragraph, (b) of Regulation (EEC) No 2332/92, originating in:  Austria: QualitÃ ¤tsschaumwein  or QualitÃ ¤tssekt  (c) Article 6 (6) shall be completed as follows: c. The term Hauersekt  shall be reserved for quality sparkling wines equivalent to quality sparkling wines produced in a specified region in accordance with Article 6 (4) of this Regulation and with Regulation (EEC) No 2332/92, provided that they are:  produced in Austria,  produced from grapes harvested in the same vineyard where the producer makes wine from grapes intended for the preparation of quality sparkling wines,  marketed by the producer and made available with labels indicating the vineyard, the vine variety and the year,  regulated by Austrian rules. 40. 392 R 3459: Commission Regulation (EEC) No 3459/92 of 30 November 1992 authorizing the United Kingdom to permit an additional increase in the alcoholic strength of table wines and of quality wines produced in a specified region (OJ No L 350, 1. 12. 1992, p. 60). 41. 393 R 0586: Commission Regulation (EEC) No 586/93 of 12 March 1993 providing for an exception in respect of the volatile acid content of certain wines (OJ No L 61, 13. 3. 1993, p. 39). 42. 393 R 2238: Commission Regulation (EEC) No 2238/93 of 26 July 1993 on the accompanying documents for the carriage of wine products and the relevant records to be kept (OJ No L 200, 10. 8. 1993, p. 10). The provision of the Regulation shall, for the purpose of the present Agreement, be read with the following adaptations: (a) Article 1 (1) (a), 1 (1) (b) first indent, 1 (1) (c) and 1 (2) shall not apply; (b) Article 2 (e) and 2 (f) shall not apply; (c) Article 3 (1) first subparagraph shall be supplemented as follows: The document must be completed in accordance with the model set out in Annex III; (d) Article 3 (2), 3 (3) and 3 (4) last paragraph shall not apply; (e) Article 4 (1) shall not apply; (f) Article 5 (2) shall not apply; (g) Article 6 (1) second subparagraph shall not apply: (h) Article 7 (1) (a) (i) first and second indent, 7 (1) (a) (ii), 7 (1) (c) first indent, 7 (5) and 7 (6) shall not apply; (i) Article 7 shall be suplemented as follows: In the case of tariff concessions mutually granted for wine in trade between the Community and Austria, the origin or the provenance must be attested on the accompanying document as follows:  For wines originating in the Community: This document attests the origin of the quality wines psr/quality sparkling wines psr/retsina wines (1) set out herein.  For wines originating in Austria: This wine is a quality wine/sparkling wine (2) as defined in the provisions of the 1985 Austrian Law on wine. (j) Article 8 (1) and 8 (5) shall not apply; (k) Title II shall not apply; (l) Article 19 (2) shall not apply. (1) Delete as appropriate. " (2) Delete as appropriate. " 16. The following heading and new points shall be added after point 42: ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 43. List published pursuant to Article 22 of Commission Regulation (EEC) No 986/89 of 10 April 1989 on the accompanying documents for carriage of wine products and the relevant records to be kept (OJ No C 330, 19. 12. 1991, p. 3). 44. List of quality wines produced in specified regions (OJ No C 333, 24. 12. 1991, p. 4). 45. List of table wines designated as Landwein , vin de pays , vino tipico , Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ ÃÃ ±Ã Ã ¬Ã ´Ã ¿Ã Ã ·  or Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã Ã ¿ÃÃ ¹Ã ºÃ Ã  , vino de la tierra , vinho regional  (OJ No C 155, 20. 6. 1992, p. 14). 46. List of Austrian wines. C. The following shall be added to the Protocol as a new Appendix 2: APPENDIX 2 Establishing mutual assistance between control authorities in the wine sector TITLE I PRELIMINARY PROVISIONS Article 1 Definitions For the purposes of this Appendix: (a) rules concerning trade in wine  shall mean any provision laid down in this Protocol; (b) competent authority  shall mean each of the authorities or each of the departments designated by a Contracting Party to ensure compliance with the rules concerning trade in wine; (c) liaison authority  shall mean the competent body or authority designated by a Contracting Party to liaise as appropriate with the liaison authorities of other Contracting Parties; (d) applicant authority  shall mean a competent authority which has been designated by a Contracting Party for this purpose and which makes a request for assistance in areas covered by this Appendix; (e) requested authority  shall mean a competent body or authority which has been designated by a Contracting Party for this purpose and which receives a request for assistance in areas covered by this Appendix; (f) contravention  shall mean any violation of the rules concerning trade in wine, as well as any attempted violation of such rules. Article 2 Scope 1. The Contracting Parties shall assist each other, in the manner and under the conditions laid down in this Appendix. The correct application of the rules concerning trade in wine shall be ensured in particular through mutual assistance, detection and investigation of contraventions of these rules. 2. Assistance in matters concerning such rules, as provided for in this Appendix, shall apply to any authority of the Contracting Parties. It shall not prejudice the rules relating to criminal proceedings or mutual assistance among Contracting Parties at judicial level in cirminal matters. TITLE II CONTROLS TO BE CARRIED OUT BY THE CONTRACTING PARTIES Article 3 Principles 1. The Contracting Parties shall take the necessary measures to ensure the assistance, as provided for in Article 2, through appropriate control measures. 2. Such controls shall be carried out either systematically or by sampling. In the case of sampling, Contracting Parties shall ensure by their number, nature and frequency that controls are representative. 3. Contracting Parties shall ensure that the competent authorities have a sufficient number of suitable, qualified and experienced staff to carry out efficiently the controls referred to in paragraph 1. They shall take all appropriate measures to facilitate the work of the officials of their competent authorities, in particular with regard to the following purposes:  having access to the vineyards, wine-making and storage installations and for installations for processing wine-sector products and vehicles for transporting those prodcuts,  having access to the commercial premises (or warehouses) and vehicles of anyone holding, with a view to sale, marketing or transporting wine-sector products or products which may be intended for use in the wine sector,  having the possibility of undertaking a survey of wine-sector products and substances or products which may be used for the preparation of such products,  having the possibility of taking samples of products held with a view to sale, marketed or transported,  having the possibility of examining accounts or other documents for the purposes of controls and of taking copies or extracts thereof,  having the possibility of taking appropriate protective measures regarding the preparation, holding, transport, description, presentation, export to other Contracting Parties and marketing of a wine-sector product or a product intended for use in the preparation of such a product, if there is reason to believe that there has been a serious infringement of this Protocol, in particular in the case of fraudulent treatment or risks to public health. Article 4 Control authorities 1. Where a Contracting Party designates several competent authorities, it shall ensure the coordination of the work of those authorities. 2. Each Contracting Party shall designate a single liaison authority. The authority designated shall:  forward the applications for cooperation with a view to implementing this Appendix to the liaison authorities of other Contracting Parties,  receive such applications from the latter authorities and forward them to the competent authority or authorities of the Contracting Party concerned under which it comes,  represent that Contracting Party vis-Ã -vis other Contracting Parties in the context of the cooperation covered by Title III,  notify the other Contracting Parties of the measures taken pursuant to Article 3. TITLE III MUTUAL ASSISTANCE BETWEEN CONTROL AUTHORITIES Article 5 Assistance on request 1. At the request of the applicant authority, the requested authority shall furnish it with all relevant information to enable it to verify the correct application of the rules concerning trade in wine, including information concerning operations noted or planned which contravene or would contravene such rules. 2. At the reasoned request of the applicant authority, the requested authority shall perform or take necessary steps to perform special surveillance or controls enabling the desired objectives to be achieved. 3. The requested authority as referred to in paragraphs 1 and 2 shall act as if on its own account or at the request of an authority in its own country. 4. In agreement with the requested authority, the applicant authority may designate its own officials or officials of another competent authority of the Contracting Party it represents:  either to obtain on the premises of the competent authorities coming under the Contracting Party in which the requested authority has its seat, information relating to the verification of the correct application of the rules concerning trade in wine or to control activities, including the making of copies of transport and other documents or extracts from the register,  or to be present during activities requested pursuant to paragraph 2. The copies referred to in the first indent may be made only with the agreement of the requested authority. 5. An applicant authority which wishes to send to a Contracting Party an official designated in accordance with paragraph 4, first subpararaph, to be present at the control operations referred to in the second indent of that subparagraph shall advise the requested authority accordingly in good time before the start of those operations. The officials of the requested authority shall at all times be in charge of carrying out control operations. The officials of the applicant authority shall:  produce written authorization specifying their identity and status,  have, within the limits imposed by the Contracting Party of the requested authority on its own officials in carrying out the controls concerned:  the rights of access provided for in Article 3 (3),  the right to be informed of the results of controls carried out by the officials of the requested authority pursuant to Article 3 (3),  adopt, in the course of controls, an attitude compatible with the rules and practices which must be followed by officials of the Contracting Party within the territory of which the control operations are carried out. 6. The reasoned requests referred to in this Article shall be forwarded to the requested authority of the Contracting Party in question via the liaison authority of that Contracting Party. The same shall apply for:  the answers to those requests, and  communications concerning the application of paragraphs 2, 4 and 5. By way of derogation from the first subparagraph and in the interests of quicker and more effective cooperation between them, a Contracting Party may, in certain appropriate cases, permit a competent authority to:  make its reasoned request or communication directly to a competent authority of another Contracting Party,  reply directly to reasoned requests or communications received from a competent authority of another Contracting Party. Article 6 Urgent notification Where a competent authority of a Contracting Party has grounds for suspicion or learns:  that a product referred to in this Protocol does not comply with the rules concerning trade in wine or has been the subject of fraudulent action to obtain or market such a product, and  that such failure to comply with the rules is of specific interest to one or more other Contracting Parties and is such as to lead to administrative measures or legal action, that competent authority shall, via the liaison authority under which it comes, notify the liaison authority of the Contracting Party concerned without delay. Article 7 Form and substance of requests for assistance 1. Requests pursuant to this Appendix shall be made in writing. Documents necessary for the execution of such requests shall accompany the request. When required because of the urgency of the situation, oral requests may be accepted but must be confirmed in writing immediately. 2. Requests pursuant to paragraph 1 shall include the following information:  the name of the applicant authority making the request,  the measure requested,  the object of, and the reason for, the request,  laws, rules, and other legal instruments involved,  indications as exact and comprehensive as possible on the natural or legal persons being the target of the investigations,  a summary of the relevant facts. 3. Requests shall be submitted in an official language of the requested authority or in a language acceptable to such authority. 4. If a request does not meet the formal requirements, its correction or completion may be demanded; the ordering of precautionary measures may, however, take place. Article 8 Form in which information is to be communicated 1. The requested authority shall communicate results of enquiries to the applicant authority in the form of documents, certified copies of documents, reports and the like. 2. The documents provided for in paragraph 1 may be replaced by computerized information produced in any form for the same purpose. Article 9 Exceptions to the obligation to provide assistance 1. The Contracting Party or the requested authority may refuse to give assistance as provided for in this Appendix, where to do so would:  be likely to prejudice sovereignty, public policy (l'ordre public), securtiy or other essential interests, or  involve currency or tax regulations. 2. Where the applicant authority asks for assistance which it would itself be unable to provide if so asked, it shall draw attention to the fact in its request. It shall then be left to the requested authority to decide how to respond to such a request. 3. If assistance is withheld or denied, the decision and the reasons therefor must be notified to the applicant authority without delay. Article 10 Common provisions 1. The information referred to in Article 5 and Article 6 shall be accompanied by documents or other evidence and details of any administrative measures or legal action and shall relate in particular to:  composition and organoleptic characteristics,  description and presentation,  compliance with the rules laid down for preparation and marketing of the product in question. 2. The liaison authorities concerned by a case for which the mutual assistance procedure referred to in Articles 5 and 6 is initiated shall inform each other without delay of:  the progress of investigations, particularly in the form of reports and other documents or information media, and  any administrative or legal action taken subsequent to the operations concerned. 3. Travel costs incurred in the application of this Appendix shall be borne by the Contracting Party which has appointed an official for the measures referred to in Article 5 (2) and (4). 4. This Article shall not prejudice national provisions concerning the secrecy of legal proceedings. TITLE IV GENERAL PROVISIONS Article 11 Collection of samples 1. In the context of the application of Titles II and III, the competent authority of a Contracting Party may request the competent authority of another Contracting Party to collect samples in accordance with the relevant provisions in that Contracting Party. 2. The requested authority shall hold the samples collected pursuant to paragraph 1 and shall determine, inter alia, the laboratory to which they are to be submitted for examination. The applicant authority may designate another laboratory to analyse parallel samples. For this purpose, the requested authority shall forward an appropriate number of samples to the applicant authority. 3. In the case of disagreement between the applicant authority and the requested authority with regard to the results of the examination referred to in paragraph 2, an arbitration anlaysis shall be carried out by a mutually designated laboratory. Article 12 Obligation to observe confidentiality 1. Any information communicated in whatever form pursuant to this Appendix shall be of a confidential nature. It shall be covered by the obligation of official secrecy and shall enjoy the protection extended under the relevant laws applicable in the Contracting Party which received it or the corresponding provisions applying to the Community authorities, as the case may be. 2. This Appendix shall not oblige a Contracting Party whose legislation or administrative practices impose stricter limits for the protection of industrial and commercial secrecy than those laid down in this Appendix to supply information, where the applicant Contracting Party does not take steps to comply with these stricter limits. Article 13 Use of information 1. Information obtained shall be used solely for the purposes of this Appendix and may be used within each Contracting Party for other purposes only with the prior written consent of the administrative authority which furnished the information and shall be subject to any restrictions laid down by that authority. 2. Paragraph 1 shall not impede the use of information in any judicial or administrative proceedings subsequently instituted for offence under ordinary criminal law, provided that it has been obtained in the framework of an international legal assistance procedure. 3. The Contracting Parties may, in their records of evidence, reports and testimonies and in proceedings and charges brought before the courts, use as evidence information obtained and documents consulted in accordance with the provisions of this Appendix. Article 14 Information obtained pursuant to this Appendix  conclusive force The findings of the specific officials of the competent authorities of a Contracting Party in the course of application of this Appendix may be invoked by the competent authorities of the other Contracting Parties. In such cases, they shall have no less value because of the fact that they do not come from the Contracting Party in question. Article 15 Persons subject to controls Natural or legal persons and groups of such persons whose activities may be the subject of the controls referred to in this Appendix shall not obstruct such controls and shall be required to facilitate them at all times. Article 16 Implementation 1. The Contracting Parties shall transmit to each other:  lists of the liaison authorities designated to act as correspondents for the purpose of the operational implementation of this Appendix,  lists of laboratories authorized to carry out analyses pursuant to Article 11 (2). 2. The Contracting Parties shall consult each other and subsequently keep each other informed of the detailed rules of implementation which are adopted in accordance with the provisions of this Appendix. In particular, they shall transmit to each other national provisions and a summary of administrative and judicial decisions of particular relevance to the correct application of the rules concerning trade in wine. Article 17 Complementarity This Appendix shall complement and not impede application of any agreements on mutual assistance which have been concluded or may be concluded between two or more Contracting Parties. Nor shall it preclude more extensive mutual assistance granted under such agreements. ANNEX 2 to Decision No 7/94 of the EEA Joint Committee Annex I (VETERINARY AND PHYTOSANITARY MATTERS) to the EEA Agreement shall be amended as specified below. A. Chapter I. VETERINARY ISSUES I. In the introductory part 1. Paragraph 4 shall be replaced by: 4. The acts referred to in this chapter, except Directives 91/67/EEC, 91/492/EEC, 91/493/EEC, 92/48/EEC, 93/53/EEC and 93/54/EEC, as well as Decisions 91/654/EEC, 92/92/EEC, 92/528/EEC, 92/532/EEC, 92/538/EEC, 93/22/EEC, 93/25/EEC, 93/39/EEC, 93/40/EEC, 93/44/EEC, 93/51/EEC, 93/55/EEC, 93/56/EEC, 93/57/EEC, 93/58/EEC, 93/59/EEC, 93/73/EEC, 93/74/EEC, 93/75/EEC, 93/76/EEC, 93/169/EEC, 93/383/EEC and 93/351/EEC, do not apply to Iceland. However, Directive 90/667/EEC and Decision 92/562/EEC shall apply to Iceland as regards the disposal and processing of fish-waste, its placing on the market and the prevention of pathogens in feedstuffs of fish origin. Furthermore, in Directive 92/118/EEC the provisions of Annex I, Chapter 6 (1) (A) second indent shall apply to Iceland. The other Contracting Parties may maintain their third-country regime in trade with Iceland for areas not covered by the acts and provisions mentioned. The Contracting Parties shall review the matter during 1995. 2. Paragraph 11 shall be replaced by: 11. Designation of common reference laboratories and coordinating institutes. Without prejudice to financial implications, the Community reference laboratories and the Community coordinating institutes shall act as reference laboratories and coordinating institutes for all Parties to this Agreement. Consultations shall take place between the Contracting Parties in order to define the working conditions. 3. The following new paragraph shall be inserted after paragraph 11: 11a. Designation of common reserves of foot-and-mouth disease vaccines. Without prejudice to financial implications, the Community reserves of foot-and-mouth disease vaccines shall act as reserves of foot-and-mouth disease vaccines for all Parties to this Agreement. Consultations shall take place between the Contracting Parties in order to  organize transition from national reserves to Community reserves,  solve all the problems concerning in particular working conditions, financial matters, replacement of antigen, possible use of antigens and on-the-spot inspections. 4. The following new paragraph shall be inserted after paragraph 12: 13. Council Directive 92/65/EEC of 13 July 1992 lying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (OJ No L 268, 14. 9. 1992, p. 54), Council Directive 92/102/EEC of 27 November 1992 on the identification and registration of animals (OJ No L 355, 5. 12. 1992, p. 32) and Commission Decision 93/317/EEC of 21 April 1993 concerning the content of the code to be used on bovine ear marks (OJ No L 122, 18. 5. 1993, p. 45) have not been integrated into this Agreement. The Contracting Parties shall review this matter in 1995. II. BASIC TEXTS 5. The following indents shall be added in point 1 (Council Directive 64/432/EEC) before the adaptations:  391 L 0499: Council Directive 91/499/EEC of 26 June 1991 (OJ No L 268, 24. 9. 1991, p. 107),  391 L 0687: Council Directive 91/687/EEC of 11 December 1991 (OJ No L 377, 31. 12 1991, p. 16),  392 L 0065: Council Directive 92/65/EEC of 13 July 1992 (OJ No L 268, 14. 9. 1992, p. 54). 6. The following shall be added in point 3 (Council Directive 90/426/EEC) before the adaptations: , as amended by:  392 D 0130: Commission Decision 92/130/EEC of 13 February 1992 (OJ No L 47, 22. 2. 1992, p. 26),  392 L 0036: Council Directive 92/36/EEC of 29 April 1992 (OJ No L 157, 10. 6. 1992, p. 28). 7. The following shall be added in point 4 (Council Directive 90/539/EEC) before the adaptations: , as amended by:  392 D 0369: Commission Decision 92/369/EEC of 24 June 1992 (OJ No L 195, 14. 7. 1992, p. 25),  392 L 0065: Council Directive 92/65/EEC of 13 July 1992 (OJ No L 268, 14. 9. 1992, p. 54). 8. The following shall be added in point 5 (Council Directive 91/67/EEC) before the adaptation: , as amended by:  393 L 0054: Council Directive 93/54/EEC of 24 June 1993 (OJ No L 175, 19. 7. 1993, p. 34). 9. The following indent shall be added in point 6 (Council Directive 89/556/EEC) before the adaptation:  393 L 0052: Council Directive 93/52/EEC of 24 June 1993 (OJ No L 175, 19. 7. 1993, p. 21). 10. The following indent shall be added in point 7 (Council Directive 88/407/EEC) before the adaptation:  393 L 0060: Council Directive 93/60/EEC of 30 June 1993 (OJ No L 186, 28. 7. 1993, p. 28). 11. The following indents shall be added in point 9 (Council Directive 72/461/EEC) before the adaptations:  391 L 0687: Council Directive 91/687/EEC of 11 December 1991 (OJ No L 377, 31. 12. 1991, p. 16),  392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ No L 62, 15. 3. 1993, p. 49). 12. The following shall be added in point 10 (Council Directive 91/494/EEC before the adaptation: , as amended by:  392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ No L 62, 15. 3. 1993, p. 1). 13. The following indent shall be added in point 11 (Council Directive 80/215/EEC) before the adaptations:  391 L 0687: Council Directive 91/687/EEC of 11 December 1991 (OJ No L 377, 31. 12. 1991, p. 16). 14a. The following indent shall be added in point 12 (Council Directive 85/51 I/EEC) before the adaptations:  392 D 0380: Commission Decision 92/380/EEC of 2 July 1992 (OJ No L 198, 17. 7. 1992, p. 54). 14b. Adaptation (a) in point 12 (Council Directive 85/511/EEC shall be replaced by the following: (a) In Annex A, the following shall be added concerning commercial laboratories authorized to handle live foot-and-mouth disease virus for vaccine production: Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala.  15a. The following indents shall be added in point 14 (Council Directive 80/217/EEC) before the adaptations:  391 L 0685: Council Directive 91/685/EEC of 11 December 1991 (OJ No L 377, 31. 12. 1991, p. 1),  393 D 0384: Council Decisions 93/384/EEC of 14 June 1993 (OJ No L 166, 8. 7. 1993, p. 34). 15b. The following shall become new adaptations (a) and (b) in point 14 (Council Directive 80/217/EEC): (a) Article 2 (f) shall be replaced by: (f) holding shall mean an agricultural establishment or premises of a dealer, as defined by the national rules in force, situated in the territory of a Contracting Party and in which animals except equidae are held or regularly kept and the holding defined in Article 2 (a) of Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of live equidae;  b) Article 2 (j) shall be replaced by: (j) competent authority shall mean the central authority of a Contracting Party competent to carry out veterinary or zootechnical checks or any authority to which it has delegated that competence;  15c. Former adaptations (a) and (b) in point 14 (Council Directive 80/217/EEC) shall become adaptations (c) and (d). 16. The following new headings and new points shall be inserted after point 14 {Council Directive 80/217/EEC: African horse sickness 14a. 392 L 0035: Council Directive 92/35/EEC of 29 April 1992 laying down control rules and mesures to combat African horse sickness (OJ No L 157, 10. 6. 1992, p. 19). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 17 (2), second subparagraph, the wording not later than three months after this Directive takes effect  shall, with regard to Finland, read not later than 12 months after this Directive takes effect.  (b) In Annex I, the following shall be added to the list of national laboratories for African horse sickness: Austria: Bundesanstalt fÃ ¼r VirusseuchenbekÃ ¤mpfung, Wien  Hetzendorf Finland: Statens VeterinÃ ¦re Institut for Virusforskning, Lindholm, 4771 Kalvehave, Denmark Norway: Statens VeterinÃ ¦re Institut for Virusforskning, Lindholm, 4771 Kalvehave, Denmark Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala , (c) In Annex III (1), the wording in consultation with the Commission,  shall read in consultation with the Commission and the EFTA Surveillance Authority.  Avian influenza 14b. 392 L 0040: Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (OJ No L 167, 22. 6. 1992, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 2 (d) shall be replaced by: (d) competent authority shall mean the central authority of a Contracting Party competent to carry out veterinary or zootechnical checks or any authority to which it has delegated that competence;  (b) In Article 17 (3), the words not later than six months after this Directive is brought into application  shall, with regard to Finland, be read as follows: not later than 12 months after this Directive is brought into application.  (c) In Annex IV, the following shall be added to the list of national avian influenza laboratories: Austria: Bundesanstalt fÃ ¼r VirusseuchenbekÃ ¤mpfung, Wien  Hetzendorf Finland: ElÃ ¤inlÃ ¤Ã ¤kintÃ ¤- ja elintarvikelaitos, Helsinki/Anstalten fÃ ¶r veterinÃ ¤rmedicin och livsmedel, Helsingfors Norway: Statens veterinÃ ¤rmedicinska anstalt, Uppsala, Sweden Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala . Newcastle disease 14c. 392 L 0066: Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (OJ No L 260, 5. 9. 1992, p. 1). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 2 (e) shall be replaced by: (e) competent authority shall mean the central authority of a Contracting Party competent to carry out veterinary or zootechnical checks or any authority to which it has delegated that competence;  (b) In Annex IV, the following shall be added to the list of national Newcastle disease laboratories: Austria: Bundesanstalt fÃ ¼r VirusseuchenbekÃ ¤mpfung, Wien  Hetzendorf Finland: ElÃ ¤inlÃ ¤Ã ¤kintÃ ¤- ja elintarvikelaitos, Helsinki/Anstalten fÃ ¶r veterinÃ ¤rmedicin och livsmedel, Helsingfors Norway: VeterinÃ ¦rinstituttet, Oslo Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala . Fish diseases 14d. 393 L 0053: Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (OJ No L 175, 19. 7. 1993, p. 23). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Austria, Finland and Sweden shall comply with the provisions in Article 3 not later than 1 July 1995. (b) In Annex A, the following shall be added to the list of national reference laboratories for fish diseases: Austria: Institut fÃ ¼r Fischkunde, VeterinÃ ¤rmedizinische UniversitÃ ¤t, Wien Finland: ElÃ ¤inlÃ ¤Ã ¤kintÃ ¤- ja elintarvikelaitos, Helsinki/Anstalten fÃ ¶r veterinÃ ¤rmedicin och livsmedel, Helsingfors Iceland: RannsÃ ³knadeild fisksjÃ ºkdÃ ³ma, TilraunastÃ ¶o Ã ­ meinafrÃ ¦Ã °i, HÃ ¡skÃ ³la Ã slands, Reykjavik Norway: VeterinÃ ¦rinstituttet, Oslo Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala . Other diseases 14e. 392 L 0119: Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animal diseases and specific measures relating to swine vesicular disease (OJ No L 62, 15. 3. 1993, p. 69). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 20 (3) (i), the words no later than six months after this Directive is brought into effect  shall, with regard to Sweden, be read: no later than 1 January 1995.  (b) In Annex II, point 5, the following shall be added to the list of diagnostic laboratories for swine vesicular disease: Austria: Bundesanstalt fÃ ¼r VirusseuchenbekÃ ¤mpfung, Wien-Hetzendorf Finland: ElÃ ¤inlÃ ¤Ã ¤kintÃ ¤- ja elintarvikelaitos, Helsinki/Anstalten fÃ ¶r veterinÃ ¤rmedicin och livsmedel, Helsingfors Norway: Statens Veterinaire Institut for Virusforskning, Lindholm, 4771 Kalvehave, Denmark Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala . 17. The following indent shall be added in point 15 (Council Directive 82/894/EEC) before the adaptation:  392 D 0450: Commission Decision 92/450/EEC of 30 July 1992 (OJ No L 248, 28. 8. 1992, p. 77). 18a. The following indent shall be added in point 18 (Council Directive 64/433/EEC) before the adaptations:  392 L 0005: Council Directive 92/5/EEC of 10 February 1992 (OJ No L 57, 2. 3. 1992, p. 1). 18b. Adaptation (a) in point 18 (Council Directive 64/433/EEC) shall be replaced by the following: (a) In Article 4 (A) the dates 1 January 1993  and 31 December 1991  referred to in the first sentence of the paragraph shall, with regard to EFTA States, be replaced by 1 January 1995  and the day before the entry into force of the Agreement  respectively. 19. Adaptation (a) in point 19 (Council Directive 91/498/EEC) shall be replaced by the following: (a) In Article 2 (1), the date 31 December 1993  shall be read 31 December 1996  with regard to Austria, Norway and Sweden, and 31 December 1997  with regard to Finland. 20a. The following indent shall be added in point 20 (Council Directive 71/118/EEC) before the adaptation:  392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ No L 62, 15. 3. 1993, p. 1). 20b. Adaptations (a) to (d) in point 20 (Council directive 71/118/EEC) shall be replaced by the following: (a) Notwithstanding the integration of this Directive into the Agreement, Sweden may until 1 January 1995, Norway until 1 July 1995 and Austria and Finland until 1 January 1996 for the domestic market maintain establishments approved according to national rules. Products from such establishments must bear the national health mark. (b) In Article 6(1) sixth subparagraph, the beginning of the last sentence shall read The other Contracting Parties, the EFTA Surveillance Authority and the EC Commission shall be informed.  (c) Article 13 shall not apply. (d) In Annex I Chapter XII (66) (a) first indent, the following shall be added:   AT  FI  NO  SE , (e) In Annex I Chapter XII (66) (a) third indent, the following shall be added: EFTA . 21a. The following indents shall be added in point 21 (Council Directive 77/99/EEC) before the adaptations:  392 L 0005: Council Directive 92/5/EEC of 10. February 1992 (OJ No L 57, 2. 3. 1992, p. 1),  392 L 0045: Council Directive 92/45/EEC of 16 June 1992 (OJ No L 268, 14. 9. 1992, p. 35),  392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ No L 62, 15. 3. 1993, p. 1),  392 L 0118: Council Directive 92/118/EEC of 17 December 1992 (OJ No L 62, 15. 3. 1993, p. 49). 21b. Adaptations (a) to (d) in point 21 (Council Directive 77/99/EEC) shall be replaced by the following: (a) In Article 8 (1) last subparagraph, the beginning of the sentence shall read The other Contracting Parties, the EFTA Surveillance Authority and the EC Commission shall be informed.  (b) In Article 10, the date 1 January 1996  referred to in the second and third subparagraph shall be replaced by 1 January 1997  with regard to Norway and Sweden and by 1 January 1998  with regard to Austria and Finland. (c) Article 14 shall not apply. (d) In Annex B Chapter VI (4) (a) (i) first indent, the following shall be added:  AT  FI  NO  SE . (e) In Annex B Chapter VI (4) (a) (i) second indent and (ii) third indent, the following shall be added: EFTA . 22. The following new point shall be inserted after point 21 (Council Directive 77/99/EEC): 21a. 392 L 0120: Council Directive 92/120/EEC of 17 December 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on the production and marketing of certain products of animal origin (OJ No L 62, 15. 3. 1993, p. 86). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 1 (1), the date 31 December 1995 shall be replaced by 31 December 1997 with regard to Finland. (b) In Article 1 (1) the wording are still subject to the rules on checks laid down by Article 5 (2) of Directive 89/662/EEC shall read comply with the rules of the Contracting Party of destination.  23a. The following indent shall be added in point 22 (Council Directive 88/657/EEC) before the adaptations:  392 L 0110: Council Directive 92/110/EEC of 14 December 1992 (OJ No L 394, 31. 12. 1992, p. 26). 23b. The following shall become new adaptation (b) in point 22 (Council Directive 88/657/EEC): (b) In Article 13 (1), the date 1 January 1996  shall be replaced by 1 January 1997  with regard to Finland and Sweden, and by 1 January 1998  with regard to Austria and Norway. 23c. Former adaptation (b) in point 22 (Council Directive 88/657/EEC) shall become adaptation (c). 24a. The following indent shall be added in point 23 (Council Directive 89/437/EEC) before the adaptations:  391 L 0684: Council Directive 91/684/EEC of 19 December 1991 (OJ No L 376, 31. 12. 1991, p. 38). 24b. Adaptation (a) in point 23 (Council Directive 89/437/EEC) shall be replaced by the following: (a) In Article 2, the first sentence shall be replaced by: For the purposes of this Directive: eggs shall mean hen eggs in shell, suitable for direct human consumption or for use in the food industries, except for broken eggs, incubated eggs, and cooked eggs;  industrial eggs shall mean hen eggs in shell other than those referred to in the preceding indent, including broken eggs and incubated eggs but excluding cooked eggs.  The following definitions shall also apply: 25. The following new point shall be inserted after point 24 (Council Directive 91/493/EEC): 24a. 392 L 0048: Council Directive 92/48/EEC of 16 June 1992 laying down the minimum hygiene rules applicable to fishery products caught on board certain vessels in accordance with Article 3 (1) (a) (i) of Directive 91/493/EEC (OJ No L 187, 7. 7. 1992, p. 41). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 3, 30 June 1992  and 31 December 1992  referred to in the second subparagraph shall, with regard to the EFTA States, be replaced by 1 January 1994  and the date of entry into force of the decision by the EEA Joint Committee integrating this Directive into the EEA Agreement  respectively. 26. The following shall be added in point 30 (Council Decision 90/218/EEC): , as amended by:  392 D 0098: Council Decision 92/98/EEC of 10 February 1992 (OJ No L 39, 15. 2. 1992, p. 41),  393 D 0718: Council Decision 93/718/EC of 22 December 1993 (OJ No L 333, 31. 12. 1993, p. 72). 27. The following indent shall be added in point 31 (Council Directive 85/397/EEC) before the adaptations:  392 L 0046: Council Directive 92/46/EEC of 16 June 1992 (OJ No L 268, 14. 9. 1992, p. 1). 28. The following new heading and new points shall be inserted after point 31 (Council Directive 85/397/EEC): Milk and milk-based products 31a. 392 L 0046: Council Directive 92/46/EEC of 16 June 1992 laying down the health rules for the production and placing on the market of raw milk, heat-treated milk and milk-based products (OJ No L 268, 14. 9. 1992, p. 1), as amended by:  392 L 0018: Council directive 92/118/EEC of 17 December 1992 (OJ No L 62, 15. 3. 1993, p. 49). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 2 (17) first subparagraph shall be replaced by: 17. Trade: trade between the Contracting Parties, without prejudice to the provision in paragraph 1 (a) second indent of the introductory part of Chapter I of Annex I to the EEA Agreement.  (b) In Article 10 (1) sixth subparagraph, the beginning of the sentence shall read: The other Contracting Parties, the EFTA Surveillance Authority and the EC Commission shall be informed.  (c) In Article 15 (1), the date 30 June 1993  referred to shall, with regard to the EFTA States, be replaced by the day before the entry into force of the decision by the EEA Joint Committee integrating this Directive into the EEA Agreement.  (d) Article 19 (1) shall not apply. (e) In Article 32 (1), the date 1 January 1994  referred to shall, with regard to the EFTA States, be replaced by 1 January 1995 . (f) In Annex B Chapter I (3), the date 1 January 1993  referred to in the third subparagraph shall, with regard to the EFTA States, be replaced by the date of entry into force of the decision by the EEA Joint Committee integrating this Directive into the EEA Agreement . (g) In Annex C Chapter I (A) (3) (b) fourth subparagraph, the date 1 June 1994  referred to shall, with regard to the EFTA States, be replaced by 1 June 1995 . (h) In Annex C Chapter IV (A) (3) (a) (i) first indent, the following shall be added:   AT  FI  NO  SE  (i) In Annex C Chapter IV (A) (3) (a) (i) second indent and (ii) third indent, the following shall be added: EFTA  (j) Pending adoption of implementing rules, Finland may use Streptococcus thermophilus as a test organism in the test for detection of antibiotics. 31b. 392 L 0047: Council Directive 92/47/EEC of 16 June 1992 on the conditions for granting temporary and limited derogations from specific Community health rules on milk and milk-based products (OJ No L 268, 14. 9. 1992, p. 33). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 2 (2), the date 1 April 1993  referred to in the first subparagraph shall, with regard to the EFTA States, be replaced by 1 September 1994 . (b) In Article 2 (2), the date 1 July 1993  referred to in the fourth subparagraph shall, with regard to the EFTA States, be replaced by 1 December 1994.  (c) In Article 5 (1), the dates 1 January 1993  and 1 January 1994  referred to shall, with regard to the EFTA States, be replaced by the date of entry into force of the decision by the EEA Joint Committee integrating this Directive into the EEA Agreement  and 1 January 1995  respectively. 29a. the following shall be added in point 32 (Council directive 90/667/EEC) and before the adaptations: , as amended by:  392 L 0118: Council directive 92/118/EEC of 17 December 1992 (OJ No L 62, 15. 3. 1993, p. 49). 29b. Adaptation (c) in point 32 (Council Directive 90/667/EEC) shall be replaced by the following: (c) Article 13 (1) shallnot apply. 30a. The following shall be added in point 34 (Council Directive 91/495/EEC) before the adaptations: , as amended by:  392 L 0065: Council Directive 92/65/EEC of 13 July 1992 (OJ No L 268, 14. 9. 1992, p. 54),  392 L 0116: Council Directive 92/116/EEC of 17 December 1992 (OJ No L 62, 15. 3. 1993, p. 1). 30b. The following shall become new adaptations (a) and (d) in point 34 (Council Directive 91/495/EEC): (a) In Article 2 (3) the beginning of the first sentence shall read: farmed game: land mammals including reindeer, or birds,  (d) In Article 6 (2) seventh indent the following shall be inserted after the word stunning : However, the whole slaughter process of reindeer may be carried out in mobile slaughter units in accordance with the provisions of Directive 64/433/EEC.  30c. In Point 34 (Council Directive 91/495/EEC) former adaptations (a) and (b) shall become adaptations (b) and (c), and former adaptations (c), (d), (e) and (f) shall become adaptations (e), (f), (g) and (h), respectively. 31. The following new headings and new points shall be inserted after point 34 (Council Directive 91/495/EEC): Wild game and wild-game meat 34a. 392 L 0045: Council Directive 92/45/EEC of 16 June 1992 on public health and animal health problems relating to the killing of wild game and the placing on the market of wild-game meat (OJ No L 268, 14. 9. 1992, p. 35), as amended by:  392 L 0116: Council directive 92/116/EEC of 17 December 1992 (OJ No L 62, 15. 3. 1993, p. 1). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 2 (1) (h) shall be replaced by: Trade shall mean, without prejudice to the provision in paragraph 1 (a) second indent of the introductory part of Chapter I of Annex I to the EEA Agreement, trade between the Contracting Parties, of meat mentioned in Article 1.  (b) Article 2 (2) shall be replaced by: For the purposes of this Directive the following definitions shall apply as necessary:  veterinary check shall mean any physical check and/or administrative formality which applies to the products referred to in Article 1 and which is intended for the protection, direct or indirect, of public or animal health,  establishment shall mean any undertaking which produces, stores or processes the products referred to in Article 1,  competent authority shall mean the central authority of a Contracting Party competent to carry out veterinary checks or any authority to which it has delegated that competence,  official veterinarian shall mean the veterinarian appointed by the competent authority. Furthermore, the definition of fresh meat in Article 2 (b) of Council Directive 64/433/EEC of 26 June 1964 on health problems affecting intra-Community trade in fresh meat, shall apply as necessary.  (c) In Article 3(1) (a), the beginning of the third indent shall read immediately after killing or collecting.  (d) For the purposes of Article 3 (3), Council directive 77/96/EEC of 21 December 1976 on examination for Trichinae (Trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (1), shall apply. (e) Article 7 (1) fifth subparagraph, the beginning of the last sentence shall read The other Contracting Parties, the EFTA Surveillance Authority and the EC Commission shall be informed . (f) In Article 8,  the date 1 April 1993  referred to in the first subparagraph of paragraph 2 shall, with regard to the EFTA States, be replaced by 1 January 1995 ,  the date 1 October 1992  referred to in paragraph 3 shall, with regard to the EFTA States, be replaced by 1 October 1994 . (g) Article 14 (1) and (2) shall not apply. (h) Article 23 (3) shall not apply. (i) In Annex I Chapter VII (2) (a) (i) first indent, the following shall be added: /AD/FI/NO/SE . (j) In Annex I Chapter VII (2) (a) (i) third indent, the following shall be added to the sets of initials: EFTA . Products of other animals 34b. 392 L 0118: Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (OJ No L 62, 15. 3. 1993, p. 49). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 1 shall be replaced by: This Directive lays down the animal health and public health requirements governing trade in the EEA of the products of animal origin (including trade samples taken from such products) referred to in Annex I and the second and third indents of Article 3. This Directive shall be without prejudice to the adoption of more detailed rules on animal health in the framework of the specific rules in other acts referred to in Annex I Chapter I to the EEA Agreement, nor the maintenance of restrictions on trade of products covered by the specific rules in other acts referred to in Annex I Chapter I to the EEA Agreement based on public health.  The Contracting Parties shall review this adaptation in 1995. (b) Article 2 (1) (a) shall be replaced by: Trade means, without prejudice to the provision in paragraph 1 (a) second indent of the introductory part of Chapter I of Annex I to the EEA Agreement, trade between the Contracting Parties of the products of animal origin mentioned in Article 1;  (c) Article 2 (2) shall be replaced by: For the purposes of this Directive the following definitions shall apply as necessary:  veterinary check shall mean any physical check and/or administrative formality which applies to the products referred to in Article 1 and which is intended for the protection, direct or indirect, of public or animal health,  establishment shall mean any undertaking which produces, stores or processes the products referred to in Article 1,  competent authority shall mean the central authority of a Contracting Party competent to carry out veterinary checks or any authority to which it has delegated that competence,  official veterinarian shall mean the veterinarian appointed by the competent authority,  holding shall mean an agricultural establishment or premises of a dealer, as defined by the national rules in force, situated in the territory of a Contracting Party and in which animals, with the exception of equidae, are held or regularly kept, and the holding as defined in Article 2 (a) of Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of live equidae (see Annex I, Chapter I point 3 of the EEA Agreement),  centre or organization shall mean any undertaking which produces, stores, processes or handles the products referred to in Article 1.  (d) Article 7 (1), (2) and (3) shall not apply. (e) For the purpose of the decisions to be taken by the EFTA Surveillance Authority under this Directive, the procedure referred to in Article 18 shall apply. (f) In Article 20 (1) the date 1 January 1994  shall be read 1 July 1995 . (g) Article 20 (3) shall not apply. (h) In Annex I Chapter 6 (I) (C) the last subparagraph shall be replaced by: Trade in meat meal and bone meal remains subject to the rules laid down by the Contracting Party of destination.  (i) Annex I Chapter 9 shall not apply, (j) Annex I Chapter 11 shall not apply. (k) Annex I Chapter 12 shall not apply. (l) For the application of Annex I, Chapter 14 the following shall apply: Unprocessed manure from poultry flocks vaccinated against Newcastle disease shall not be sent to a region which has obtained the non-vaccination status in accordance with the provisions of Article 12 (2) of Council Directive 90/539/EEC. (m) Annex II, Chapter 1 shall not apply. Zoonoses 34c. 392 L 0117: Council Directive 92/117/EEC of 17 December 1992 concerning measures for protection against specified zoonoses and specified zoonotic agents in animals and products of animal origin in order to prevent outbreaks of food-borne infections and intoxications (OJ No L 62, 15. 3. 1993, p. 38). The provisions of this Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 10 (1) first subparagraph, the date 1 January 1994  shall, with regard to Finland, read 1 January 1995 . (b) In Article 17 (1), the date 1 January 1994  shall, with regard to Norway, read 1 July 1995 . III. APPLICATION TEXTS 32. The following new points shall be inserted after point 44 (Commission Decision 89/91/EEC): 44a. 393 D 0024: Commission Decision 93/24/EEC of 11 December 1992 concerning additional guarantees relating to Aujeszky's disease for pigs destined to Member States or regions free of the disease (OJ No L 16, 25. 1. 1993, p. 18), as amended by:  393 D 0341: Commission Decision 93/341/EEC of 13 May 1993 (OJ No L 136, 5. 6. 1993, p. 47),  393 D 0664: Commission Decision 93/664/EC of 6 December 1993 (OJ No L 303, 10. 12. 1993, p. 27). The provisions of this Decision shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex II (2) (d), the following institutes shall be added: 13. Austria: Bundesanstalt fÃ ¼r VirusseuchenbekÃ ¤mpfung bei Haustieren, Wien 14. Finland: ElÃ ¤inlÃ ¤Ã ¤kintÃ ¤- ja elintarvikelaitos, Helsinki/Anstalten fÃ ¶r veterinÃ ¤rmedicin och livsmedel, Helsingfors 15. Norway: VeterinÃ ¦rinstituttet, Oslo 16. Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala . 44b. 393 D 0042: Commission Decision 93/42/EEC of 21 December 1992 concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Denmark (OJ No L 16, 25. 1. 1993, p. 50). 44c. 393 D 0200: Commission Decision 93/200/EEC of 10 March 1993 approving the programme for the eradication of Aujeszky's disease in Luxembourg (OJ No L 87, 7. 4. 1993, p. 14). 44d. 393 D 0244: Commission Decision 93/244/EEC of 2 April 1993 concerning additional guarantees relating to Aujeszky's disease for pigs destined for certain parts of the territory of the Community (OJ No L 111, 5. 5. 1993, p. 21). The provisions of this Decision shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex II (2) (d), the following institutes shall be added: 13. Austria: Bundesanstalt fÃ ¼r VirusseuchenbekÃ ¤mpfung bei Haustieren, Wien 14. Finland: ElÃ ¤inlÃ ¤Ã ¤kintÃ ¤- ja elintarvikelaitos, Helsinki/Anstalten fÃ ¶r veterinÃ ¤rmedicin och livsmedel, Helsingfors 15. Norway: VeterinÃ ¦rinstituttet, Oslo 16. Sweden: Statens veterinÃ ¤rmedicinska anstalt, Uppsala . 44e. 393 D 0052: Commission Decision 93/52/EEC of 21 December 1992 recording the compliance by certain Member States or regions with the requirements relating to brucellosis (B. melitensis) and according them the status of a Member State or region officially free of the disease (OJ No L 13, 21. 1. 1993, p. 14). 44f. 393 D 0077: Commission Decision 93/77/EEC of 22 December 1992 laying down certain transitional measures necessary to facilitate the changeover to the new arrangements provided for in Council Directive 91/68/EEC (OJ No L 30, 6. 2. 1993, p. 63). 33. The text of point 45 (Commission Decision 90/552/EEC) shall be deleted. 34. The text of point 46 (Commission Decision 90/553/EEC) shall be deleted. 35. The text of point 47 (Commission Decision 91/93/EEC) shall be deleted. 36. The following new points shall be inserted after point 47 (Commission Decision 91/93/EEC): 47a. 391 D 0552: Commission Decision 91/552/EEC of 27 September 1991 establishing the status of Denmark as regards Newcastle disease (OJ No L 298, 29. 10. 1991, p. 21). 47b. 392 D 0339: Commission Decision 92/339/EEC. of 2 June 1992 establishing the status of Ireland as regards Newcastle disease (OJ No L 188, 8. 7. 1992, p. 33). 47c. 392 D 0340: Commission Decision 92/340/EEC of 2 June 1992 on testing of poultry for Newcastle disease prior to movement, in application of Article 12 of Council Directive 90/539/EEC (OJ No L 188, 8. 7. 1992, p. 34). 47d. 392 D 0381: Commission Decision 92/38I/EEC of 3 July 1992 establishing the status of a region of the United Kingdom as regards Newcastle disease (OJ No L 198, 17. 7. 1992, p. 56). 47e. 392 D 0532: Commission Decision 92/532/EEC of 19 November 1992 laying down the sampling plans and diagnostic methods for the detection and confirmation of certain fish diseases (OJ No L 337, 21. 11. 1992, p. 18). 47f. 392 D 0538: Commission Decision 92/538/EEC of 9 November 1992 concerning the status of Great Britain and Northern Ireland with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ No L 347, 28. 11. 1992, p. 67). 47g. 393 D 0022: Commission Decision 93/22/EEC of 11 December 1992 laying down the model of the movement documents referred to in Article 14 of Council Directive 91/67/EEC (OJ No L 16, 25. 1. 1993, p. 8). 47h. 393 D 0039: Commission Decision 93/39/EEC of 18 December 1992 concerning the status of Guernsey with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ No L 16, 25. 1. 1993, p. 46). 47i. 393 D 0040: Commission Decision 93/40/EEC of 18 December 1992 concerning the status of the Isle of Man with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ No L 16, 25. 1. 1993, p. 47). 47j. 393 D 0044: Commission Decision 93/44/EEC of 21 December 1992 approving the programmes concerning spring viremia of carp submitted by the United Kingdom, and defining the additional guarantees for certain fish species for consignment to Great Britain, Northern Ireland, the Isle of Man and Guernsey (OJ No L 16, 25. 1. 1993, p. 53). 47k. 393 D 0055: Commission Decision 93/55/EEC of 21 December 1992 amending the guarantees for the introduction of molluscs into zones for which a programme for Bonamia ostreae and Marteilia refringens has been approved (OJ No L 14, 22. 1. 1993, p. 24), as amended by:  393 D 0169: Commission Decision 93/169/EEC of 19 February 1993 (OJ No L 71, 24. 3. 1993, p. 16). 47l. 393 D 0073: Commission Decision 93/73/EEC of 21 December 1992 concerning the status of Ireland with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ No L 27, 4. 2. 1993, p. 34). 47m. 393 D 0074: Commission Decision 93/74/EEC of 21 December 1992 concerning the status of Denmark with regard to infectious hematopoietic necrosis and viral haemorrhagic septicaemia (OJ No L 27, 4. 2. 1993, p. 35). 37. The following new points shall be inserted after point 49 (Council Decision 89/531/EEC): 49a. 391 D 0665: Council Decision 91/665/EEC of 11 December 1991 designating a Community Coordinating Institute for foot-and-mouth disease vaccines and laying down its functions (OJ No L 368, 31. 12. 1991, p. 19). The provisions of this Decision shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 2 (2) (a), the beginning of the subparagraph shall read at regular intervals or at the request of the Institute, the Commission or the EFTA Surveillance Authority,  (b) In Article 2 (2) (c), the end of the subparagraph shall read and communicating the results of such assays without delay to the Commission, the EFTA Survaillance Authority and the Contracting Parties;  (c) In Article 2 (2) (d), the end of the subparagraph shall read and the periodic transmission of such information to the Commission, the EFTA Surveillance Authority and the Contracting Parties;  (d) In Article 2 (5) (a) and (b), the beginning of each subparagraph shall read in cooperation with appropriate Community and EFTA experts,  (e) In Article 2 (8), the beginning of the paragraph shall read at the request of the Commission or the EFTA Surveillance Authority,  49b. 391 D 0666: Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (OJ No L 368, 31. 12. 1991, p. 21). 38. The following new point shall be inserted after point 50 (Commission Decision 91/42/EEC): 50a. 393 D 0455: Commission Decision 93/455/EEC of 23 July 1993 approving certain contingency plans for the control of foot-and-mouth disease (OJ No L 213, 24. 8. 1993, p. 20). 39. The following new point shall be inserted after point 52 (Council Decision 87/65/EEC): 52a. 393 D 0699: Commission Decision 93/699/EC of 21 December 1993 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC (OJ No L 321, 23. 12. 1993, p. 33). 40. Point 53 (Commission Decision 83/138/EEC) shall be replaced by: 53. 392 D 0451: Commission Decision 92/451/EEC of 30 July 1992 concerning certain health protection measures against Africain swine fever in Sardina, Italy (OJ No L 248, 28. 8. 1992, p. 78). 41 The following indent shall be added in point 54 (Council Decision 89/21/EEC):  393 D 0443: Commission Decision 93/443/EEC of 6 July 1993 (OJ No L 205, 17. 8. 1993, p. 28). 42. The following new points shall be inserted after point 54 (Council Decision 89/21/EEC): 54a. 393 D 0575: Commission Decision 93/575/EC of 8 November 1993 concerning certain protection measures relating to African swine fever in Spain (OJ No L 276, 9. 11. 1993, p. 24), as amended by:  393 D 0600: Commission Decision 93/600/EC of 19 November 1993 (OJ No L 285, 20. 11. 1993, p. 36). 54b. 393 D 0602: Commission Decision 93/602/EC of 19 November 1993 concerning certain protection measures relating to African swine fever in Portugal (OJ No L 285, 20. 11. 1993, p. 38). 43. The following new point shall be inserted after point 58 (Commission Decision 89/469/EEC): 58a. 392 D 0290: Commission Decision 92/290/EEC of 14 May 1992 concerning certain protection measures related to bovine embryos in respect of BSE in the United Kingdom (OJ No L 152, 4. 6. 1992, p. 37). 44. Point 60 (Commission Decision 91/237/EEC) shall be replaced by: 60. 392 D 0188: Commission Decision 92/188/EEC of 10 March 1992 concerning certain protection measures relating to the porcine reproductive and respiratory syndrome (PRRS) (OJ No L 87, 2. 4. 1992, p. 22), as amended by:  392 D 0490: Commission Decision 92/490/EEC of 6 October 1992 (OJ No L 294, 10. 10. 1992, p. 21). 45. The following new points shall be inserted after point 60 (Commission Decision 92/188/EEC): 60a. 393 D 0178: Commission Decision 93/178/EEC of 26 March 1993 concerning certain protection measures, with regard to swine vesicular disease (OJ No L 74, 27. 3. 1993, p. 91). 60b. 393 D 0566: Commission Decision 93/566/EC of 4 November 1993 concerning certain protection measures relating to classical swine fever in Germany and replacing Decision 93/539/EEC (OJ No L 273, 5. 11. 1993, p. 60), as amended by:  393 D 0621: Commission Decision 93/621/EC of 30 November 1993 (OJ No L 297, 2. 12. 1993, p. 36),  393 D 0671: Commission Decision 93/671/EEC of 10 December 1993 (OJ No L 306, 11. 12. 1993, p. 59),  393 D 0720: Commission Decision 93/720/EC of 30 December 1993 (OJ No L 333, 31. 12. 1993, p. 74). 60c. 393 D 0687: Commission Decision 93/687/EC of 17 December 1993 concerning certain protection measures with regard to foot and mouth disease in Italy and repealing Decision 93/180/EEC (OJ No L 319, 21. 12. 1993, p. 49). 46. The following new point shall be inserted after point 63 (Commission Decision 90/515/EEC): 63a. 394 D 0014: Commission Decision 94/14/EC of 21 December 1993 setting up the list of establishments in the Community for which are granted temporary and limited derogation from specific Community health rules on the production and marketing of fresh meat (OJ No L 14, 17. 1. 1994, p. 1). 47. Point 66 (Commission Decision 89/610/EEC) shall be replaced by: 66. 393 D 0257: Commission Decision 93/257/EEC of 15 April 1993 laying down the reference methods and the list of national reference laboratories for detecting residues (OJ No L 118, 14. 5. 1993, p. 75). The provisions of this Decision shall, for the purposes of the present Agreement, be read with the following adaptation: In the Annex, the following shall be added to the list of national reference laboratories: Austria Bundesanstalt fÃ ¼r TierseuchenbekÃ ¤mpfung, MÃ ¶dling All groups Finland ElÃ ¤inlÃ ¤Ã ¤kintÃ ¤- ja elintarvikelaitos, Helsinki, Anstalten fÃ ¶r veterinÃ ¤rmedicin och livsmedel, Helsingfors All groups Norway Norges VeterinÃ ¦rhÃ ¸gskole, Oslo Group A III (a), (b); Group B I (a); Group B II (a) VeterinÃ ¦rinstituttet, Oslo Group A I (b); Group B II (a), (b) Hormonlaboratoriet, Aker Sykehus, Oslo Group A I (a), (c); Group A II; Group B I (b), (c) Sweden Statens livsmedelsverk, Uppsala All groups.  48. The text of point 67 (Commission Directive 80/879/EEC) shall be deleted. 49. The following new points shall be inserted after point 68 (Commission Decision 83/201/EEC): 68a. 393 D 0025: Commission Decision 93/25/EEC of 11 December 1992 approving certain treatments to inhibit the development of pathogenic micro-organisms in bivalve molluscs and marine gastropods (OJ No L 16, 25. 1. 1993, p. 22). 68b. 393 D 0051: Commission Decision 93/51/EEC of 15 December 1992 on the microbiological criteria applicable to the production of cooked crustaceans and molluscan shellfish (OJ No L 13, 21. 1. 1993, p. 11). 68c. 393 D 0351: Commission Decision 93/351/EEC of 19 May 1993 determining analysis methods, sampling plans and maximum limits for mercury in fishery products (OJ No L 144, 16. 6. 1993, p. 23). The provisions of this Decision shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In the Annex, the following fish species shall be added: Orange roughy (Hoplostetus atlanticus) Ling (Molva molva) Tusk (Brosmius brosme).  (b) For Finland and Sweden, for the purpose of placing the following fish species on their respective national market, the average mercury content limit, as specified in Article 1, shall be increased to 1 ppm of fresh product: Finland: Burbot (Lota lota) Perch (Perca fluviatilis) Pike-perch (Stizostedion lucioperca) Sweden: Perch (Perca fluviatilis) Pike-perch (Stizostedion lucioperca). The Contracting Parties shall, at the lastet during 1995, after evaluation of scientific data provided review adaptation (b), with a view to add the species mentioned therein to adaptation (a). 68d. 392 D 0092: Commission Decision 92/92/EEC of 9 January 1992 laying down the requirements relating to equipment and structure of dispatch and purification centres for live bivalve molluscs, for which derogations may be granted (OJ No L 34, 11. 2. 1992, p. 34). 50. Point 69 (Commission Decision 87/410/EEC) shall be replaced by: 69. 393 D 0256: Commission Decision 93/256/EEC of 14 April 1993 laying down the methods to be used for detecting residues of substances having a hormonal or a thyrostatic action (OJ No L 118, 14. 5. 1993, p. 64). 51. The following new point shall be inserted after point 72 (Council Decision 89/187/EEC): 72a. 391 D 0664: Council Decision 91/664/EEC of 11 December 1991 designating the Community reference laboratories for testing certain substances for residues (OJ No L 368, 31. 12. 1991, p. 17). 52. The following new points shall be inserted after point 73 (Council Directive 88/299/EEC): 73a. 391 D 0654: Commission Decision 91/654/EEC of 12 December 1991 on certain protective measures regarding molluscs and crustaceans from the United Kingdom (OJ No L 350, 19. 12. 1991, p. 59). 73b. 393 D 0383: Council Decision 93/383/EEC of 14 June 1993 on reference laboratories for the monitoring of marine biotoxins (OJ No L 166, 8. 7. 1993, p. 31). The provisions of this Decision shall, for the purposes of the present Agreement, be read with the following adaptation: In the Annex, the following shall be added to the list of reference laboratories: Finland: ElainlÃ ¤Ã ¤kintÃ ¤- ja elintarvikelaitos, Helsinki/Anstalten for veterinÃ ¤rmedicin och livsmedel, Hilsingfors; and Tullilaboratorio/Tullaboratoriet, Espoo Norway: Norges VeterinÃ ¦rhÃ ¸gskole, Oslo Sweden: Institutionen for klinisk bakteriologi, GÃ ¶teborgs Universitet, GÃ ¶teborg . 53. The following new points shall be inserted after point 76 (Commission Decision 91/180/EEC): 76a. 392 D 0608: Council Decision 92/608/EEC of 14 November 1992 laying down methods for the analysis and testing of heat-treated milk for direct human consumption (OJ No L 407, 31. 12. 1992, p. 29). 76b. 392 D 0562: Commission Decision 92/562/EEC of 17 November 1992 on the approval of alternative heat treatment systems for processing high-risk material (OJ No L 359, 9. 12. 1992, p. 23). 54. The following new points shall be inserted after point 96 (Commission Decision 90/258/EEC): 96a. 392 D 0353: Commission Decision 92/353/EEC of 11 June 1992 laying down the criteria for the approval or recognition of organizations and associations which maintain or establish stud-books for registered equidae (OJ No L 192, 11. 7. 1992, p. 63). 96b. 392 D 0354: Commission Decision 92/354/EEC of 11 June 1992 laying down certain rules to ensure coordination between organizations and associations which maintain or establish stud-books for registered equidae (OJ No L 192, 11. 7. 1992, p. 66). 96c. 393 D 0623: Commission Decision 93/623/EEC of 20 October 1993 establishing the identification document (passport) accompanying registered equidae (OJ No L 298, 3. 12. 1993, p. 45). 96d. 392 D 0216: Commission Decision 92/216/EEC of 26 March 1992 on the collection of data concerning competitions for equidae as referred to in Article 4 (2) of Council Directive 90/428/EEC (OJ No L 104, 22. 4. 1992, p. 77). IV. ACTS OF WHICH THE EFTA STATES AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT 55. The following indent shall be added in point 98 (Commission Decision 80/775/EEC):  392 D 0103: Commission Decision 92/103/EEC of 31 January 1992 (OJ No L 39, 15. 2. 1992, p. 48). 56. The following new points shall be inserted after point 100 (Commission Decision 88/267/EEC): 100a. 392 D 0139: Commission Decision 92/139/EEC of 12 February 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Denmark (OJ No L 58, 3. 3. 1992, p. 27). 100b. 392 D 0140: Commission Decision 92/140/EEC of 12 February 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Ireland (OJ No L 58, 3. 3. 1992, p. 28). 100c. 392 D 0141: Commission Decision 92/141/EEC of 17 February 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by France (OJ No L 58, 3. 3. 1992, p. 29). 100d. 392 D 0281: Commission Decision 92/281/EEC of 8 May 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by the United Kingdom (OJ No L 150, 2. 6. 1992, p. 23). 100e. 392 D 0282: Commission Decision 92/282/EEC of 8 May 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Portugal (OJ No L 150, 2. 6. 1992, p. 24). 100f. 392 D 0283: Commission Decision 92/283/EEC of 8 May 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by the Netherlands (OJ No L 150, 2. 6. 1992, p. 25). 100g. 392 D 0342: Commission Decision 92/342/EEC of 5 June 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Germany (OJ No L 188, 8. 7. 1992, p. 39). 100h. 392 D 0344: Commission Decision 92/344/EEC of 9 June 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Greece (OJ No L 188, 8. 7. 1992, p. 41). 100i. 392 D 0345: Commission Decision 92/345/EEC of 9 June 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Spain (OJ No L 188, 8. 7. 1992, p. 42). 100j. 392 D 0379: Commission Decision 92/379/EEC of 2 July 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by Belgium (OJ No L 198, 17. 7. 1992, p. 53). 100k. 392 D 0528: Commission Decision 92/528/EEC of 9 November 1992 approving the programmes concerning bonamiosis and marteiliosis submitted by the United Kingdom (OJ No L 332, 18. 11. 1992, p. 25). 100l. 393 D 0056: Commission Decision 92/56/EEC of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by Ireland (OJ No L 14, 22. 1. 1993, p. 25). 100m. 393 D 0057: Commission Decision 93/57/EEC of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by the United Kingdom for Jersey (OJ No L 14, 22. 1. 1993, p. 26). 100n. 393 D 0058: Commission Decision 93/58/EEC of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by the United Kingdom for Guernsey (OJ No L 14, 22. 1. 1993, p. 27). 100o. 393 D 0059: Commission Decision 93/59/EEC of 21 December 1992 approving the programme concerning bonamiosis and marteiliosis submitted by the United Kingdom for the Isle of Man (OJ No L 14, 22. 1. 1993, p. 28). 100p. 393 D 0617: Commission Decision 93/617/EC of 30 November 1993 approving the plan presented by Germany for the eradication of classical swine fever in feral pigs in Mecklenburg-Western Pomerania, Lower Saxony and the Rhineland Palatine (OJ No L 296, 1. 12. 1993, p. 60). 100q. 393 D 0075: Commission Decision 93/75/EEC of 23 December 1992 approving the plan concerning infectious haematopoietic necrosis and viral haemorrhagic septicaemia presented by Spain (OJ No L 27, 4. 2. 1993, p. 37). 100r. 393 D 0076: Commission Decision 93/76/EEC of 23 December 1992 approving the plan concerning infectious haematopoietic necrosis and viral haemorrhagic septicaemia presented by Belgium (OJ No L 27, 4. 2. 1993, p. 38). 57. The following new heading and new point shall be inserted after point 124 (Commission Decision 89/276/EEC): 3.3 Mixed group 124a. 392 D 0558: Commission Decision 92/558/EEC of 23 November 1992 on transitional measures in relation to plants processing high risk material in the Lander of West Mecklenburg-Pomerania, Brandenburg, Saxony-Anhalt, Saxony and Thuringia in the Federal Republic of Germany (OJ No L 358, 8. 12. 1992, p. 24). B. Chapter II. FEEDINGSTUFFS ACTS REFERRED TO 1. The following indents shall be added in point 1 (Council Directive 70/524/EEC) before the adaptations:  391 L 0508: Commission Directive 91/508/EEC of 9 September 1991 (OJ No L 271, 27. 9. 1991, p. 67),  391 L 0620: Commission Directive 91/620/EEC of 22 November 1991 (OJ No L 334, 5. 12. 1991, p. 62),  392 L 0064: Commission Directive 92/64/EEC of 13 July 1992 (OJ No L 221, 6. 8. 1992, p. 51),  392 L 0099: Commission Directive 92/99/EEC of 17 November 1992 (OJ No L 350, 1. 12. 1992, p. 83),  392 L 0113: Commission Directive 92/113/EEC of 16 December 1992 (OJ No L 16, 25. 1. 1993, p. 2),  393 L 0027: Commission Directive 93/27/EEC of 4 June 1993 (OJ No L 179, 22. 7. 1993, p. 5),  393 L 0055: Commission Directive 93/55/EEC of 25 June 1993 (OJ No L 206, 18. 8. 1993, p. 11). 2. The following indents shall be added in point 4 (Council Directive 79/373/EEC):  391 L 0681: Council Directive 91/681/EEC of 19 December 1991 (OJ No L 376, 31. 12. 1991, p. 20),  393 L 0074: Council Directive 93/74/EEC of 13 September 1993 (OJ No L 237, 22. 9. 1993, p. 23). 3. The following new points shall be inserted after point 4 (Council Directive 79/373/EEC): 4a. 391 D 0516: Commission Decision 91/516/EEC of 9 September 1991 establishing a list of ingredients whose use is prohibited in compound feedingstuffs (OJ No L 281, 9. 10. 1991, p. 23), as amended by:  392 D 0508: Commission Decision 92/508/EEC of 20 October 1992 (OJ No L 312, 29. 10. 1992, p. 36). Notwithstanding the provisions of the Decision, Sweden may maintain its national legislation concerning meat meal and other products made of high-risk material within the meaning of Article 3 of Council Directive 90/667/EEC. The Contracting Parties shall review the matter during 1995. 4b. 392 L 0087: Commission Directive 92/87/EEC of 26 October 1992 establishing a non-exclusive list of the main ingredients normally used and marketed for the preparation of compound feedingstuffs intended for animals other than pets (OJ No L 319, 4. 11. 1992, p. 19). Notwithstanding the provisions of the Directive, Sweden may maintain its national legislation concerning meat meal and other products made of high-risk material within the meaning of Article 3 of Council Directive 90/667/EEC. The Contracting Parties shall review the matter during 1995. 4c. 393 L 0074: Council Directive 93/74/EEC of 13 September 1993 on feedingstuffs intended for particular nutritional purposes (OJ No L 237, 22. 9. 1993, p. 23). 4. The following indents shall be added in point 9 (Council Directive 82/471/EEC) before the adaptations:  393 L 0026: Commission Directive 93/26/EEC of 4 June 1993 (OJ No L 179, 22. 7. 1993, p. 2),  393 L 0056: Commission Decision 93/56/EEC of 29 June 1993 (OJ No L 206, 18. 8. 1993, p. 13),  393 L 0074: Council Directive 93/74/EEC of 13 September 1993 (OJ No L 237, 22. 9. 1993, p. 23). 5. The following indent shall be added in point 15 (Third Commission Directive 72/199/EEC):  393 L 0028: Commission Directive 93/28/EEC of 4 June 1993 (OJ No L 179, 22. 7. 1993, p. 8). 6. The following indent shall be added in point 16 (Fourth Commission Directive 73/46/EEC):  392 L 0089: Commission Directive 92/89/EEC of 3 November 1992 (OJ No L 344, 26. 11. 1992, p. 35). 7. The following indent shall be added in point 20 (Seventh Commission Directive 76/372/EEC):  392 L 0095: Commission Directive 92/95/EEC of 9 November 1992 (OJ No L L 327, 13. 11. 1992, p. 54). 8. The following new point shall be inserted after point 23 (Tenth Commission Directive 84/425/EEC): 23a. 393 L 0070: Eleventh Commission Directive 93/70/EEC of 28 July 1993 establishing Community analysis methods for official control of feedingstuffs (OJ No L 324, 17. 9. 1993, p. 17). 9a. In point 24 (Council Directive 74/63/EEC) the following indents shall be added:  392 L 0063: Commission Directive 92/63/EEC of 10 July 1992 (OJ No L 221, 6. 8. 1992, p. 49),  392 L 0088: Council Directive 92/88/EECof 26 October 1992 (OJ No L 321, 6. 11. 1992, p. 24),  393 L 0074: Council Directive 93/74/EEC of 13 September 1993 (OJ No L 237, 22. 9. 1993, p. 23). 9b. The following adaptation shall be added in point 24 (Council Directive 74/63/EEC): The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Article 11 shall not apply.  C. Chapter III. PHYTOSANITARY MATTERS I. BASIC TEXTS 1. The following indent shall be added in point 2 (Council Directive 66/401/EEC):  392 L 0019: Commission Directive 92/19/EEC of 23 March 1992 (OJ No L 104, 22. 4. 1992, p. 61). 2. The following indent shall be added in point 3 (Council Directive 66/402/EEC):  393 L 0002: Commission Directive 93/2/EEC of 28 January 1993 (OJ No L 54, 5. 3. 1993, p. 20). 3. The following indent shall be added in point 4 (Council Directive 69/208/EEC):  392 L 0009: Commission Directive 92/9/EEC of 19 February 1992 (OJ No L 70, 17. 3. 1992, p. 25). II. APPLICATION TEXTS 4. The following shall be added in point 16 (Commission Directive 89/374/EEC): , as amended by:  392 D 0520: Commission Decision 92/520/EEC of 3 November 1992 (OJ No L 325, 11. 11. 1992, p. 25). 5. The following new points shall be inserted after point 18 (Commission Decision 90/639/EEC): 18a. 392 D 0195: Commission Decision 92/195/EEC of 17 March 1992 on the organization of a temporary experiment under Council Directive 66/401/EEC on the marketing of fodder plant seed with regard to increasing the maximum weight of a lot (OJ No L 88, 3. 4. 1992, p. 59). 18b. 393 D 0213: Commission Decision 93/213/EEC of 18 March 1993 on the organization of temporary experiments with regard to the maximum content of inert matter in soya bean seed (OJ No L 91, 15. 4. 1993, p. 27). III. ACTS OF WHICH THE EFTA STATES AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT 6. The following shall be added in point 42 (Commission Decision 77/147/EEC): , as amended by:  392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ No L 108, 25. 4. 1992, p. 55). 7. The following shall be added in point 54 (Commission Decision 79/92/EEC): , as amended by:  392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ No L 108, 25. 4. 1992, p. 55.) 8. The following shall be added in point 62 (Commission Decision 80/1359/EEC): , as amended by:  392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ No L 108, 25. 4. 1992, p. 55). 9. The following shall be added in point 70 (Commission Decision 82/949/EEC): , as amended by:  392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ No L 108, 25. 4. 1992, p. 55). 10. The following shall be added in point 73 (Commission Decision 84/23/EEC): , as amended by:  392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ No L 108, 25. 4. 1992, p. 55). 11. The following shall be added in point 76 (Commission Decision 85/624/EEC): , as amended by:  392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ No L 108, 25. 4. 1992, p. 55). 12. The following shall be added in point 84 (Commission Decision 89/422/EEC): , as amended by:  392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ No L 108, 25. 4. 1992, p. 55). 13. The following shall be added in point 87 (Commission Decision 91/37/EEC): , as amended by:  392 D 0227: Commission Decision 92/227/EEC of 3 April 1992 (OJ No L 108, 25. 4. 1992, p. 55). 14. The following new points shall be inserted after point 87 (Commission Decision 91/37/EEC): 88. 392 D 0168: Commission Decision 92/168/EEC of 4 March 1992 authorizing Greece to restrict the marketing of certain varieties of an agricultural plant species (OJ No L 74, 20. 3. 1992, p. 46). 89. 393 D 0208: Commission Decision 93/208/EEC of 17 March 1993 releasing the Kingdom of Denmark from the requirements to indicate on the official label the botanical name in respect of cereal seed, under Council Directive 66/402/EEC (OJ No L 88, 8. 4. 1993, p. 49). (1) OJ No L 26, 31. 1. 1977, p. 67. ANNEX 3 to Decision No 7/94 of the EEA Joint Committee Annex II (TECHNICAL REGULATIONS, STANDARDS, TESTING AND CERTIFICATION) to the EEA Agreement shall be amended as specified below. A. Chapter I. MOTOR VEHICLES 1. In the adaptation to Chapter I the following shall be inserted as a new second paragraph: For the purpose of this Agreement and to ensure free circulation according to the Community acquis  from 1 January 1995, the provisions of Article 3 of Directives 91/441/EEC, 91/542/EEC, 92/97/EEC and 93/59/EEC shall be applied by the EFTA States in the following way: When making provisions for tax incentives, the EFTA States shall ensure that these incentives will not distort competition in the EEA. Such incentives must, in particular, meet the following conditions:  they must not hinder free circulation,  they must apply to all vehicles which are offered for sale on the market of an EFTA State,  they shall not apply to vehicles fulfilling mandatory standards,  they shall not, by their amount or scope of application, constitute a trade-distorting subsidy. The EFTA Surveillance Authority shall be informed in due time of any plans to introduce or amend tax incentives. The EC Commission and the EFTA Surveillance Authority shall exchange information they have received from the EC Member States or from EFTA States. 2a. The following indents shall be added in point 1 (Council Directive 70/156/EEC) before the adaptation:  392 L 0053: Council Directive 92/53/EEC of 18 June 1992 (OJ No L 225, 10. 8. 1992, p. 1),  393 L 0081: Commission Directive 93/81/EEC of 29 September 1993 (OJ No L 264, 23. 10. 1993, p. 49). 2b. The present adaptation in point 1 (Council Directive 70/156/EEC) shall become adaptation (a) and the following adaptations shall be added: (b) In Annex VII the following shall be added to point 1, section 1: 12 for Austria 17 for Finland IS for Iceland 16 for Norway 5 for Sweden (c) In Annex IX the following shall be added to points 37 of parts I and II: Austria:..., Finland:..., Iceland:..., Norway:..., Sweden:... 3. The following indent shall be added in point 2 (Council Directive 70/157/EEC) before the adaptation:  392 L 0097: Council Directive 92/97/EEC of 10 November 1992 (OJ No L 371, 19. 12. 1992, p. 1). 4. The following indent shall be added in point 3 (Council Directive 70/220/EEC):  393 L 0059: Council Directive 93/59/EEC of 28 June 1993 (OJ No L 186, 28. 7. 1993, p. 21). 5. The following indent shall be added in point 6 (Council Directive 70/31 I/EEC):  392 L 0062: Council Directive 92/62/EEC of 2 July 1992 (OJ No L 199, 18. 7. 1992, p. 33). 6. The following indent shall be added in point 10 (Council Directive 71/320/EEC):  391 L 0422: Commission Directive 91/422/EEC of 15 July 1991 (OJ No L 233, 22. 8. 1991, p. 21). 7. The following shall be added in point 15 (Council Directive 74/297/EEC): , as amended by:  391 L 0662: Commission Directive 91/662/EEC of 6 December 1991 (OJ No L 366, 31. 12. 1991, p. 1). 8. The following indent shall be added in point 20 (Council Directive 76/115/EEC):  390 L 0629: Commission Directive 90/629/EEC of 30 October 1990 (OJ No L 341, 6. 12. 1990, p. 14). 9. The following indent shall be added in point 21 (Council Directive 76/756/EEC):  391 L 0663: Commission Directive 91/663/EEC of 10 December 1991 (OJ No L 366, 31. 12. 1991, p. 17). 10. The following indent shall be added in point 33 (Council Directive 77/649/EEC):  390 L 0630: Commission Directive 90/630/EEC of 30 October 1990 (OJ No L 341, 6. 12. 1990, p. 20). 11. The following indent shall be added in point 34 (Council Directive 78/316/EEC): , as amended by:  393 L 0091: Commission Directive 93/91/EEC of 29 October 1993 (OJ No L 284, 19. 11. 1993, p. 25. 12. The following indent shall be added in point 42 (Council Directive 80/1268/EEC):  393 L 0116: Commission Directive 93/116/EEC of 17 December 1993 (OJ No L 329, 30. 12. 1993, p. 39). 13. The following indent shall be added in point 44 (Council Directive 88/77/EEC), before the adaptation: , as amended by:  391 L 0542: Council Directive 91/542/EEC of 1 October 1991 (OJ No L 295, 25. 10. 1991, p. 1). 14. The following new points shall be inserted after point 45 (Council Directive 89/297/EEC): 45a. 391 L 0226: Council Directive 91/226/EEC of 27 March 1991 on the approximation of the laws of the Member States relating to the spray-suppression systems of certain categories of motor vehicles and their trailers (OJ No L 103, 23. 4. 1991, p. 5). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex II the following shall be added to point 3.4.1: 12 for Austria, 17 for Finland, IS for Iceland, 16 for Norway, 5 for Sweden.  45b. 392 L 0021: Council Directive and 92/21/EEC of 31 March 1992 on the masses and dimensions of motor vehicles of category Ml (OJ No L 129, 14. 5. 1992, p. 1). 45c. 392 L 0022: Council Directive 92/22/EEC of 31 March 1992 on safety glazing and glazing materials on motor vehicles and their trailers (OJ No L 129, 14. 5. 1992, p. 11). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex II the following shall be added to point 4.4.1, footnote 1:  12 for Austria, 17 for Finland, IS for Iceland, 16 for Norway, 5 for Sweden.  45d. 392 L 0023: Council Directive 92/23/EEC of 31 March 1992 relating to tyres for motor vehicles and their trailers and to their fitting (OJ No L 129, 14. 5. 1992, p. 95). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Annex I the following shall be added at the end of the first sentence of point 4.2: 12 for Austria, 17 for Finland, IS for Iceland, 16 for Norway, 5 for Sweden.  45e. 392 L 0024: Council Directive 92/24/EEC of 31 March 1992 relating to speed limitation devices or similar speed limitation on-board systems of certain categories of motor vehicles (OJ No L 129, 14. 5. 1992, p. 154). 45f. 392 L 0061: Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two-or three-wheel motor vehicles (OJ No L 225, 10. 8. 1992, p. 72). The provisions of the Directive shall, for the purposes of the present Agreement be read with the following adaptation: In Annex V, the following shall be added to point 1.1:   12 for Austria  17 for Finland  IS for Iceland  16 for Norway  5 for Sweden . 45g. 392 L 0114: Council Directive 92/114/EEC of 17 December 1992 relating to the external projections forward of the cab's rear panel of motor vehicles of category N (OJ No L 409, 31. 12. 1992, p. 17). 45h. 393 L 0014: Council Directive 93/14/EEC of 5 April 1993 on the braking of two- or three-wheel motor vehicles (OJ No L 121, 15. 5. 1993, p. 1). 45i. 393 L 0029: Council Directive 93/29/EEC of 14 June 1993 on the identification of controls, tell-tales and indicators for two- or three-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 1). 45j. 393 L 0030: Council Directive 93/30/EEC of 14 June 1993 on audible warning devices for two-or three-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 11). 45k. 393 L 0031: Council Directive 93/31/EEC of 14 June 1993 on stands for two-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 19). 45l. 393 L 0032: Council Directive 93/32/EEC of 14 June 1993 on passenger hand-holds on two-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 28). 45m. 393 L 0033: Council Directive 93/33/EEC of 14 June 1993 on protective devices intended to prevent the unauthorized use of two- or three-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 32). 45n. 393 L 0034: Council Directive 93/34/EEC of 14 June 1993 on statutory markings for two- or three-wheel motor vehicles (OJ No L 188, 29. 7. 1993, p. 38). 45o. 393 L 0092: Council Directive 93/92/EEC of 29 October 1993 on the installation of lighting and light-signalling devices on two- or three-wheel motor vehicles (OJ No L 311, 14. 12. 1993, p. 1). 45p. 393 L 0093: Council Directive 93/93/EEC of 29 October 1993 on the masses and dimensions of two- or three-wheel motor vehicles (OJ No L 311, 14. 12. 1993, p. 76). 45q. 393 L 0094: Council Directive 93/94/EEC of 29 October 1993 relating to the space for mounting the rear registration plate of two- or three-wheel motor vehicles (OJ No L 311, 14. 12. 1993, p. 83). B. Chapter IV. HOUSEHOLD APPLIANCES 1. The text of point 1 (Council Directive 79/530/EEC) shall be deleted. 2. The following new point shall be inserted after point 3 (Council Directive 86/594/EEC): 4. 392 L 0075: Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances (OJ No L 297, 13. 10. 1992, p. 16). C. Chapter V. GAS APPLIANCES 1. The following shall be added in point 2 (Council Directive 90/396/EEC): , as amended by:  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1). 2. The following new point shall be inserted after point 2 (Council Directive 90/396/EEC): 3. 392 L 0042: Council Directive 92/42/EEC of 21 May 1992 on efficiency requirements for new hot-water boilers fired with liquid or gaseous fuels (OJ No L 167, 22. 6. 1992, p. 17), as amended by:  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1). D. Chapter VIII. PRESSURE VESSELS 1. The following indent shall be added in point 6 (Council Directive 87/404/EEC):  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1992, p. 1). 2. The following new point shall be inserted after point 7 (Commission Recommendation 89/349/EEC): 8. C/328/92/p. 3: Commission Communication in the framework of the implementation of Council Directive 87/404/EEC of 25 June 1987, on simple pressure vessels, modified by Directive 90/488/EEC of 17 September 1990 (OJ No C 328, 12. 12. 1992, p. 3). E. Chapter IX. MEASURING INSTRUMENTS 1. The text of point 16 (Council Directive 76/764/EEC) shall, with effect from 1 January 1995, be deleted. 2. The following shall be added in point 27 (Council Directive 90/384/EEC): , as amended by:  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1). 3. The following new point shall be inserted after point 27 (Council Directive 90/384/EEC): 27a. 393 L 0042: Council Directive 93/42/EEC of 14 June 1993 concerning medical devices (OJ No L 169, 12. 7. 1993, p. 1). 4. The following new point shall be inserted after point 45 (C/297/81/p. 1): 46. C/104/93/p. 9: Commission Communication pursuant to Article 5 (2) of Council Directive 90/384/EEC of 20 June 1990 on non-automatic weighing instruments (OJ No C 104, 15. 4. 1993, p. 9). F. Chapter X. ELECTRICAL MATERIAL 1. The following shall be added in point 1 (Council Directive 73/23/EEC) before the adaptation: , amended by:  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1). 2. The following shall be added in point 5 (Council Directive 84/539/EEC): , as amended by:  393 L 0042: Council Directive 93/42/EEC of 14 June 1993 (OJ No L 169, 12. 7. 1993, p. 1). 3. The following shall be added in point 6 (Council Directive 89/336/EEC): , as amended by:  392 L 0031: Council Directive 92/31/EEC of 28 April 1992 (OJ No L 126, 12. 5. 1992, p. 11),  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 200, 30. 8. 1993, p. 1). 4. The following shall be added in point 7 (Council Directive 90/385/EEC): , as amended by:  393 L 0042: Council Directive 93/42/EEC of 14 June 1993 (OJ No L 169, 12. 7. 1993, p. 1).  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 200, 30. 8. 1993, p. 1). 5. The following new points shall be inserted after point 21 (C/311/87/p. 3): 22. C/44/92/p. 12: Commission Communication in the framework of the implementation of the New Approach  Directives, Electromagnetic Compatibility  Council Directive 89/336/EEC of 3 May 1989 (OJ No C 44, 19. 2. 1992, p. 12). 23. C/90/92/p. 2: Commission Communication in the framework of Council Directive 89/336/EEC of 3 May 1989, in relation to electromagnetic compatibility (OJ No C 90, 10. 4. 1992, p. 2). 24. C/210/92/p. 1: Commission Communication within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 210, 15. 8. 1992, p. 1). 25. C/18/93/p. 4: Commission Communication within the framework of Council Directive 73/23/EEC of 19 February 1973 on the harmonization of the laws of the Member States relating to electrical equipment designed for use within certain voltage limits (OJ No C 18, 23. 1. 1993, p. 4). G. Chapter XII. FOODSTUFFS 1. The text of point 10 (Council Directive 75/726/EEC) shall be deleted. 2. The following indent shall be added in point 13 (Council Directive 76/895/EEC) before the adaptation:  393 L 0058: Council Directive 93/58/EEC of 29 June 1993 (OJ No L 211, 23. 8. 1993, p. 6). 3. The following indent shall be added in point 16 (Council Directive 78/663/EEC):  392 L 0004: Commission Directive 92/4/EEC of 10 February 1992 (OJ No L 55, 29. 2. 1992, p. 96). 4. The following indent shall be added in point 18 (Council Directive 79/112/EEC):  393 L 0102: Commission Directive 93/102/EC of 16 November 1993 (OJ No L 291, 25. 11. 1993, p. 14). 5. The following shall be added in point 30 (Council Directive 82/71 I/EEC): , as amended by:  393 L 0008: Commission Directive 93/8/EEC of 15 March 1993 (OJ No L 90, 14. 4. 1993, p. 22). 6. The text of point 31 (Council Directive 83/229/EEC) shall be deleted. 7. The following indent shall be inserted in point 38 (Council Directive 86/362/EEC) before the adaptation:  393 L 0057: Council Directive 93/57/EEC of 29 June 1993 (OJ No L 211, 23. 8. 1993, p. 1). 8. The following shall be inserted in point 39 (Council Directive 86/363/EEC) before the adaptation: , as amended by:  393 L 0057: Council Directive 93/57/EEC of 29 June 1993 (OJ No L 211, 23. 8. 1993, p. 1). 9. The following shall be added in point 43 (Council Directive 88/344/EEC): , as amended by:  392 L 0115: Council Directive 92/115/EEC of 17 December 1992 (OJ No L 409, 31. 12. 1992, p. 31). 10. The following indent shall be added in point 49 (Council Directive 89/396/EEC):  392 L 0011: Council Directive 92/1 I/EEC of 3 March 1992 (OJ No L 65, 11. 3. 1992, p. 32). 11. The following shall be added in point 52 (Council Directive 90/128/EEC): , as amended by:  392 L 0039: Council Directive 92/39/EEC of 14 May 1992 (OJ No L 168, 23. 6. 1992, p. 21),  393 L 0009: Commission Directive 93/9/EEC of 15 March 1993 (OJ No L 90, 14. 4. 1993, p. 26.). 12. The following shall be added in point 54 (Council Directive 90/642/EEC): , as amended by:  393 L 0058: Council Directive 93/58/EEC of 29 June 1993 (OJ No L 211, 23. 8. 1993, p. 6). 13. The following new points shall be inserted after point 54 (Council Directive 90 /642/EEC): 54a. 391 L 0321: Commission Directive 91/321/EEC of 14 May 1991 on infant formulae and follow-on formulae (OJ No L 175, 4. 7. 1991, p. 35). Notwithstanding the provisions of the Directive, Austria, Finland, Iceland, Norway and Sweden shall prohibit trade in products not in conformity with this Directive by 1 January 1995. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 7.1, the following indents shall be added to the first paragraph:  in Finnish: Ã ¤idinmaidonkorvike  and vierotusvalmiste ,  in Icelandic: ungbarnablanda  and stoÃ ¶blanda ,  in Norwegian: morsmelkerstatning  and tilskuddsblanding ,  in Swedish: modersmjÃ ¶lksersÃ ¤ttning  and tillskottsnÃ ¤ring . (b) In Article 7.1, the following indents shall be added to the second paragraph:  in Finnish: maitopohjainen Ã ¤idinmaidonkorvike  and maitopohjainen vierotusvalmiste ,  in Icelandic: ungbarnamjÃ ³lk  and mjÃ ³lkurstoÃ ¶blanda ,  in Norwegian: morsmelkerstatning basert utelukkende pÃ ¥ melk  and tilskuddsblanding basert utelukkende pÃ ¥ melk ,  in Swedish: modersmjÃ ¶lksersÃ ¤ttning uteslutande baserad pÃ ¥ mjÃ ¶lk  and tillskottsnÃ ¤ring uteslutande baserad pÃ ¥ mjÃ ¶lk . 54b. 391 R 2092: Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (OJ No L 198, 22. 7. 1991, p. 1), as amended by:  392 R 0094: Commission Regulation (EEC) No 94/92 of 14 January 1992 (OJ No L 11, 17. 1. 1992, p. 14),  392 R 1535: Commission Regulation (EEC) No 1535/92 of 15 June 1992 (OJ No L 162, 16. 6. 1992, p. 15),  392 R 2083: Council Regulation (EEC) No 2083/92 of 14 July 1992 (OJ No L 208, 24. 7. 1992, p. 15),  392 R 2608: Commission Regulation (EEC) No 2608/93 of 23 September 1993 (OJ No L 239, 24. 9. 1993, p. 10). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: Article 2 shall be amended as follows: (a) the following indents shall be added:   : in Finnish : luonnonmukainen,  : in Icelandic : lÃ ­frÃ ¦nt,  : in Norwegian : Ã ¸kologisk,  : in Swedish : ekologisk ; (b) the words   in German: Ã ¶kologisch  shall be deleted; (c) the following indents shall be added:   : in German : Ã ¶kologisch  : in Austria : biologisch . 54c. 392 R 0001: Commission Directive 92/1/EEC of 13 January 1992 on the monitoring of temperatures in the means of transport, warehousing and storage of quick-frozen foodstuffs intended for human consumption (OJ No L 34, 11. 2. 1992, p. 28). The EFTA States shall comply with the provisions of the Directive at the latest by 1 September 1994. However, they shall allow free circulation for products handled in conformity with the Directive from the entry into force of the Agreement. 54d. 392 L 0002: Commission Directive 92/2/EEC of 13 January 1992 laying down the sampling procedure and the Community method of analysis for the official control of the temperatures of quick-frozen foods intended for human consumption (OJ No L 34, 11. 2. 1992, p. 30). The EFTA States shall comply with the provisions of the Directive at the latest by 1 September 1994. However, they shall allow free circulation for products handled in conformity with the Directive from the entry into force of the Agreement. 54e. 393 L 0207: Commission Regulation (EEC) No 207/93 of 29 January 1993 defining the content of Annex VI to Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs and laying down detailed rules for implementing the provisions of Article 5 (4) thereto (OJ No L 25, 2. 2. 1993, p. 5). 54f. 393 L 0315: Council Regulation (EEC) No 315/93 of 8 February 1993 laying down Community procedures for contaminants in food (OJ No L 37, 13. 2. 1993, p. 1). 54g. 393 L 0005: Council Directive 93/5/EEC of 25 February 1993 on assistance to the Commission and cooperation by the Member States in the scientific examination of questions relating to food (OJ No L 52, 4. 3. 1993, p. 18). 54h. 393 L 0010: Commission Directive 93/10/EEC of 15 March 1993 relating to materials and articles made of regenerated cellulose film intended to come into contract with foodstuffs (OJ No L 93, 17. 4. 1993, p. 27), as amended by:  393 L 0111: Commission Directive 93/111/EEC of 10 December 1993 (OJ No L 310, 14. 12. 1993, p. 41). 54i. 393 L 0011: Commission Directive 93/11/EEC of 15 March 1993 concerning the release of the N-nitrosamines and N-nitrosatable substances from elastomer or rubber teats and soothers (OJ No L 93, 17. 4. 1993, p. 37). 54j. 393 L 0043: Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs (OJ No L 175, 19. 7. 1993, p. 1). 54k. 393 L 0045: Commission Directive 93/45/EEC of 17 June 1993 concerning the manufacture of nectars without the addition of sugars or honey (OJ No L 159, 1. 7. 1993, p. 133). 54l. 393 L 1593: Commission Regulation (EEC) No 1593/93 of 24 June 1993 amending Council Regulation (EEC) No 3713/92 deferring the date of application of Article 11 (1) of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs, with regard to the imports from certain third countries (OJ No L 153, 25. 6. 1993, p. 15). 54m. 393 L 0077: Council Directive 93/77/EEC of 21 September 1993 relating to fruit juices and certain similar products (OJ No L 244, 30. 9. 1993, p. 23). 54n. 393 L 0099: Council Directive 93/99/EEC of 29 October 1993 on the subject of additional measures concerning the official control of foodstuffs (OJ No L 290, 24. 11. 1993, p. 14). 14. The following new points shall be inserted after point 57 (C/271/89/p. 3): 58. C/270/91/p. 2: Commission interpretative communication on the names under which foodstuffs are sold (OJ No C 270, 15. 10. 1991, p. 2). 59. C/345/93/p. 3: Commission communication concerning the use of language in the marketing of foodstuffs in the light of the judgment in the Peeters case (OJ No C 345, 23. 12. 1993, p. 3). H. Chapter XIII. MEDICINAL PRODUCTS 1. The following indent shall be added in point 1 (Council Directive 65/65/EEC):  392 L 0073: Council Directive 92/73/EEC of 22 September 1992 (OJ No L 297, 13. 10. 1992, p. 8). 2. The following indent shall be added in point 2 (Council Directive 75/318/EEC):  391 L 0507: Commission Directive 91/507/EEC of 19 July 1991 (OJ No L 270, 26. 9. 1991, p. 32). 3. The following indent shall be added in point 3 (Council Directive 75/319/EEC):  392 L 0073: Council Directive 92/73/EEC of 22 September 1992 (OJ No L 297, 13. 10. 1992, p. 8). 4. The following indent shall be added in point 5 (Council Directive 81/851/EEC):  392 L 0074: Council Directive 92/74/EEC of 22 September 1992 (OJ No L 297, 13. 10. 1992, p. 12). 5. The following indent shall be added in point 6 (Council Directive 81/852/EEC):  392 L 0018: Commission Directive 92/18/EEC of 20 March 1992 (OJ No L 97, 10. 4. 1992, p. 1). 6. The following indent shall be added in point 14 (Council Regulation (EEC) No 2377/90): as amended by:  392 R 0675: Commission Rgulation (EEC) No 675/92 of 18 March 1992 (OJ No L 73, 19. 3. 1992, p. 8),  392 R 0762: Commmission Regulation (EEC) No 762/92 of 27 March 1992 (OJ No L 83, 28. 3. 1992, p. 14),  392 R 3093: Commission Regulation (EEC) No 3093/92 of 27 October 1992 (OJ No L 311, 28. 10. 1992, p. 18),  393 R 0895: Commission Regulation (EEC) No 895/93 of 16 April 1993 (OJ No L 93, 17. 4. 1993, p. 10),  393 R 2901: Council Regulation (EEC) No 2901/93 of 18 October 1993 (OJ No L 264, 23. 10. 1993, p. 1),  393 R 3425: Commission Regulation (EEC) No 3425/93 of 14 December 1993 (OJ No L 312, 15. 12. 1993, p. 12),  393 R 3426: Commission Regulation (EEC) No 3426/93 of 14 December 1993 (OJ No L 312, 15. 12. 1993, p. 15). Austria may maintain its national legislation with regard to spiramycin until 1 January 1995 and with regard to furazolidon until 1 July 1995. 7. The following new points shall be inserted after point 15 (Commission Directive 91/356/EEC): 15a. 391 L 0412: Commission Directive 91/412/EEC of 23 July 1991 laying down the principles and guidelines of good manufacturing practice for veterinary medicinal products (OJ No L 228, 17. 8. 1991, p. 70). 15b. 392 L 0025: Council Directive 92/25/EEC of 31 March 1992 on the wholesale distribution of medicinal products for human use (OJ No L 113, 30. 4. 1992, p. 1). Norway shall comply with the provisions of the Directive by 1 January 1995. However, this transitional period is without prejudice to the obligations resulting for Norway from the provisions of Article 16 of the Agreement. 15c. 392 L 0026: Council Directive 92/26/EEC of 31 March 1992 concerning the classification for the supply of medicinal products for human use (OJ No L 113, 30. 4. 1992, p. 5). 15d. 392 L 0027: Council Directive 92/27/EEC of 31 March 1992 on the labelling of medicinal products for human use and on package leaflets (OJ No L 113, 30. 4. 1992, p. 8). 15e. 392 L 0028: Council Directive 92/28/EEC of 31 March 1992 on the advertising of medicinal products for human use (OJ No L 113, 30. 4. 1992, p. 13). 15f. 392 L 0109: Council Directive 92/109/EEC of 14 December 1992 on the manufacture and the placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances (OJ No L 370, 19. 12. 1992, p. 76), as amended by:  393 L 0046: Commission Directive 93/46/EEC of 22 June 1993 (OJ No L 159, 7. 1. 1993, p. 134). I. Chapter XIV. FERTILIZERS 1. The following indent shall be added in point 1 (Council Directive 76/116/EEC) before the adaptations:  393 L 0069: Commission Directive 93/69/EEC of 23 July 1993 (OJ No L 185, 28. 7. 1993, p. 30). 2. The following indent shall be added in point 2 (Commission Directive 77/535/EEC):  393 L 0001:Commission Directive 93/1/EEC of 21 January 1993 (OJ No L 113, 7. 5. 1993, p. 17.) J. Chapter XV. DANGEROUS SUBSTANCES 1. The following indents shall be added in point 1 (Council Directive 67/548/EEC), before the adaptations:  391 L 0410: Commission Directive 91/410/EEC of 22 July 1991 (OJ No L 228, 17. 8. 1991, p. 67),  391 L 0632: Commission Directive 91/632/EEC of 28 Ocotober 1991 (OJ No L 338, 10. 12. 1991, p. 23),  392 L 0032: Council Directive 92/32/EEC of 30 April 1992 (OJ No L 154, 5. 6. 1992, p. 1),  392 L 0037: Commission Directive 92/37/EEC of 30 April 1992 (OJ No L 154, 5. 6. 1992, p. 30),  392 L 0069: Commission Directive 92/69/EEC of 31 July 1992 (OJ No L 383, 29. 12. 1992, p. 113),  393 L 0021: Commission Directive 93/21/EEC of 27 April 1993 (OJ No L 110, 4. 5. 1993, p. 20),  393 L 0072: Commission Directive 93/72/EEC of 1 September 1993 (OJ No L 258, 16. 10. 1993, p. 29),  393 L 0090: Commission Directive 93/90/EEC of 29 October 1993 (OJ No L 277, 10. 11. 1993, p. 33),  393 L 0101: Commission Directive 93/101/EEC of 11 November 1993 (OJ No L 13, 15. 1. 1994, p. 1),  393 L 0105: Commission Directive 93/105/EEC of 25 November 1993 (OJ No L 294, 30. 11. 1993, p. 21). 2. The following indent shall be added in point 4 (Council Directive 76/769/EEC) before the adaptation:  393 L 0659: Commission Directive 91/659/EEC of 3 December 1991 (OJ No L 363, 31. 12. 1991, p. 36. 3. The following indent shall be added in point 6 (Council Directive 79/117/EEC) before the adaptation:  390 L 0335: Commission Directive 90/335/EEC of 7 June 1990 (OJ No L 162, 28. 6. 1990, p. 37). 4. The following indents shall be added in point 10 (Council Directive 88/379/EEC) before the adaptations:  393 L 0018: Commission Directive 93/18/EEC of 5 April 1993 (OJ No L 104, 29. 4. 1993, p. 46),  393 L 0112: Commission Directive 93/112/EEC of 10 December 1993 (OJ No L 314, 16. 12. 1993, p. 38). 5. The following shall be added in point 11 (Council Directive 91/157/EEC) before the adaptation: , as amended by:  393 L 0086: Commission Directive 93/86/EEC of 4 October 1993 (OJ No L 264, 23. 10. 1993, p. 51). 6. The following shall be added in point 12 (Council Regulation (EEC) No 594/91) before the adaptation: , as amended by:  392 R 3952: Council Regulation (EEC) No 3952/92 of 30 December 1992 (OJ No L 405, 31. 12. 1993, p. 41). 7. The following new points shall be inserted after point 12 (Council Regulation (EEC) No 594/91): 12a. 391 L 0414: Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (OJ No L 230, 19. 8. 1991, p. 1), as amended by:  393 L 0071: Commission Directive 93/71/EEC of 27 July 1993 (OJ No L 221, 31. 8. 1993, p. 27). The EFTA States will be free to limit access to their markets according to the requirements of their legislation existing at the date of the entry into force of the decision by the EEA Joint Committee integrating this Directive into the EEA Agreement. New EC rules will be dealt with according to the procedures laid down in Articles 97 to 104 of the Agreement. 12b. 391 L 0442: Commission Directive 91/442/EEC of 23 July 1991 on dangerous preparations the packaging of which must be fitted with child-resistant fastenings (OJ No L 238; 27. 8. 1991, p. 25). 12c. 392 R 2455: Council Regulation (EEC) No 2455/92 of 23 July 1992 concerning the export and import of certain dangerous chemicals (OJ No L 251, 29. 8. 1992, p. 13). 12d. 393 L 0067: Commission Directive 93/67/EEC of 20 July 1993 laying down the principles for assessment of risks to man and the environment of substances notified in accordance with Council Directive 67/548/EEC (OJ No L 227, 8. 9. 1993, p. 9). The Contracting Parties agree on the objective that the provisions of the Community acts on dangerous substances and preparations should apply by 1 January 1995. Finland shall comply with the provisions of the acts as from the entry into force of the seventh amendment to Council Directive 67/548/EEC. Pursuant to cooperation to be initiated from the signature of this Agreement in order to solve remaining problems, a review of the situation will take place during 1994, including matters not covered by Community legislation. If an EFTA State concludes that it will need any derogation from the Community acts relating to classification and labelling, the latter shall not apply to it unless the EEA Joint Committee agrees on another solution. As regards the exchange of information, the following shall apply: (i) The EFTA States that comply with the acquis on dangerous substances and preparations shall give equivalent guarantees to those existing within the Community that:  where information is treated as confidential on the grounds of industrial and commercial secrecy within the Community, according to the provisions of the Directive, only those EFTA States which have taken over the relevant acquis shall participate in the exchange of information,  confidential information will be afforded the same degree of protection in the EFTA States as that which obtains within the Community; (ii) All EFTA States will participate in the exchange of information concerning all other aspects as provided for in the Directive. 8. The following new points shall be inserted after point 15 (C/146/90/p. 4): 16. C/1/93/p. 3: The European Chemical Bureau. Commission communication to the Council and the European Parliament (OJ No C 1, 5. 1. 1993, p. 3). 17. C/130/93/p. 1: Communication  Third publication of Elincs (OJ No C 130, 10. 5. 1993, p. 1). 18. C/130/93/p. 2: Commission Communication pursuant to Article 2 of Commission Decision 85/71/EEC of 21 December 1984 concerning the list of chemical substances notified pursuant to Council Directive 67/548/EEC on the approximation of the laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (OJ No C 130, 10. 5. 1993, p. 2). K. Chapter XVI. COSMETICS 1. The following indents shall be added in point 1 (Council Directive 76/768/EEC):  392 L 0008: Fourteenth Commission Directive 92/8/EEC of 18 February 1992 (OJ No L 70, 17. 3. 1992, p. 23),  392 L 0086: Fifteenth Commission Directive 92/86/EEC of 21 October 1991 (OJ No L 325, 11. 11. 1992, p. 18),  393 L 0035: Council Directive 93/35/EEC of 14 June 1993 (OJ No L 151, 23. 6. 1992, p. 32),  393 L 0047: Sixteenth Commission Directive 93/47/EEC of 22 June 1993 (OJ No L 203, 13. 8. 1993, p. 24). 2. The following new point shall be inserted after point 5 (Fourth Commission Directive 85/490/EEC): 6. 393 L 0073: Fifth Commission Directive 93/73/EEC of 9 September 1993 on the methods of analysis necessary for checking composition of cosmetic products (OJ No L 231, 14. 9. 1993, p. 34). L. Chapter XVII. ENVIRONMENT PROTECTION 1. The following new point shall be inserted after point 5 (Council Directive 89/629/EEC): 6. 393 L 0012: Council Directive 93/12/EEC of 23 March 1993 relating to the sulphur content of certain liquid fuels (OJ No L 74, 27. 3. 1993, p. 81). With regard to the sulphur content of diesel fuels:  Austria and Finland may maintain their national legislation until 1 October 1996;  Iceland may maintain its national legislation until 1 October 1999, the Contracting Parties shall review the situation before the transitional period expires. With regard to the sulphur content of gas fuels other than, or used for purposes other than, diesel fuels, with the exception of aviation kerosene, Austria and Finland may maintain their national legislation until 1 October 1999. However, new EC rules will be dealt with according to the procedures laid down in Articles 97 to 104 of the Agreement. M. Chapter XVIII. INFORMATION TECHNOLOGY, TELECOMMUNICATIONS AND DATA PROCESSING 1. The following shall be added in point 4 (Council Directive 91/263/EEC): , as amended by:  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1),  393 L 0097: Council Directive 93/97/EEC of 29 October 1993 (OJ No L 290, 24. 11. 1993, p. 1). 2. The following new points shall be inserted after point 4 (Council Directive 91/263/EEC): 5. 394 D 0011: Commission Decision 94/11/EC of 21 December 1993 on a common technical regulation for the general attachment requirements for public pan-European cellular digital land-based mobile communications (OJ No L 8, 12. 1. 1994, p. 20). 6. 394 D 0012: Commission Decision 94/12/EC of 21 December 1993 on a common technical regulation for the telephony application requirements for public pan-European cellular digital land-based mobile communications (OJ No L 8, 12. 1. 1994, p. 23). N. Chapter XIX. GENERAL PROVISIONS IN THE FIELD OF TECHNICAL BARRIERS TO TRADE 1. The following indent shall be added in point 1 (Council Directive 83/189/EEC) before the adaptations:  392 D 0400: Commission Decision 92/400/EEC of 15 July 1992 (OJ No L 221, 6. 8. 1992, p. 55). 2. The text of point 2 (Council Decision 89/45/EEC) shall, with effect from 29 June 1994, be deleted. 3. The text of point 3 (Council Directive 90/683/EEC) shall be deleted. 4. The following points shall be inserted as new points 3a to 3d: 3a. 392 L 0059: Council Directive 92/59/EEC of 29 June 1992 on general products safety (OJ No L 228, 11. 8. 1992, p. 24). 3b. 393 R 0339: Council Regulation (EEC) No 339/93 of 8 February 1993 on checks for conformity with the rules on product safety in case of products imported from third countries (OJ No L 40, 17. 2. 1993, p. 1), as amended by:  393 D 0583: Commission Decision 93/583/EEC of 28 July 1993 (OJ No L 279, 12. 11. 1993, p. 39). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In Article 6.1, the following indents shall be added:  Vaarallinen tuote  ei saa laskea vapaaseen liikkeeseen  asetus (ETY) N:o 339/93  (Finnish),  HÃ ¦ttuleg vara  afhending til frjÃ ¡lsrar dreifingar ekki leyfÃ ¶  reglugerÃ ¶ (EB) nr. 339/93  (Icelandic),  Farlig produkt  overgang til fri omsetning ikke tillatt  forordning (EÃF) nr. 339/93  (Norwegian),  Farlig produkt  far inte bÃ ¶rja omsÃ ¤ttes fritt  fÃ ¶rordning (EEG) nr. 339/93  (Swedish). (b) In Article 6.2, the following indents shall be added:  Tuote ei vaatimusten mukainen  ei saa laskea vapaaseen liikkeeseen  asetus (ETY) N:o 339/93  (Finnish),  Vara ekki Ã ­ samrÃ ¦mi  afhending til frjÃ ¡lsrar dreifingar ekki leyfÃ ¶  reglugerÃ ¶ (EB) nr. 339/93  (Icelandic),  Ikke samsvarende produkt  overgang til fri omsetning ikke tillatt  forordning (EÃF) nr. 339/93  (Norwegian),  Icke Ã ¶verensstÃ ¤mmande produkt  fÃ ¥r inte bÃ ¶rja omsÃ ¤ttas fritt  fÃ ¶rordning (EEG) nr. 339/93  (Swedish). 3c. 339 L 0068: Council Directive 93/68/EEC of 22 July 1993 amending Directives 87/404/EEC (simple pressure vessels), 88/378/EEC (safety of toys), 89/106/EEC (construction products), 89/336/EEC (electromagnetic compatibility), 89/392/EEC (machinery), 89/686/EEC (personal protective equipment), 90/384/EEC (non-automatic weighing instruments), 90/385/EEC (active implantable medicinal devices), 90/396/EEC (appliances burning gaseous fuels), 91/263/EEC (telecommunications terminal equipment), 92/42/EEC (new hot-water boilers fired with liquid or gaseous fuels) and 73/23/EEC (electrical equipment designed for use within certain voltage limits) (OJ No L 220, 30. 8. 1993, p. 1). 3d. 393 D 0465: Council Decision 93/465/EEC of 22 July 1993 concerning the modules for the various phases of the conformity assessment procedures and the rules for the affixing and use of the CE conformity marking, which shall be intended to be used in the technical harmonization directives (OJ No L 220, 30. 8. 1993, p. 23). 5. The following new points shall be inserted after point 9 (Commission Green Paper 490 DC 0456): 10. 392 Y 0709(01): Council Resolution of 18 June 1992 on the role of European standardization in the European economy (OJ No C 173, 9. 7. 1992, p. 1). 11. 392 X 0579: Commission Recommendation 92/579/EEC of 27 November 1992 calling upon Member States to set up the infrastructures needed to identify dangerous products at the external frontiers (OJ No L 374, 22. 12. 1992, p. 66). O. Chapter XXI. CONSTRUCTION PRODUCTS 1. The following shall be added in point 1 (Council Directive 89/106/EEC) before the adaptation: , as amended by:  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1). P. Chapter XXII. PERSONAL PROTECTIVE EQUIPMENT 1. The following shall be added in point 1 (Council Directive 89/686/EEC): , as amended by:  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1),  393 L 0095: Council Directive 93/95/EEC of 29 October 1993 (OJ No L 276, 9. 11. 1993, p. 11.) 2. The following new heading and new points shall be inserted after point 1 (Council Directive 89/686/EEC): ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 2. C/44/92/p. 13: Commission Communication in the framework of the implementation of the New Approach  Directives, Personal Protective Equipment  Council Directive 89/686/EEC of 21 December 1989 (OJ No C 44, 19. 2. 1993, p. 13). 3. C/240/92/p. 6: Commission Communication in the framework of the implementation of Council Directive 89/686/EEC in relation to personal protective equipment (OJ No C 240, 19. 9. 1992, p. 6). 4. C/345/93/p. 8: Commission Communication in the framework of the implementation of Council Directive 89/686/EEC of 21 December 1989 in relation to personal protective equipment, as amended by the Council Directives 93/68/EEC and 93/95/EEC (OJ No C 345, 23. 12. 1993, p. 8). Q. Chapter XXIII. TOYS 1. The following shall be added in point 1 (Council Directive 88/378/EEC) before the adaptation: , as amended by:  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1). 2. The following new heading and new points shall be inserted after point 1 (Council Directive 88/378/EEC): ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 2. C/87/93/p. 3: Commission Communication pursuant to Article 9 (2) of Council Directive 88/378/EEC regarding the list of bodies approved by the Member States responsible for carrying out the EC type-examination referred to in Articles 8 (2) and 10 of that Directive (OJ No C 87, 27. 3. 1993, p. 3). 3. C/155/89/p. 2: Commission Communication in the framework of the implementation of Council Directive 88/378/EEC of 3 May concerning the approximation of the laws of the Member States referring to the safety of toys (OJ No C 155, 23. 6. 1989, p. 2). R. Chapter XXIV. MACHINERY 1. The following indents shall be added in point 1 (Council Directive 89/392/EEC) before the adaptation:  393 L 0044: Council Directive 93/44/EEC of 14 June 1993 (OJ No L 175, 19. 7. 1993, p. 12),  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1). 2. The following new heading and new points shall be inserted after point 1 (Council Directive 89/392/EEC: ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 2. C/157/92/p. 4: Commission Communication in the framework of the implementation of Council Directive 89/392/EEC of 14 June 1989, in relation to machinery, modified by Council Directive 91/368/EEC (OJ No C 157, 24. 6. 1992, p. 4). 3. C/229/93/p. 3: Commission Communication in the framework of the implementation of Council Directive 89/392/EEC of 14 June 1989 in relation to machinery, as amended by Directive 91/368/EEC (OJ No C 229, 25. 8. 1993, p. 3). S. Chapter XXV. TOBACCO 1. The following shall be added in point 1 (Council Directive 89/622/EEC): , as amended by:  392 L 0041: Council Directive 92/41/EEC of 15 May 1992 (OJ No L 158, 11. 6. 1992, p. 30). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The prohibition in Article 8 of Directive 89/622/EEC as amended by Directive 92/41/EEC shall not apply to the placing on the market in Iceland, Norway and Sweden of the product defined in Article 2.4 of Directive 89/622/EEC, as amended by Directive 92/41/EEC. However, this derogation shall not apply to the prohibition of sales of snus  in forms resembling food products. Furthermore, Iceland, Norway and Sweden shall apply an export ban on the product defined in Article 2.4 of Directive 89/622EEC, as amended by Directive 92/41/EEC, to all other Contracting Parties to the present Agreement. (b) Products existing on 1 January 1994, which do not comply with the requirements of Directive 89/622/EEC, as amended by Directive 92/41/EEC, may still be marketed in Austria until 30 June 1994. T. Chapter XXVII. SPIRIT DRINKS 1. The following shall be added to point 1 (Council Regulation (EEC) No 1576/89) before the adaptations: , as amended by:  392 R 3280: Council Regulation (EEC) No 3280/92 of 9 November 1992 (OJ No L 327, 13. 11. 1992, p. 3). 2. The following indent shall be added to point 2 (Commission Regulation (EEC) No 1014/90) before the adaptation:  392 R 3458: Commission Regulation (EEC) No 3458/92 of 30 November 1992 (OJ No L 350, 1. 12. 1992, p. 59): 3. The following shall be added to point 3 (Council Regulation (EEC) No 1601/91) before the adaptations: , as amended by:  392 R 3279: Council Regulation (EEC) No 3279/92 of 9 November 1992 (OJ No L 327, 13. 11. 1992, p. 1). 4. The following new points shall be inserted after point 3 (Council Regulation (EEC) No 1601/91): 4. 391 R 3664: Commission Regulation (EEC) No 3664/91 of 16 December 1991 laying down transitional measures for aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (OJ No L 348, 17. 12. 1991, p. 53), as amended by:  392 R 0351: Commission Regulation (EEC) No 351/92 of 13 February 1992 (OJ No L 37, 14. 2. 1992, p. 9),  392 R 1914: Commission Regulation (EEC) No 1914/92 of 10 July 1992 (OJ No L 192, 11. 7. 1992, p. 39),  392 R 3568: Commission Regulation (EEC) No 3568/92 of 10 December 1992 (OJ No L 362, 11. 12. 1992, p. 47),  393 R 1791: Commission Regulation (EEC) No 1791/93 of 30 June 1993 (OJ No L 163, 6. 7. 1993, p. 20), 5. 392 R 1238: Commission Regulation (EEC) No 1238/92 of 8 May 1992 determining the Community methods applicable in the wine sector for the analysis of neutral alcohol (OJ No L 130, 15. 5. 1992, p. 13). 6. 392 R 2009: Commission Regulation (EEC) No 2009/92 of 20 July 1992 determining Community analysis methods for ethyl alcohol of agricultural origin used in the preparation of spirit drinks, aromatized wines, aromatized wine-based drinks and aromatized wine-product cocktails (OJ No L 203, 21. 7. 1992, p. 10). U. The following new chapters shall be added: XXVIII. CULTURAL GOODS ACTS REFERRED TO 1. 393 L 0007: Council Directive 93/7/EEC of 15 March 1993 on the return of cultural objects unlawfully removed from the territory of a Member State (OJ No L 74, 27. 3. 1993, p. 74). Finland, Iceland, Norway and Sweden shall comply with the provisions of the Directive by 1 January 1995. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 13, with regard to Finland, Iceland, Norway and Sweden, the reference to on or after 1 January 1993  shall read on or after 1 January 1995 . XXIX. EXPLOSIVES FOR CIVIL USE ACTS REFERRED TO 1. 393 L 0015: Council Directive 93/15/EEC of 5 April 1993 on the harmonization of the provisions relating to the placing on the market and supervision of explosives for civil use (OJ No L 121, 15. 5. 1993, p. 20). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: In Article 9 (2) as regards the control of transfer, the EFTA States may carry out frontier controls in accordance with national rules in a non-discriminatory manner. XXX. MEDICAL DEVICES ACTS REFERRED TO 1. 393 L 0042: Council Directive 93/42/EEC of 14 June 1993 concerning medical devices (OJ No L 169, 12. 7. 1993, p. 1.) ANNEX 4 to Decision No 7/94 of the EEA Joint Committee Annex IV (ENERGY) to the EEA Agreement shall be amended as specified below. 1. The following new point shall be inserted after point 3 (Council Directive 76/491/EEC): 3a. 377 D 0190: Commission Decision 77/190/EEC of 26 January 1977 implementing Directive 76/491/EEC regarding Community procedures for information and consultation on the price of crude oil and petroleum products in the Community (OJ No L 61, 5. 3. 1977, p. 34), as amended by:  381 D 0883: Commission Decision 81/883/EEC of 14 October 1981 (OJ No L 324, 12. 11. 1981, p. 19). Finland, Iceland, Norway and Sweden shall comply with the provisions of the Decision by 1 January 1995. The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptation: Appendices A, B and C to the Decision shall be supplemented by Tables 1, 2 and 3, as set out in Appendix 3 to this Annex. 2. The following new point shall be inserted after point 9 (Council Directive 91/296/EEC): 10. 392 L 0042: Council Directive 92/42/EEC of 21 May 1992 on efficiency requirements for new hot-water boilers fired with liquid or gaseous fuels (OJ No L 167, 22. 6. 1992, p. 17), as amended by: (1)  393 L 0068: Council Directive 93/68/EEC of 22 July 1993 (OJ No L 220, 30. 8. 1993, p. 1). 11. 392 L 0075: Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances (OJ No L 297, 13. 10. 1992, p. 6) (1). 3. In Appendix 1 the following entities shall be added with regard to Austria: Tiroler Wasserkraftwerke AG High voltage transmission grid Vorarlberger Kraftwerke AG High voltage transmission grid Vorarlberger Illwerke AG High voltage transmission grid. 4. In Appendix 1, the reference to the entity for Finland Imatran Voima Oy shall be replaced by Imatran Voima Oy/IVO Voimansiirto Oy. 5. In Appendix 1 the reference to the entity for Sweden Statens Vattenfallsverk shall be replaced by AffÃ ¤rsverket svenska kraftnÃ ¤t. 6. In Appendix 2, the reference to the entity for Sweden Swedegas AB shall be replaced by Vattenfall Naturgas AB. 7. The following shall be added as a new Appendix 3: Appendix 3 Tables to be added to Appendices A, B and C of Commission Decision 77/190/EEC: Table 1 Ad Appendix A NAMES OF PETROLEUM PRODUCTS Austria Finland Iceland Norway Sweden I. Motor fuels 1 Superbenzin 98 (Superplus) Moottoribensiini 99 Bensin 98 oktan HÃ ¸yoktanbensin 98 Motorbensin 98 2 Euro-Super 95 Normalbenzin 91 Moottoribensiini 95 lyijytÃ ¶n Bensin 95 oktan, blÃ ½laust Bensin 92 oktan, blÃ ½laust Lavoktanbensin 95, blyfri Motorbensin 95, blyfri 3 Dieselkraftstoff DieselÃ ¶ljy DÃ ­silolÃ ­a Autodiesel Dieselolja II. Domestic heating fuels 4 Kevyt polttoÃ ¶ljy GasolÃ ­a Fyringsolje nr 1 LÃ ¤tt eldningsolja 5 HeizÃ ¶l extra leicht Kevyt polttoÃ ¶ljy suurkiinteistÃ ¶kÃ ¤yttÃ ¶Ã ¶n SvartolÃ ­a 6 LÃ ¤mmityspetroli SteinolÃ ­a Fyringsparafin Fotogen fÃ ¶r uppvÃ ¤rmning III. Industrial fuels 7 HeizÃ ¶l schwer HS 2 Raskas polttoÃ ¶ljy  Tung fyringsolje 8 HeizÃ ¶l schwer HS 1 Raskas polttoÃ ¶ljy vÃ ¤hÃ ¤rikkinen  Tung brÃ ¤nnolja lÃ ¥gsvavlig Table 2 Ad Appendix B SPECIFICATION OF MOTOR FUELS Austria Finland Iceland Norway Sweden (a) Premium gasoline Unleaded specific gravity (15 oC) 0,735-0,790 (2) 0,725-0,770 max. 0,755 0,730-0,770 0,725-0,775 Octane No: RON min. 98,0 min. 99,0 min. 98,0 min. 98,0 min. 98,0 Octane No: MON min. 87,0 min. 87,4 min. 88,0 min. 87,0 min. 87,0 calorific value (Kcal/kg)  10 400 10 200  10 400 (3) lead content (g/l) max. 0,13 max. 0,15 max. 0,15 max. 0,15 max. 0,15 (b) Euro-Super 95 specific gravity (15 oC) max. 780 (2) 0,725-0,770 max. 0,755 0,730-0,770 0,725-0,780 Octane No: RON min. 95,0 min. 95,0 min. 95,0 min. 95 min. 95,0 Octane No: MON min. 85,0 min. 85,0 min. 85,0 min. 85 min. 85,0 calorific value (Kcal/kg) 10 400 10 200  10 400 (3) lead content (g/l) max. 0,013 max. 0,003 max. 0,005 max. 0,013 max. 0,013 (c) Regular gasoline Unleaded specific gravity (15 oC) 0,720-0,770 max. 0,745 Octane No: RON min. 91,0 min. 92,0 Octane No: MON min. 82,5 min. 81,0 calorific value (Kcal/kg)  10 200 lead content (g/l) max. 0,013 max. 0,005 (d) Automotive gas oil specific gravity (15 oC) 0,820-0,860 0,800-0,860 0,845 0,800-0,870 0,800-0,860 Cetane No: min. 48 min. 45 min. 47 min. 45 min. 45 calorific value (Kcal/kg)  10 250 max. 10 200  10 300 (3) sulphur content (%) max. 0,15 max. 0,2 0,2 max. 0,2 max. 0,2 Table 3 Ad Appendix C SPECIFICATION OF FUELS Austria Finland Iceland Norway Sweden (a) Fuel used for domestic heating Gas oil specific gravity (15 oC)  0,820-0,860 max. 0,845 0,820-0,870 0,82-0,86 (4) calorific value (Kcal/kg)  10 250 max. 10 200  10 200 (4) sulphur content (%)  < 0,2 0,2 0,2 max. 0,2 pour point (oC)   ¤ -15 -15 -8 max. -6 Light fuel oil specific gravity (15 oC) max. 0,848 0,840-0,890 max. 0,918  0,88-0,92 (4) calorific value (Kcal/kg)  10 140 9 870  10 000 (4) sulphur content (%) max. 0,10 < 0,2 max. 2,0  max. 0,8 pour point (oC) max. 6,0  ¤ 2 -5  max. 15 Paraffin specific gravity (15 oC)  0,775-0,840 0,780-0,820 max. 0,83 calorific value (Kcal/kg)  10 300  10 350 (4) (b) Industrial fuels High sulphur specific gravity (15 oC)  <1,040 (4)  (4) calorific value (Kcal/kg)  9 460  sulphur content (%) max. 2,00 < 2,7 2,5 Low sulphur specific gravity (15 oC)  0,910-0,990 (4)  0,92-0,96 (4) calorific value (Kcal/kg)  9 670  9 900 (4) sulphur content (%) max. 1,00 <1,0 1,0 max. 0,8 (1) Listed here for information purposes only; for application see Annex II Technical regulations, specifications, testing and certification. (2) kg/m3. (3) Not applicable. (4) Not applicable. ANNEX 5 to Decision No 7/94 of the EEA Joint Committee Annex V (FREE MOVEMENT OF WORKERS) to the EEA Agreement shall be amended as specified below: 1. The following indent shall be added to point 2 (Council Regulation (EEC) No 1612/68) before the adaptation:  392 R 2434: Council Regulation (EEC) No 2434/92 of 27 July 1992 (OJ No L 245, 26. 8. 1992, p. 1). 2. The text of adaptation (a) in point 2 (Council Regulation (EEC) No 1612/68) shall be deleted. 3. The following point shall be inserted after point 6 (Council Directive 77/468/EEC): 7. 393 D 0569: Commission Decision 93/569 of 22 October 1993 on the implementing of Council Regulation (EEC) No 1612/68 on freedom of movement of workers within the Community as regards, in particular, a network entitled Eures (European Employment Services) (OJ No L 274, 6. 11. 1993, p. 32). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptation: in Annex I, point 2.2.1 Definition, the expression non-Member States  shall not apply to the EFTA Contracting Parties (Austria, Finland, Iceland, Norway and Sweden). ANNEX 6 to Decision No 7/94 of the EEA Joint Committee Annex VI (SOCIAL SECURITY) to the EEA Agreement shall be amended as specified below. ACTS REFERRED TO 1. The following indents shall be added in point 1 (Council Regulation (EEC) No 1408/71) before the adaptation:  392 R 1247: Council Regulation (EEC No 1247/92 of 30 April 1992 (OJ No L 136, 19. 5. 1992, p. 1). The provisions of Council Regulation (EEC) No 1247/92 shall, for the purposes of the present Agreement, be read with the following adaptation: Article 2 shall not apply.  392 R 1248: Council Regulation (EEC) No 1248/92 of 30 April 1992 (OJ No L 136, 19. 5. 1992, p. 7).  392 R 1249: Council Regulation (EEC) No 1249/92 of 30 April 1992 (OJ No L 136, 19. 5. 1992, p. 28).  393 R 1945: Council Regulation (EEC) No 1945/93 of 30 June 1993 (OJ No L 181, 23. 7. 1993, p. 1). The provisions of Council Regulation (EEC) No 1945/93 shall, for the purposes of the present Agreement, be read with the following adaptations: Article 3 shall not apply. 2. The text of point 1 (Council Regulation (EEC) No 1408/91) adaptation (i) shall be replaced by the following: M. AUSTRIA Insurance and welfare institutions (Versicherungs- und FÃ ¼rsorgeeinrichtungen) for doctors, veterinary surgeons, barristers and counsel and civil engineers (Ziviltechniker) including welfare (FÃ ¼rsorgeeinrichtungen) and the system for extending fee-sharing (erweiterte Honorarverteilung). 3. The following adaptations shall be inserted in point 1 (Council Regulation (EEC) No 1408/71) between existing adaptations (j) and (k): (ja) The following shall be added to Annex II (III): M. AUSTRIA Benefits granted under BundeslÃ ¤nder legislation for the disabled and persons in need for care. N. FINLAND None. O. ICELAND None. P. ... Q. NORWAY None. R. SWEDEN None.  (jb) The following shall be added to Annex IIa: M. AUSTRIA (a) Compensatory supplement (Federal Act of 9 September 1955 on General Social Insurance  ASVG, Federal Act of 11 October 1978 on Social Insurance for Persons engaged in Trade and Commerce  GSVG and Federal Act of 11 October 1978 on Social Insurance for Farmers  BSVG). (b) Care allowance (Pflegegeld) under the Austrian Federal Care allowance Act (Bundespflegegeldgesetz) with the exception of care allowances granted from accident insurance institutions where the handicap is caused by an accident at work or an occupational disease. N. FINLAND (a) Child care allowance (Child Care Allowance Act, 444/88). (b) Disability allowance (Disability Allowance Act, 124/88). (c) Housing allowance for pensioners (Act concerning the Housing Allowance for Pensioners, 592/78). (d) Basic unemployment allowance (Unemployment Allowance Act, 602/84) in cases where a person does not fulfil the corresponding conditions for the earnings-related unemployment allowance. O. ICELAND None. P. ... Q. NORWAY (a) Basic benefit and attendance benefit in accordance with Article 8 (2) of the National Insurance Act of 17 June 1966 No 12 to cover extra expenses or the need for special attention, nursing or domestic help incurred by the disability, except for instances where the beneficiary is drawing old-age, disability or survivors' pensions from the National Insurance Scheme. (b) Guaranteed minimum supplementary pension to persons who are born disabled or become disabled at an early age in accordance with Articles 7 (3) and 8 (4) of the National Insurance Act of 17 June 1966 No 12. (c) Child care benefit and educational benefit to surviving spouse in accordance with Articles 10 (2) and 10 (3) of the National Insurane Act of 17 June 1966 No 12. R. SWEDEN (a) Municipal housing supplements to basic pensions (Law 1962:392 reprinted 1976:1014) (b) Handicap allowances which are not paid to a person receiving a pension (Law 1962:381 reprinted 1982:120). (c) Care allowances for handicapped children (Law 1962:381 reprinted 1982:120).  4. The text of the adaptation (m) in point 1 (Council Regulation (EEC) No 1408/71) shall be replaced by the following: (m) The following shall be added to Annex IV Heading A: M. AUSTRIA None. N. FINLAND National Pensions to persons who are born disabled or become disabled at an early age (new National Pensions Act). O. ICELAND None. P. ... Q. NORWAY None. R. SWEDEN None.  (ma) The following shall be added to Annex IV Heading B: M. AUSTRIA None. N. FINLAND None. O. ICELAND None. P. ... Q. NORWAY None. R. SWEDEN None.  (mb) The following shall be added to Annex IV Heading C: M. AUSTRIA None. N. FINLAND None. O. ICELAND All applications for the old-age basic and supplementary pensions. P. ... Q. NORWAY All applications for old-age pensions, except pensions mentioned in Annex IV D. R. SWEDEN All applications for old-age basic and supplementary pensions except pensions mentioned in Annex IV D.  (mc) The following shall be added to Annex IV Heading D 1: (g) The care allowance (Pflegegeld) under the Austrian Federal Care Allowance Act (Bundespflegegeldgesetz) with respect to corresponding care-related benefits. (h) Finnish national pensions determined according to the National Pensions Act of 8 June 1956 and awarded under the transitional rules of the new National Pensions Act. (i) The full Swedish basic pension awarded under the basic pension legislation which applied before 1 January 1993 and the full basic pension awarded under the transitional rules to the legislation applying from that date.  (md) The following shall be added to Annex IV Heading D 2: (e) Finnish employment pensions for which account is taken of future periods according to the national legislation. (f) Norwegian disability pensions, also when converted into an old-age pension upon the reaching of the pensionable age, and all pensions (surviviors' and old-age pensions) based on a deceased person's pension earnings. (g) Swedish invalidity and survivors' pensions for which account is taken of a credited period of insurance and Swedish old age pensions for which account is taken of a credited period already acquired.  (me) The following shall be added to Annex IV Heading D3 last section (Agreements referred to in Article 46b (2) (b) (i) of the Regulation): Nordic Convention of 15 June 1992 on Social Security.  5. The following shall be inserted as a new paragraph 3 in point 1 (Council Regulation (EEC) No 1408/71) adaptation (n), heading Q. NORWAY: 3. In so far as Norwegian survivors' or disability pension is payable under the Regulation, calculated in accordance with Article 46 (2) and by applying Article 45, the provisions of Articles 8 (1) (3) and 10 (11) (3) of the National Insurance Act by which a pension may be granted by making an exception from the general requirement of having been insured under the National Insurance Act during the last 12 months up to the contingency, shall not apply. 6. The following indents shall be added in point 2 (Council Regulation (EEC) No 574/72) before the adaptations:  392 R 1248: Council Regulation (EEC) No 1248/92 of 30 April 1992 (OJ No L 136, 19. 5. 1992, p.7).  392 R 1249: Council Regulation (EEC) No 1249/92 of 30 April 1992 (OJ No L 136, 19. 5. 1992, p. 28).  393 R 1945: Council Regulation (EEC) No 1945/93 of 30 June 1993 (OJ No L 181, 23. 7. 1993, p. 1). 7. The text of point 2 (Council Regulation (EEC) No 574/72), adaptation (b) shall be replaced by the following: N. FINLAND 1. Sickness and maternity: (a) Cash benefits: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki, or the employment fund with which the person concerned is insured. (b) Benefits in kind: (i) refunds under sickness insurance: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki, or the employment fund with which the person concerned is insured; (ii) public health and hospital service: the local units which provide services under the scheme. 2. Old-age, invalidity, death (pensions): (a) National pensions: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. (b) Employment pensions: the employment pension institution which grants and pays the pensions. 3. Accidents at work, occupational diseases: The insurance institution which is responsible for the accident insurance of the person concerned. 4. Death Grants: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki, or the insurance institution which is responsible for paying the benefits in case of accident insurance. 5. Unemployment: (a) Basic scheme: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. (b) Earnings related scheme: the competent unemployment fund. 6. Family benefits: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. 8. The text of point 2 (Council Regulation (EEC) No 574/72), adaptation (c), shall be replaced by the following: N. FINLAND 1. Sickness and maternity: (a) Cash benefits: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. (b) Benefits in kind: (i) refunds under sickness insurance: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki; (ii) public health and hospital services: the local units which provide services under the scheme. 2. Old-age, invalidity, death (pensions): (a) National pensions: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. (b) Employment pensions: ElÃ ¤keturvakeskus  Pensionsskyddscentralen (Central Pension Insurance Institute), Helsinki. 3. Death Grants: General death grants: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. 4. Unemployment: (a) Basic scheme: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. (b) Earnings related scheme: (i) in the case of Article 69: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki; (ii) in other cases: the competent unemployment fund. 5. Family benefits: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. 9. The text of point 2 (Council Regulation (EEC) No 574/22, adaptation (c), heading R. SWEDEN, subparagraph 2, shall be replaced by the following: 2. For unemployment benefits: The County Labour Board of the place of residence or the place of stay. 10. The text of point 2 (Council Regulation (EEC) No 574/72), adaptation (d), shall be replaced by the following: N. FINLAND 1. Sickness and maternity insurance, national pensions, family benefits, unemployment benefits and death grants: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. 2. Employment pensions: ElÃ ¤keturvakeskus  Pensionsskyddscentralen (Central Pension Insurance Institute), Helsinki. 3. Accidents at work, occupational diseases: Tapaturmavakuutuslaitosten Liitto  OlyckfallsfÃ ¶rsÃ ¤kringsanstalternas FÃ ¶rbund (Federation of Accident Insurance Institutions), Helsinki. 11. The following adaptations shall be inserted in point 2 (Council Regulation (EEC) No 574/72) between adaptations (d) and (e): (da) The following shall be added to Annex 5: 67. AUSTRIA-BELGIUM None. 68. AUSTRIA-DENMARK None. 69. AUSTRIA-GERMANY Section II Number 1 and Section III of the Arrangement of 2 August 1979 on the implementation of the Convention on Unemployment Insurance of 19 July 1978. 70. AUSTRIA-SPAIN None. 71. AUSTRIA-FRANCE None. 72. AUSTRIA-GREECE None. 73. AUSTRIA-IRELAND None. 74. AUSTRIA-ITALY None. 75. AUSTRIA-LUXEMBOURG None. 76. AUSTRIA-NETHERLANDS None. 77. AUSTRIA-PORTUGAL None. 78. AUSTRIA-UNITED KINGDOM (a) Article 18 (1) and (2) of the Arrangement of 10 November 1980 for the implementation of the Convention on Social Security of 22 July 1980 as amended by the supplementary Arrangement of 26 March 1986 with regard to persons who cannot claim treatment under Chapter 1 of Title III of the Regulation. (b) Article 18 (1) of the said Arrangement with regard to persons who can claim treatment under Chapter 1 of Title III of the Regulation on the understanding that for Austrian nationals resident in the territory of Austria and for nationals of the United Kingdom resident in the territory of the United Kingdom (with the exception of Gibraltar) the relevant passport shall replace the form E 111 for all benefits covered by that form. 79. AUSTRIA-FINLAND None. 80. AUSTRIA-ICELAND Does not apply. 81. ... 82. AUSTRIA-NORWAY None. 83. AUSTRIA-SWEDEN None. 84. FINLAND-BELGIUM Does not apply. 85. FINLAND-DENMARK Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations). 86. FINLAND-GERMANY None. 87. FINLAND-SPAIN None. 88. FINLAND-FRANCE Does not apply. 89. FINLAND-GREECE None. 90. FINLAND-IRELAND Does not apply. 91. FINLAND-ITALY Does not apply. 92. FINLAND-LUXEMBOURG None. 93. FINLAND-NETHERLANDS Does not apply. 94. FINLAND-PORTUGAL Does not apply. 95. FINLAND-UNITED KINGDOM None. 96. FINLAND-ICELAND Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations). 97. ... 98. FINLAND-NORWAY Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations). 99. FINLAND-SWEDEN Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations). 100. ICELAND-BELGIUM Does not apply. 101. ICELAND-DENMARK Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations). 102. ICELAND-GERMANY Does not apply. 103. ICELAND-SPAIN Does not apply. 104. ICELAND-FRANCE Does not apply. 105. ICELAND-GREECE Does not apply. 106. ICELAND-IRELAND Does not apply. 107. ICELAND-ITALY Does not apply. 108. ICELAND-LUXEMBOURG None. 109. ICELAND-NETHERLANDS Does not apply. 110. ICELAND-PORTUGAL Does not apply. 111. ICELAND-UNITED KINGDOM None. 112. ... 113. ICELAND-NORWAY Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations). 114. ICELAND-SWEDEN Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations). 115. ... 116. ... 117. ... 118. ... 119. ... 120. ... 121. ... 122. ... 123. ... 124. ... 125. ... 126. ... 127. ... 128. ... 129. NORWAY-BELGIUM Does not apply. 130. NORWAY-DENMARK Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations). 131. NORWAY-GERMANY Does not apply. 132. NORWAY-SPAIN Does not apply. 133. NORWAY-FRANCE None. 134. NORWAY-GREECE None. 135. NORWAY-IRELAND Does not apply. 136. NORWAY-ITALY None. 137. NORWAY-LUXEMBOURG None. 138. NORWAY-NETHERLANDS None. 139. NORWAY-PORTUGAL None. 140. NORWAY-UNITED KINGDOM Article 7 (3) of the Administrative Agreement of 28 August 1990 on the implementation of the Convention on Social Security. 141. NORWAY-SWEDEN Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations). 142. SWEDEN-BELGIUM Does not apply. 143. SWEDEN-DENMARK Article 23 of the Nordic Convention on Social Security of 15 June 1992: Agreement on the reciprocal waiver of refunds pursuant to Articles 36 (3), 63 (3) and 70 (3) of the Regulation (costs of benefits in kind in respect of sickness and maternity, accidents at work and occupational diseases, and unemployment benefits) and Article 105 (2) of the implementing Regulation (costs of administrative checks and medical examinations). 144. SWEDEN-GERMANY None. 145. SWEDEN-SPAIN None. 146. SWEDEN-FRANCE None. 147. SWEDEN-GREECE None. 148. SWEDEN-IRELAND Does not apply. 149. SWEDEN-ITALY None. 150. SWEDEN-LUXEMBOURG None. 151. SWEDEN-NETHERLANDS None. 152. SWEDEN-PORTUGAL None. 153. SWEDEN-UNITED KINGDOM None.  12. The following adaptations shall be inserted in point 2 (Council Regulation (EEC) No 574/72) between adaptations (f) and (g): fa) The following shall be inserted into Annex 8 at the end of Point A. (a): Austria and Belgium Austria and Germany Austria and Spain Austria and France Austria and Ireland Austria and Luxembourg Austria and the Netherlands Austria and Portugal Austria and the United Kingdom Austria and Finland Austria and Iceland Austria and Norway Austria and Sweden Finland and Belgium Finland and Germany Finland and Spain Finland and France Finland and Ireland Finland and Luxembourg Finland and the Netherlands Finland and Portugal Finland and the United Kingdom Finland and Iceland Finland and Norway Finland and Sweden Iceland and Belgium Iceland and Germany Iceland and Spain Iceland and France Iceland and Luxembourg Iceland and the Netherlands Iceland and the United Kingdom Iceland and Norway Iceland and Sweden Norway and Belgium Norway and Germany Norway and Spain Norway and France Norway and Ireland Norway and Luxembourg Norway and the Netherlands Norway and Portugal Norway and the United Kingdom Norway and Sweden Sweden and Belgium Sweden and Germarny Sweden and Spain Sweden and France Sweden and Ireland Sweden and Luxembourg Sweden and the Netherlands Sweden and Portugal Sweden and the United Kingdom . 13. The text of point 2 (Council Regulation (EEC) No 574/72), adaptation (g), shall be replaced by the following: N. FINLAND The average annual cost of benefits in kind shall be calculated by taking into account the schemes of public health and hospital services and the refunds under the sickness insurance and rehabilitation services provided by KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. 14. The text of point 2 (Council Regulation (EEC) No 574/72), adaptation (h), shall be replaced by the following: N. FINLAND 1. For the purpose of applying Articles 14 (1) (b), 14a (1) (b) of the Regulation and Articles 11 (1), 11a (1), 12a, 13 (2) and (3) and 14 (1) and (2) of the implementing Regulation: ElÃ ¤keturvakeskus  Pensionsskyddscentralen (Central Pension Insurance Institute), Helsinki. 2. For the purpose of applying Article 10b of the implementing Regulation: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. 3. For the purpose of applying Articles 36 and 90 of the implementing Regulation: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki, or TyÃ ¶elÃ ¤kelaitokset (Employment pension institutions) and ElÃ ¤keturvakeskus  Pensionsskyddscentralen (Central Pension Insurance Institute), Helsinki. 4. For the purpose of applying Articles 37 (b) and 38 (1), 70 (1), 82 (2), 85 (2) and 86 (2) of the implementing Regulation: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. 5. For the purpose of applying Articles 41 to 59 of the implementing Regulation: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki, or ElÃ ¤keturvakeskus  Pensionsskyddscentralen (Central Pension Insurance Institute), Helsinki. 6. For the purpose of applying Articles 60 to 67, 71, 75, 76 and 78 of the implementing Regulation: As the institution of the place of residence or stay the insurance institution designated by Tapaturmavakuutuslaitosten Liitto  OlycksfallsfÃ ¶rsakringsanstalternas FÃ ¶rbund (Federation of Accident Insurance Institutions), Helsinki. 7. For the purpose of applying Articles 80 and 81 of the implementing Regulation: The competent unemployment fund in the case of earnings-related unemployment benefits. KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki, in the case of basic unemployment benefits. 8. For the purpose of applying Articles 102 and 113 of the implementing Regulation: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki, or Tapaturmavakuutuslaitosten Liitto  OlycksfallsfÃ ¶rsÃ ¤kringsanstalternas FÃ ¶rbund (Federation of Accident Insurance Institutions), Helsinki, in the case of accident insurance. 9. For the purpose of applying Article 110 of the implementing Regulation: (a) Employment pensions: ElÃ ¤keturvakeskus  Pensionsskyddscentralen (Central Pension Insurance Institute), Helsinki, in the case of employment pensions. (b) Accident at work, occupational diseases: Tapaturmavakuutuslaitosten Liitto  OlycksfallsfÃ ¶rsakringsanstalternas FÃ ¶rbund (Federation of Accident Insurance Institutions), Helsinki, in the case of accident insurance. (c) In other cases: KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki. ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE DUE ACCOUNT 15. The following new points shall be inserted after point 42 (Decision No 147): 42 a. 393 D 0068: Decision No 148 of 25 June 1992 concerning the use of the certificate concerning the applicable legislation (Form E 101) where the period of posting does not exceed three months (OJ No L 22, 30. 1. 1993, p. 124). 42 b. C/229/93/p. 4: Decision No 149 of 26 June 1992 concerning the reimbursement by the competent institution of a Member State of the costs incurred during a stay in another Member State with the procedure referred to in Article 34 (4) of Regulation (EEC) No 574/72 (OJ No C 229, 25. 8. 1993, p. 4). 42 c. C/229/93/p. 5: Decision No 150 of 26 June 1992 concerning the application of Articles 77, 78 and 79 (3) of Regulation (EEC) No 1408/71 and of Article 10 (1) (b) (ii) of Regulation (EEC) No 574/72 (OJ No C 229, 25. 8. 1993, p. 5). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: The following shall added to the Annex: M. AUSTRIA 1. If only family allowances are concerned: the competent Finanzamt (Finance Office). 2. In all other cases: the competent pension insurance institution. N. FINLAND 1. KansanelÃ ¤kelaitos  Folkpensionsanstalten (Social Insurance Institution), Helsinki; and 2. ElÃ ¤keturvakeskus  Pensionsskyddscentralen (Central Pension Insurance Institute), Helsinki. O. ICELAND Tryggingastofnun rikisins (The State Social Security Institute), Laugavegur 114, 150 Reykjavik. P. ... Q. NORWAY Folketrygdkontoret for Utenlandssaker (The National Insurance Office for Social Insurance Abroad), Oslo. R. SWEDEN For beneficiaries residing in Sweden: The Social Insurance Office at the place of residence. For beneficiaries not residing in Sweden: Stockholms lÃ ¤ns allmÃ ¤nna fÃ ¶rsÃ ¤kringskassa, utlandsavdelningen (The Social Insurance Office of Stockholm, Foreign Division).  ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE: 16. The following new point shall be inserted after point 48 (recommendation No 18): 47 a. C/199/93 p. 11: Recommendation No 19 of 24 November 1992 on the improvement of cooperation among the Member States in implementing the Community Regulations (OJ No C 199, 23. 7. 1993, p. 11). ANNEX 7 to Decision No 7/94 of the EEA Joint Committee Annex VII (MUTUAL RECOGNITION OF PROFESSIONAL QUALIFICATIONS) to the EEA Agreement shall be amended as specified below. A. GENERAL SYSTEM 1. The following new point shall be inserted after point 1 (Council Directive 89/48/EEC): 1a. 392 L 0051: Council Directive 92/51/EEC of 18 June 1992 on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC (OJ No L 209, 24. 7. 1992, p. 25). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Amendments to Annexes C and D according to Article 15 of the Directive shall be carried out according to the following procedures: I. Amendments concerning courses of education and training provided in an EC Member State: 1. Where the reasoned request is submitted by an EC Member State: (a) EFTA experts shall participate in the Community internal decision-making procedure provided for in Article 15 of the Directive in accordance with Article 100 of the Agreement. (b) The Community decision shall be transmitted to the EEA Joint Committee in accordance with Article 102 of the Agreement. 2. Where the reasoned request is submitted by an EFTA State: (a) the EFTA State shall submit a request for amendment to the EEA Joint Committee; (b) The EEA Joint Committee shall transmit the request to the Commission; (c) The Commission shall refer the request to the committee provided for in Article 15 of the Directive; EFTA experts shall participate in accordance with Article 100 of the Agreement; (d) The Community decision shall be transmitted to the EEA Joint Committee in accordance with Article 102 of the Agreement. II. Amendments concerning courses of education and training provided in an EFTA State: 1. Where the reasoned request is submitted by an EFTA State: (a) the EFTA State shall submit a request for amendment to the EEA Joint Committee; (b) the EEA Joint Committee shall transmit the request via the competent subcommittee to a working group, composed, for the EC side, of the members of the EC Committee established under Article 15 of the Directive and, for the EFTA side, of experts from the EFTA States; (c) the EEA Joint Committee shall take its decision on an amendment of Annexes C and D on the basis of the report submitted by the working group referred to in (b). 2. Where the reasoned request is submitted by an EC Member State: (a) the EC Member State shall submit its request to the Commission; (b) the Commission shall transmit the request to the EEA Joint Committee; (c) the EEA Joint Committee shall follow the procedure laid down in 1 (b) and (c). (b) The following shall be added to Annex C: LIST OF COURSES HAVING A SPECIAL STRUCTURE AS REFERRED TO IN POINT (ii) OF THE SECOND INDENT OF THE FIRST SUBPARAGRAPH OF ARTICLE 1 (a) (a) Under the heading 1. Paramedical and childcare training courses the following shall be inserted: In Austria training for:  contact lens optician ( Kontaktlinsenoptiker ),  pedicurist ( Fusspfleger ),  acoustic-aid technician ( HÃ ¶rgerÃ ¤teakustiker ),  druggist ( Drogist ), which represent education and training courses of a total duration of at least 14 years, including at least five years' training followed within a structured training framework, divided into an apprenticeship of at least three years' duration, comprising training partly received in the workplace and partly provided by a vocational training establishment, and a period of professional practice and training, culminating in a professional examination conferring the rights to exercise the profession and to train apprentices,  masseur ( Masseur ), which represents education and training courses of a total duration of 14 years, including five years' training within a structured training framework, comprising an apprenticeship of two years duration, a period of professional practice and training of two years' duration and a training course of one year culminating in a professional examination conferring the rights to exercise the profession and to train apprentices,  kindergarten worker ( KindergÃ ¤rtner/in ),  child care worker ( Erzieher ), which represent education and training courses of a total duration of 13 years, including five years of professional training in a specialized school, culminating in an examination. (b) Under the/heading 2. Master craftsman sector ( Mester/Meister/MaÃ ®tre ) which represents education and training courses concerning skills not covered by the Directives listed in Annex A the following shall be inserted: In Austria training for:  surgical truss maker ( Bandagist ),  corset maker ( Miederwarenerzeuger ),  optician ( Optiker ),  orthopaedic shoemaker ( OrthopÃ ¤dieschuhmacher ),  orthopaedic technician ( OrthopÃ ¤dietechniker ),  dental technician ( Zahntechniker ),  gardener ( Gartner ), which represent education and training of a total duration of at least 14 years, including at least five years' training within a structured training framework, divided into an apprenticeship of at least three years' duration, comprising training received partly in the workplace and partly provided by a vocational training establishment, and a period of professional practice and training of at least two years' duration culminating in a mastership examination conferring the rights to exercise the profession, to train apprentices and to use the title Meister , training for master craftsmen in the field of agriculture and forestry, namely:  master in agriculture ( Meister in der Landwirtschaft ),  master in rural home economics ( Meister in der lÃ ¤ndlichen Hauswirtschaft ),  master in horticulture ( Meister im Gartenbau ),  master in market gardening ( Meister im FeldgemÃ ¼sebau ),  master in pomology and fruit-processing ( Meister im Obstbau und in der Obstverwertung ),  master in vinculture and wine-production ( Meister im Weinbau und in der Kellerwirtschaft ),  master in dairy farming ( Meister in der Molkerei und KÃ ¤sereiwirtschaft ),  master in horse husbandry ( Meister in der Pferdewirtschaft ),  master in fishery ( Meister in der Fischereiwirtschaft ),  master in poultry farming ( Meister in der GeflÃ ¼gelwirtschaft ),  master in apiculture ( Meister in der Bienenwirtschaft ),  master in forestry ( Meister in der Forstwirtschaft ),  master in forestry plantation and forest management ( Meister in der Forstgarten- und Forstpflegewirtschaft ),  master in agriculture warehousing ( Meister in der landwirtschaftlichen Lagerhaltung ). These courses are of a total duration of at least 15 years including at least six years' training followed within a structured training framework divided into an apprenticeship of at least three years' duration, comprising training partly received in the business and partly provided by a vocational training establishment, and a period of three years of professional practice culminating in a mastership examination which confers the rights to train apprentices and to use the title Meister . In Norway training for:  landscape gardener ( anleggsgartner ),  dental technician ( tanntekniker ). These courses are of a total duration of at least 14 years, including at least five years training within a structured training framework divided into an apprenticeship of at least three years' duration, comprising training partly received in the workplace and partly provided by a vocational training establishment, and a period of professional practice and training of two years' duration, culminating in a mastership examination relating to the craft and conferring the rights to train apprentices and to use the title Mester . (c) Under the heading 3. Seafaring sector the following shall be inserted: (i) under the subheading (a) Sea transport: In Iceland training for:  ship's captain ( skipstjÃ ³ri ),  chief mate ( stÃ ½rimaÃ ¶ur ),  watchkeeping officer ( undirstÃ ½rimaÃ ¶ur ),  marine engineer, first grade ( yÃ ©lstjÃ ³ri 1. stigs ). In Norway training for:  master mariner/deck officer Class 1 ( skipsfÃ ¸rer ),  chief mate/deck officer Class 2 ( overstyrmann ),  master home/deck officer Class 3 ( kystskipper ),  mate/watchkeeping officer/deck officer Class 4 ( styrmann ),  chief engineer officer/engineer officer Class 1 ( maskinsjef ),  second engineer officer/engineer officer Class 2 ( 1. maskinist ),  solo engineer/engineer officer Class 3 ( enemaskinist ),  watchkeeping engineer/engineer officer Class 4 ( maskinoffiser ), which represents training  in Iceland, of nine or 10 years' primary schooling followed by two year's service at sea, supplemented by three years of specialized vocational training (five years for the marine engineer),  in Norway, of nine years' primary schooling followed by a course of basic training and service at sea of three years (two and a half years for engineering officers), supplemented by,  for watchkeeping officers, one year of specialized vocational training,  for the others, two years of specialized vocational training, and by further service at sea and which is recognized under the International STCW Convention (International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978). In Norway training for:  electro-automation officer (ship's electrician) ( elektroautomasjonstekniker/skipselektriker ), which represents training of nine years' primary schooling followed by a two-year course of basic training, supplemented by one year of practical experience and service at sea and one year of specialized vocational training. (ii) Under the subheading (b) Sea fishing: In Iceland training for:  ship's captain ( skipstjÃ ³ri ),  chief mate ( stÃ ½rimaÃ ¶ur ),  watchkeeping officer ( undirstÃ ½rimaÃ ¶ur ), which represents training of nine or 10 years' primary schooling followed by two years' service at sea, supplemented by two years of specialized vocational training culminating in an examination and is recognized under the Torremolinos Convention (1977 International Convention for the Safety of Fishing Vessels). (iii) Under a new subheading (c) Mobile drilling rig personnel: In Norway training for:  platform manager ( plattformsjef ),  stability section manager ( stabilitetssjef ),  control room operator ( kontrollromoperatÃ ¸r ),  technical section leader ( teknisk sjef ),  assistant technical section leader ( teknisk assistent ), which represents training of nine years' primary schooling, followed by a two-year course of basic training, supplemented by at least one year's service off-shore and,  for the control room operator, one year of specialized vocational training,  for the others, two and a half years of specialized vocational training. (d) Under the heading 4. Technical sector the following shall be inserted: In Austria training for:  forester ( FÃ ¶rster ),  technical consulting ( Technisches BÃ ¼ro ),  labour leasing ( Ã berlassung von ArbeitskrÃ ¤ften  Arbeitsleihe ),  employment agent ( Arbeitsvermittlung ),  investment adviser ( VermÃ ¶gensberater ),  private investigator ( Berufsdetektiv ),  security guard ( Bewachungsgewerbe ),  real estate agent ( Immobilienmakler ),  real estate manager ( Immobilienverwalter ),  advertising and promotion agent ( Werbeagentur ),  building project organizer ( BautrÃ ¤ger/Bauorganisator/Baubetreuer ),  debt-collecting agent ( InkassobÃ ¼ro/Inkassoinstitut ), which represents education and training of a total duration of at least 15 years, comprising eight years' compulsory schooling followed by five years' secondary technical or commercial study, culminating in a technical or commercial mature level qualifying examination, supplemented by at least two years' workplace education and training culminating in a professional examination,  insurance consultant ( Berater in Versicherungsangelegenheiten ), which represents an education and training course of a total duration of 15 years and includes six years' training followed within a structured training framework, divided into an apprenticeship of three-years' duration and a three-year period of professional practice and training, culminating in an examination,  master builder/planning and technical calculation ( Planender Baumeister ),  master woodbuilder/planning and technical calculation ( Planender Zimmermeister ), which represents education and training of a total duration of at least 18 years, including at least nine years' vocational training divided into four years of secondary technical study and five years of professional practice and training culminating in a professional examination conferring the rights to exercise the profession and to train apprentices, in so far as this training relates to the right to plan buildings, to make technical calculations and to supervise construction work ( the Maria Theresian privilege ) (1). (1) Activities relating to building and construction fall within Council Directive 64/427 of 7 July 1964 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) (OJ No 117, 23. 7. 1964, p. 1863), as adapted for the purposes of the Agreement on the European Economic Area by Article 30 of the Agreement and point 31 of Annex VII thereto." (1) Activities relating to building and construction fall within Council Directive 64/427 of 7 July 1964 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) (OJ No 117, 23. 7. 1964, p. 1863), as adapted for the purposes of the Agreement on the European Economic Area by Article 30 of the Agreement and point 31 of Annex VII thereto." (1) Activities relating to building and construction fall within Council Directive 64/427 of 7 July 1964 laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 (Industry and small craft industries) (OJ No 117, 23. 7. 1964, p. 1863), as adapted for the purposes of the Agreement on the European Economic Area by Article 30 of the Agreement and point 31 of Annex VII thereto." B. MEDICAL AND PARAMEDICAL ACTIVITIES 1. The following shall be added in point 3 (Council Directive 81/1057/EEC): , as amended by:  393 L 0016: Council Directive 93/16/EEC of 5 April 1993 (OJ No L 165, 7. 7. 1993, p. 1). 2. The acts referred to in point 4 (Council Directive 75/362/EEC and amending acts) shall be replaced by the following: 4. 393 L 0016: Council Directive 93/16/EEC of 5 April 1993 to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications (OJ No L 165, 7. 7. 1993, p. 1). The following shall be inserted thereafter before the existing adaptations: Norway, by derogation from the provisions of Article 30 of Directive 93/16/EEC, as adapted for the purposes of this Agreement, shall comply with the obligations stated therein at the latest by 1 January 1995 instead of the date of entry into force of the Agreement. 3. The text of points 5 and 6 shall be deleted. ANNEX 8 to Decision 7/94 of the EEA Joint Committee Annex VIII (RIGHT OF ESTABLISHMENT) to the EEA Agreement shall be amended as specified below. Point 8 (Council Directive 90/366/EEC) shall be replaced by the following: 8. 393 L 0096: Council Directive 93/96/EEC of 29 October 1993 on the right of residence for students (OJ No L 317, 18. 12. 1993, p. 59). The provisions of the Directive shall, for the purposes of the Agreement, be read with the following adaptation: in the second subparagraph of Article 2(1), the words residence permit for a national of a Member State of the Community  shall be replaced by the words residence permit . ANNEX 9 to Decision No 7/94 of the EEA Joint Committee Annex IX (FINANCIAL SERVICES) to the EEA Agreement, shall be amended as specified below. ACTS REFERRED TO A. Chapter I. INSURANCE 1. The following indent shall be added in point 2 (First Council Directive 73/239/EEC) before the adaptations:  392 L 0049: Council Directive 92/49/EEC of 18 June 1992 (OJ No L 228, 11. 8. 1992, p. 1). 2. The following indent shall be added in point 7 (Second Council Directive 88/357/EEC):  392 L 0049: Council Directive 92/49/EEC of 18 June 1992 (OJ No L 228, 11. 8. 1992, p. 1). 3. The following new point shall be inserted after point 7 (Second Concil Directive 88/357/EEC): 7a. 392 L 0049: Council Directive 92/49/EEC of 18 June 1992 on the coordination of laws, regulations and administrative provisions relating to direct insurance other than life assurance and amending Directives 73/239/EEC and 88/357/EEC (third non-life insurance Directive) (OJ No L 228, 11. 8. 1992, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 48, the words notification of this Directive  shall read decision by the EEA Joint Committee to include this Directive in the EEA Agreement ; (b) this Directive shall not apply to Finland. 4. The following indent shall be added in point 11 (First Council Directive 79/267/EEC) before the adaptations:  392 L 0096: Council Directive 92/96/EEC of 10 November 1992 (OJ No L 360, 9. 12. 1992, p. 1). 5. In point 11 (First Council Directive 79/267/EEC), adaptation (a) shall be replaced by the following: (a) The following shall be added to Article 4: This Directive shall not concern the pension activities of pension insurance undertakings prescribed in the Employees' Pensions Act (TEL) and other related Finnish legislation provided that: 1. pension insurance companies which already under Finnish law are obliged to have separate accounting and management systems for their pension activities will furthermore, as from the date of entry into force of the decision by the EEA Joint Committee to include the third life assurance Directive 92/96/EEC in the EEA Agreement, set up separate legal entities for carrying out these activities; 2. the Finnish authorities allow in a non-discriminatory manner all nationals and companies of Contracting Parties to perform according to Finnish legislation the activities specified in Article 1 related to this exemption whether by means of:  ownership or participation in an existing insurance company or group,  creation or participation of new insurance companies or groups, including pension insurance companies; 3. the Finnish authorities submit for the approval of the EEA Joint Committee a report before the date of entry into force of the decision by the EEA Joint Committee to include the third life assurance Directive 92/96/EEC in the EEA Agreement, stating which measures have been taken to split up TEL activities from normal insurance activities carried out by Finnish insurance companies in order to conform to all the requirements of the third life assurance Directive. It is understood that the Finnish authorities in accordance with the relevant provisions of the First Council Directive 79/267/EEC shall withdraw the authorization for insurance companies which have not carried out the provisions of paragraph 1 by the date of entry into force of the decision by the EEA Joint Committee to include the third life assurance Directive 92/96/EEC in the EEA Agreement. 6. The following shall be added in point 12 (Council Directive 90/619/EEC) before the adaptation: , as amended by  392 L 0096: Council Directive 92/96/EEC of 10 November 1992 (OJ No L 360, 9. 12. 1992, p. 1). 7. The following new point shall be inserted after point 12 (Council Directive 90/619/EEC): 12a. 392 L 0096: Council Directive 92/96/EEC of 10 November 1992 on the coordination of laws, regulations and administrative provisions relating to direct life assurance and amending Directives 79/267/EEC and 90/619/EEC (third life assurance Directive) (OJ No L 360, 9. 12. 1992, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 2: see adaptation (a) to Council Directive 79/267/EEC; (b) 1. Sweden shall adopt the laws, regulations and administrative provisions necessary for it to comply with Article 22 (1) (b) of this Directive by 1 January 2000. 2. By 1 July 1994, the Swedish authorities shall submit for the approval of the EEA Joint Committee a schedule of the measures to be adopted to have the exposures exceeding the limits of Article 22 (1) (b) of this Directive brought within the said limits. 3. Not later than 31 December 1997 the Swedish authorities shall present a progress report to the EEA Joint Committee on the measures taken to comply with this Directive. 4. The EEA Joint Committee shall review the measures on the basis of the reports described in paragraphs 2 and 3. In the light of developments, these measures shall, if appropriate, be adapted with a view to accelerating the process of reduction of the exposures. 5. The Swedish authorities shall require the life assurance companies concerned to initiate immediately the process of reduction of the relevant exposures. The companies concerned will at no time increase these exposures, unless they are already within the limits prescribed by the Directive and any such increase does not lead them to exceed those limits. 6. The Swedish authorities shall submit by the end of the transitional period a final report on the results of the above measures; (c) in Article 45, the words the date of notification of this Directive  shall read the date of the Decision by the EEA Joint Committee to include this Directive in the EEA Agreement . 8. The following new heading and new point shall be inserted after point 12a (Council Directive 92/96/EEC): (iv) Supervision and accounts 12b. 391 L 0674: Council Directive 91/674/EEC of 19 December 1991 on the annual accounts and consolidated accounts of insurance undertakings (OJ No L 374, 31. 12. 1991, p. 7). The provisions of the Directive shall, for the purpose of the present Agreement, be read with the following adaptations: (a) in Article 2 (1), Article 58 of the Treaty  shall read Article 34 of the EEA Agreement ; (b) Norway and Sweden shall adopt the laws, regulations and administrative provisions necessary for them to comply with this Directive before 1 January 1995; (c) in Article 46 (3) the date of the notification of this Directive  shall read the date of the decision by the EEA Joint Committee to include this Directive in the EEA Agreement , and the reference to the date referred to in Article 70 (1)  shall be understood to be the date by which the respective EFTA State must adopt the laws, regulations and administrative provisions necessary for it to comply with this Directive. 9. After point 12b (Council Directive 91/674/EEC), the heading (iv) Other issues shall be replaced by the following heading: (v) Other issues B. Chapter II. BANKS AND OTHER CREDIT INSTITUTIONS 1. The following shall be added in point 17 (Council Directive 89/299/EEC): , as amended by:  391 L 0633: Council Directive 91/633/EEC of 3 December 1991 (OJ No L 339, 11. 12. 1991, p. 33).  392 L 0016: Council Directive 92/16/EEC of 16 March 1992 (OJ No L 75, 21. 3. 1992, p. 48. The provisions of the Directive shall, for the purpose of the present Agreement, be read with the following adaptation: Article 4a of Directive 89/299/EEC shall apply to Norway. 2. Point 20 (Council Directive 83/350/EEC) shall be replaced by the following: 20. 392 L 0030: Council Directive 92/350/EEC of 6 April 1992 on the supervision of credit institutions on a consolidated basis (OJ No L 110, 28. 4. 1992, p. 52). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) whenever a Contracting Party has decided to initiate negotiations as referred to in Article 8 of the Directive, it shall inform the EEA Joint Committee thereof. The Contracting Parties shall consult within the framework of the EEA Joint Committee on what course to take, whenever this is of mutual interest; (b) Norway and Sweden may apply their national accounting standards and the scope of consolidation until the end of the transition periods granted to them in the adaptation to Council Directive 86/635/EEC on the annual accounts and consolidated accounts of banks and other financial institutions. 3. The following new point shall be inserted after point 23 (Council Directive 91/308/EEC): 23a. 392 L 0121: Council Directive 92/121/EEC of 21 December 1992 on the monitoring and control of large exposures of credit institutions (OJ No L 29, 5. 2. 1993, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Austria, Norway and Sweden shall implement the provisions of the Directive by 1 January 1995; (b) loans secured to the satisfaction of the competent authorities by shares in Finnish residential housing companies, operating in accordance with the Finnish Housing Company Act 1991 or subsequent equivalent legislation, shall be treated in the same way as the ones secured by mortgages on residential property in accordance with the rules set out in Article 4 (7) (p) and 6 (9) of the Directive; (c) in Article 6 (1), the words when this Directive is published in the Official Journal of the European Communities  shall read on the date of publication in the Official Journal of the European Communities of the Decision by the EEA Joint Committee to include this Directive in the EEA Agreement ; (d) in Article 6 (3), the words on the date of the publication of this Directive in the Official Journal of the European Communities  shall read on the date of publication in the Official Journal of the European Communities of the Decision by the EEA Joint Committee to include this Directive in the EEA Agreement . C. Chapter III. STOCK EXCHANGE AND SECURITIES 1. The following new heading and new points shall be inserted after point 30 (Council Directive 85/611/EEC): (iii) Investment services 30a. 393 L 0006: Council Directive 93/6/EEC of 15 March 1993 on the capital adequacy of investment firms and credit institutions (OJ No L 141, 11. 6. 1993, p. 1). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: in Article 3 (5) the words the date of notification of this Directive  shall read the date of entry into force of the decision by the EEA Joint Committee to include this Directive in the EEA Agreement . 30b. 393 L 0022: Council Directive 93/22/EEC of 10 May 1993 on investment services in the securities field (OJ No L 141, 11. 6. 1993, p. 27). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: as regards relations with third-country investment firms described in Article 7 of the Directive, the following shall apply: 1. with a view to achieving a maximum degree of convergence in the application of a third-country regime for investment firms, the Contracting Parties shall exchange information as described in Articles 7 (2) and 7 (6) and consultations shall be held regarding matters referred to in Articles 7 (3), 7 (4) and 7 (5), within the framework of the EEA Joint Committee and according to specific procedures to be agreed by the Contracting Parties; 2. authorizations granted by the competent authorities of a Contracting Party to investment firms being direct or indirect subsidiaries of parent undertakings governed by the laws of a third country shall have validity in accordance with the provisions of this Directive throughout the territory of all Contracting Parties. However, (a) when a third country imposes quantitiative restrictions on the establishment of investment firms of an EFTA State or imposes restrictions on such investment firms that it does not impose on Community investment firms, authorizations granted by competent authorities within the Community to investment firms being direct or indirect subsidiaries of parent undertakings governed by the laws of that third country shall have validity only in the Community, except where an EFTA State decides otherwise for its own jurisdiction; (b) where the Community has decided that decisions regarding authorizations of investment firms being direct or indirect subsidiaries of parent undertakings governed by the law of a third country shall be limited or suspended, any authorization granted by a competent authority of an EFTA State to such investment firms shall have validity only in its own jurisdiction, except where another Contracting Party decides otherwise for its own jurisdiction; (c) the limitations or suspensions referred to in subparagraphs (a) and (b) may not apply to investment firms or their subsidiaries already authorized in the territory of a Contracting Party; 3. whenever the Community negotiates with a third country on the basis of Articles 7 (4) and 7 (5), in order to obtain national treatment and effective market access for its investment firms, it shall endeavour to obtain equal treatment for the investment firms of the EFTA States. ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The following new point shall be inserted after point 36 (Commission recommendation 90/109/EEC): 37. 392 X 0048: Commission recommendation 92/48/EEC of 18 December 1991 on insurance intermediaries (OJ No L 19, 28. 1. 1992, p. 32). ANNEX 10 to Decision No 7/94 of the EEA Joint Committee Annex XI (TELECOMMUNICATION SERVICES) to the EEA Agreement shall be amended as specified below. ACTS REFERRED TO 1. The following new points shall be inserted after point 5 (Council Directive 91/287/EEC): 5a. 392 D 0264: Council Decision 92/264/EEC of 11 May 1992 on the introduction of a standard international telephone access code in the Community (OJ No L 137, 20. 5. 1992, p. 21). The provisions of the Decision shall, for purposes of the present Agreement, be read with the following adaptation: with regard to the EFTA States, in the second subparagraph of Article 3, the words notification of this Decision  shall be read Decision by the EEA Joint Committee to include this Decision in the EEA Agreement . 5b. 392 L 0044: Council Directive 92/44/EEC of 5 June 1992 on the application of open network provision to leased lines (OJ No L 165, 19. 6. 1992, p. 27). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) regarding the EFTA States, the reference in Article 12 (a) to Articles 169 and 170 of the EEC Treaty shall be deemed to be a reference to Articles 31 and 32 of the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice; (b) the following shall be added to Article 12 (2): (a) If the procedure provided for in paragraphs 3 and 4 is invoked in a case involving one or more national regulatory authorities of EFTA States, the notification shall be made to the national regulatory authority and the EFTA Surveillance Authority; (b) If the procedure provided for in paragraphs 2 and 4 is invoked in a case involving two or more national regulatory authorities of both an EC and an EFTA State, the notification shall be made to the national regulatory authorities, the EC Commission and the EFTA Surveillance Authority; (c) the following shall be added to Article 12 (3): (a) Where, following a notification based on paragraph (2) (a), the national regulatory authority of the EFTA Surveillance Authority finds that there is a case for further examination, it can refer it to a working group composed of representatives of EFTA States and their regulatory authorities concerned and of a representative of the EFTA Surveillance Authority acting as a chairman of the working group. The chairman, if he is satisfied that all reasonable steps have been taken at the national level, shall initiate a procedure following, mutatis mutandis, the requirements as set out in Article 12 (4); (b) Where, following a notification based on paragraph (2) (b), a national regulatory authority, the EC Commission or the EFTA Surveillance Authority finds that there is a case for further examination, it can refer it to the EEA Joint Committee. The EEA Joint Committee can, if it is satisfied that all reasonable steps have been taken at the national level, set up a working group composed of an equal number of representatives of EFTA States and their national regulatory authorities concerned on the one hand, and of an equal number of representatives of the EC Member States and their national regulatory authorities concerned on the other hand, as well as of representatives of the EFTA Surveillance Authority and the EC Commission. The EEA Joint Committee shall also appoint the chairman of the working group. The working group shall, mutatis mutandis, follow the procedural requirements as set out in Article 12 (4). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The following new points shall be inserted after point 16 (Council recommendation 91/288/EEC): 17. 392 Y 0114(01): Council resolution 92/C 8/01 of 19 December 1991 on the development of the common market for satellite communications services and equipment (OJ No C 8, 14. 1. 1992, p. 1). 18. 392 X 0382: Council recommendation of 5 June 1992 on the harmonized provision of a minimum set of packet-switched data services (PSDS) in accordance with open network provision (ONP) principles (OJ No L 200, 18. 7. 1992, p. 1). 19. 392 X 0383: Council recommendation of 5 June 1992 on the provision of harmonized integrated services digital network (ISDN) access arrangements and a minimum set of ISDN offerings in accordance with open network provision (ONP) principles (OJ No L 200, 18. 7. 1992, p. 10). 20. 392 Y 0625(01): Council resolution of 5 June 1992 on the development of the integrated services digital network (ISDN) in the Community as a European-wide telecommunications infrastructure for 1993 and beyond (OJ No C 158, 25. 6. 1992, p. 1). 21. 392 Y 1204(02): Council resolution of 19 November 1992 on the promotion of Europe-wide cooperation on numbering of telecommunications services (OJ No C 318, 4. 12. 1992, p. 2). 22. 393 Y 0106(01): Council resolution of 17 December 1992 on the assessment of the situation in the Community telecommunications sector (OJ No C 2, 6. 1. 1993, p. 5). 23. 392 Y 1204(01): Council resolution of 19 November 1992 on the implementation of the European Radiocommunications Committee decisions (OJ No C 318, 4. 12. 1992, p. 1). 24. 393 Y 0806(01): Council resolution of 22 July 1993 on the review of the situation in the telecommunications sector and the need for further development in that market (OJ No C 213, 6. 8. 1993, p. 1). 25. 393 Y 1216(01): Council resolution of 7 December 1993 on the introduction of satellite personal communication services in the Community (OJ No C 339, 16. 12. 1993, p. 1). ANNEX 11 to Decision No 7/94 of the EEA Joint Committee Annex XIII (TRANSPORT) to the EEA Agreement shall be amended as specified below. A. Chapter I. INLAND TRANSPORT 1. The following indent shall be added in point 11 (Council Regulation (EEC) No 1107/70) before the adaptation:  392 R 3578: Council Regulation (EEC) No 3578/92 of 7 December 1992 (OJ No L 364, 12. 12. 1992, p. 11). 2. The following shall be added in point 12 (Council Regulation (EEC) No 4060/89) before the adaptation: , as amended by:  391 R 3356: Council Regulation (EEC) No 3356/91 of 7 November 1991 (OJ No L 318, 20. 11. 1991, p. 1). 3) The following new point shall be inserted after point 12 (Council Regulation (EEC) No 4060/89): 12a. 392 R 3912: Council Regulation (EEC) No 3912/92 of 17 December 1992 on controls carried out within the Community in the field of road and inland waterway transport in respect of means of transport registered or put into circulation in a third country (OJ No L 395, 31. 12. 1992, p. 6). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) until 1 January 2005, Austria may continue to perform at its frontiers the controls referred to in letter (b) of Part 2 of the Annex to Council Regulation (EEC) No 4060/89, as well as the controls to verify compliance of vehicles registered or put into circulation in a third country with the quota arrangements agreed between Austria and the third country concerned and with the Austrian national legislation on weights, dimensions and other technical characteristics of road vehicles; (b) the first sentence of Article 4 shall be replaced by the following: For the purposes of implementing this Regulation, and in accordance with Article 13 of Protocol 10 to the EEA Agreement, the provisions of Protocol 11 to the Agreement shall apply mutatis mutandis.  4. Point 13 (Council Directive 75/130/EEC) shall be replaced by the following: 13. 392 L 0106: Council Directive 92/106/EEC of 7 December 1992 on the establishment of common rules for certain types of combined transport of goods between Member States (OJ No L 368, 17. 12. 192, p. 38). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: to Article 6 (3) shall be added:  Austria: Strassenverkehrsbeitrag,  Finland: Varsinainen ajoneuvovero/Den egentliga fordonsskatten,  Iceland: Pungaskattur,  Norway: VektÃ ¥rsavgift,  Sweden: Fordonsskatt. B. Chapter II. ROAD TRANSPORT 1. The following indent shall be added in point 14 (Council Directive 85/3/EEC) before the adaptation:  392 L 0007: Council Directive 92/7/EEC of 10 February 1992 (OJ No L 57, 2. 3. 1992, p. 29. 2. The following indents shall be added in point 16 (Council Directive 77/143/EEC) before the adaptation:  391 L 0328: Council Directive 91/328/EEC of 21 June 1992 amending Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (OJ No L 178, 6. 7. 1991, p. 29).  392 L 0054: Council Directive 92/54/EEC of 22 June 1992 amending Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (brakes) (OJ No L 255, 10. 8. 1992, p. 63),  392 L 0055: Council Directive 92/55/EEC of 22 June 1992 amending Directive 77/143/EEC on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (exhaust emissions) (OJ No L 225, 10. 8. 1992, p. 68). 3. The following new points shall be inserted after point 17 (Council Directive 89/459/EEC): 17a. 391 L 0671: Council Directive 91/671/EEC of 16 December 1991 on the approximation of the laws of the Member States relating to compulsory use of safety belts in vehicles of less than 3,5 tonnes (OJ No L 373, 31. 12. 1991, p. 26). 17b. 392 L 0006: Council Directive 92/6/EEC of 10 February 1992 on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community (OJ No L 57, 2. 3. 1992, p. 27), as corrected by OJ No L 244, 30. 9. 1993, p. 34. 17c. 393 D 0704: Council Decision 93/704/EC of 30 November 1993 on the creation of a Community database on road accidents (OJ No L 329, 30. 12. 1993, p. 63) (1) (1) Listed here for purposes of information only. For application, see Annex XXI." 4. The following new points shall be inserted after point 18 (Council Directive 68/297/EEC): 18a. 393 L 0089: Council Directive 93/89/EEC of 25 October 1993 on the application by Member States of taxes on certain vehicles used for the carriage of goods by road and tolls and charges for the use of certain infrastructures (OJ No L 279, 12. 11. 1993, p. 32). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) this Directive shall not apply to Austria; (b) the following shall be added to Article 3 (1):  Finland: Varsinainen ajoneuvovero/Den egentliga fordonsskatten,  Iceland: Pungaskattur,  Norway: VektÃ ¥rsavgift,  Sweden: Fordonsskatt; (c) in situations referred to in Article 8 (1), regarding EFTA States, Commission  shall read EFTA Surveillance Authority . (d) regarding the EFTA States, Article 6 shall be replaced by the following: The EFTA States to which this Directive applies shall continue to apply their existing provisions referred to in Article 3 (1) so as to ensure that competition is not distorted, i.e. that the rate for each vehicle category or subcategory referred to in the Annex is not lower than the minimum laid down in that Annex. Without prejudice to Article 6 of Council Directive 92/106/EEC of 7 December 1992, the EFTA States to which this present Directive applies may not grant any exemption from, or reduction in, the taxes referred to in Article 3 which would distort competition, i.e. which would render the chargeable tax lower than the minimum referred to in the previous paragraph. ; (e) the following shall be added at the end of the first subparagraph of Article 7 (d): In the case of Norway, they may also be imposed on specific secondary roads. ; (f) the following shall be added to Articles 7 (d) and 9: Regarding EFTA States, the prior consultations referred to above shall be held with the EFTA Surveillance Authority. The EEA Joint Committee shall be informed of the consultations and their outcome. Upon request of a Contracting Party, consultations shall take place in the EEA Joint Committee.  5. The following new point shall be inserted after point 20 (Council Regulation (EEC) No 3820/85): 20a. 393 D 0173: Commission Decision 93/173/EEC of 22 February 1993 drawing up the standard form provided for by Article 16 of Council Regulation (EEC) No 3820/85 on the harmonization of certain social legislation relating to road transport (OJ No L 72, 25. 3. 1993, p. 33). 6. The following indents shall be added in point 21 (Council Regulation (EEC) No 3821/85): as a new indent to precede the first one (Council Regulation (EEC) No 3572/90):  390 R 3314: Commission Regulation (EEC) No 3314/90 of 16 November 1990 (OJ No L 318, 17. 11. 1990, p. 20), as a new indent before the adaptations:  392 R 3688: Commission Regulation (EEC) No 3688/92 of 21 December 1992 (OJ No L 374, 22. 12. 1992, p. 12). 7. The following new point shall be inserted after point 23 (Council Directive 88/599/EEC): 23a. 393 D 0172: Commission Decision 93/172/EEC of 22 February 1993 drawing up the standard reporting form provided for in Article 6 of Council Directive 88/599/EEC concerning road transport (OJ No L 72, 25. 3. 1993, p. 30). 8. The following new point shall be inserted after point 24 (Council Directive 89/684/EEC): 24a. 391 L 0439: Council Directive 91/439/EEC of 29 July 1991 on driving licences (OJ No L 237, 24. 8. 1991, p. 1), as corrected by OJ No L 310, 12. 11. 1991, p. 16. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the EFTA States shall introduce a national driving licence in accordance with the provisions of this Directive. They may use a model other than the Community model described in Annex I to the Directive, pending review of the situation by the EEA Joint Committee before 1 July 1994; (b) Article 2 (1) shall be replaced by the following: The driving licences of the EFTA States shall contain the distinguishing sign of the State issuing the licence. The respective distinguishing signs are: IS (Iceland), N (Norway), A (Austria), FIN (Finland), S (Sweden).  9. The following indent shall be added in point 25 (First Council Directive of 23 July 1962) before the adaptations:  392 R 0881: Council Regulation (EEC) No 881/92 of 26 March 1992 (OJ No L 95, 9. 4. 1992, p. 1), as corrected by OJ No L 213, 29. 7. 1992, p. 36. 10. The following new points shall be inserted after point 26 (Council Regulation (EEC) No 3164/76): 26a. 392 R 0881: Council Regulation (EEC) No 881/92 of 26 March 1992 on access to the market in the carriage of goods by road within the Community to or from the territory of a Member State or passing across the territory of one or more Member States (OJ No L 95, 9. 4. 1992, p. 1) as corrected by OJ No L 213, 29. 7. 1992, p. 36. The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) this Regulation shall not apply to undertakings established in Austria, nor shall it apply in connection with international carriage of goods to, through and from Austria to that part of any journey carried out in the Austrian territory. For mutual rights of market access, bilateral agreements between Austria and the other Contracting Parties shall apply; (b) conditions for international carriage of goods to, through and from Austrian territory by hauliers established in the European Community are determined by the Agreement between the European Economic Community and the Republic of Austria on the transit of goods by road and rail, signed in Oporto on 2 May 1992, which entered into force on 1 January 1993. For that part of any journey carried out in the Austrian territory, conditions for international carriage of goods to, through and from Austrian territory by hauliers established in Iceland, Finland, Norway and Sweden are determined by the administrative agreements/exchanges of letters/protocols concluded by the Contracting Parties concerned on 23 November 1993 (Iceland-Austria), on 24 February/2 March 1993 (Finland-Austria), on 1 February 1994 (Norway-Austria), and on 17 February 1994 (Sweden-Austria). If the Contracting Parties to the above administrative agreements/exchanges of letters/protocols or to the Transit Agreement intend to review or consensually terminate their respective agreements, they shall notify the EEA Joint Committee thereof six months before the entry into force of the agreed measures. Subsequently, consultations shall take place in the EEA Joint Committee on any proposed amendment or consensual termination. If any of the Contracting Parties considers that the abovementioned amendment or termination of the agreement concerned creates an imbalance between the rights and obligations of the Contracting Parties under the EEA Agreement, the EEA Joint Committee shall endeavour to find a mutually acceptable solution. Any consultation and consideration according to the two preceding paragraphs shall be strictly limited to those parts of the above administrative agreements/exchanges of letters/protocols or the Transit Agreement, which are to be amended or consensually terminated. If no solution can be found within six months, Article 114 of the Agreement shall apply mutatis mutandis. The prevalence of the provisions of the Transit Agreement over the EEA Agreement to the extent that they cover the same subject matter according to Protocol 43 to this Agreement is not affected by the four preceding paragraphs; (c) Article 1 (2) shall be replaced by the following: In the event of carriage from a Contracting Party to a third country or Austria and vice versa, this Regulation shall not apply to that part of any journey carried out within the territory of the Contracting Party of loading or unloading, unless otherwise agreed by the Contracting Parties. ; (d) Article 1 (3) shall be replaced by the following: This Regulation shall not affect provisions relating to the carriage referred to in paragraph 2 laid down in bilateral agreements concluded between Contracting Parties which either under bilateral authorizations or under liberalization agreements allow loading and unloading in a Contracting Party by hauliers established in another Contracting Party. ; (e) the EFTA States shall recognize the Community authorizations issued by the EC Member States in accordance with the Regulation. For the purposes of such recognition, in the General Provisions of the Community authorization set out in Annex I of the Regulation, references to Community  shall be read Community and Finland, Iceland, Norway and Sweden  and references to Member States  shall be read EC Member State(s) and (or) Finland, Iceland, Norway and Sweden. ; (f) the Community and the EC Member States shall recognize the authorizations issued by Finland, Iceland, Norway and Sweden in accordance with the Regulation, as adapted in Appendix 1 to this Annex; (g) when issued by Finland, Iceland, Norway and Sweden, the authorizations shall correspond to the model set out in Appendix 1 to this Annex. 26b. 390 R 3916: Council Regulation (EEC) No 3916/90 of 21 December 1990 on measures to be taken in the event of a crisis in the market in the carriage of goods by road (OJ No L 375, 31. 12. 1990, p. 10). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) this Regulation shall not apply to Austria; (b) in the cases referred to in Article 3, regarding the EFTA States, Commission  shall read EFTA Surveillance Authority ; (c) in situations referred to in Article 4:  regarding the EFTA States, Commission  shall read EFTA Surveillance Authority  and Council  shall read EFTA Standing Committee ,  if the EC Commission receives a request from an EC Member State or the EFTA Surveillance Authority from an EFTA State to adopt safeguard measures, the EEA Joint Committee shall without delay be notified thereof and be provided with all relevant information. At the request of a Contracting Party, consultations shall take place within the EEA Joint Committee. Such consultations may also be requested in the case of prolongation of the safeguard measures. Once the EC Commission or the EFTA Surveillance Authority has adopted a decision, it shall immediately notify the measures taken to the EEA Joint Committee. If any of the Contracting Parties considers that the safeguard measures would create an imbalance between the rights and obligations of the Contracting Parties, Article 114 of the Agreement shall apply mutatis mutandis; (d) with regard to Article 5, the EFTA States shall be associated with the work of the Advisory Committee as regards its general tasks of following the situation on the transport market and giving advice as to the collection of the data necessary to monitor the market und detect a crisis. 26c. 393 R 3118: Council Regulation (EEC) No 3118/93 of 25 October 1993 laying down the conditions under which non-resident carriers may operate national road haulage services within a Member State (OJ No L 279, 12. 11. 1993, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) this Regulation shall not apply to undertakings established in Austria, nor shall it apply in connection with carriage of goods within Austrian territory. For mutual rights of access, bilateral agreements between Austria and the other Contracting Parties shall apply; (b) the following shall be added to Article 2: The cabotage quota for Iceland, Norway, Finland and Sweden shall consist of 2 175 authorizations each valid for two months; it shall be increased annually by 30 % starting on 1 January 1995. This quota shall be allocated amongst Iceland, Norway, Finland and Sweden as follows: 1994 1995 1996 1997 1 January to 30 June 1998 Iceland 10 13 17 23 15 Norway 395 514 669 870 567 Finland 591 769 1 000 1 300 845 Sweden 1 179 1 533 1 993 2 591 1 685 The quota for 1994 shall be 1/12 of the total annual quota for 1994 multiplied by the number of calendar months remaining in 1994 after the entry into force of the decision of the EEA Joint Committee to include this Regulation in the Agreement. The Community shall obtain 2 816 supplementary cabotage authorizations, each valid for two months; this number of authorizations shall be increased annually by 30 % starting on 1 January 1995. The Community cabotage authorizations shall be allocated amongst EC Member States as follows: 1994 1995 1996 1997 1 January to 30 June 1998 Belgium 243 316 411 535 348 Denmark 236 307 400 520 338 Germany 399 519 675 878 571 Greece 108 141 184 240 156 Spain 252 328 427 556 362 France 330 429 558 726 472 Ireland 110 143 186 242 158 Italy 330 429 558 726 472 Luxembourg 114 149 194 253 165 Netherlands 344 448 583 758 493 Portugal 143 186 247 315 205 United Kingdom 207 270 351 457 298 The quota for 1994 shall be 1/12 of the total annual quota for 1994 multiplied by the number of calendar months remaining in 1994 after the entry into force of the decision of the EEA Joint Committee to include this Regulation in the Agreement ; (c) in Article 3 (2), Commission  shall read EC Commission . Regarding Iceland, Norway, Finland and Sweden, the EC Commission shall forward the cabotage authorizations to the EFTA Standing Committee which shall distribute them to the relevant States of establishment; (d) in the cases referred to in Articles 5 and 11, regarding EFTA States, Commission  shall read EFTA Standing Committee . The summary statements referred to in Article 5 (2) shall at the same time be sent to the EEA Joint Committee which shall make a compilation of such statements and forward it to the EC and EFTA States; (e) the text of Article 6 (1) (e) shall be replaced by the following: VAT (value added tax) or turnover tax on transport services. ; (f) in situations referred to in Article 7:  regarding the EFTA States, Commission  shall read EFTA Surveillance Authority  and Council  shall read EFTA Standing Committee ,  if the Commission receives a request from an EC Member State or the EFTA Surveillance Authority from Iceland, Norway, Finland or Sweden to adopt safeguard measures, the EEA Joint Committee shall without delay be notified thereof and be provided with all relevant information. At the request of a Contracting Party, consultations shall take place within the EEA Joint Committee. Such consultations may also be requested in case of prolongation of the safeguard measures. Once the EC Commission or the EFTA Surveillance Authority has adopted a decision, it shall immediately notify the measures taken to the EEA Joint Committee. If any of the Contracting Parties concerned considers that the safeguard measures would create an imbalance between the rights and obligations of the Contracting Parties, Article 114 of the Agreement shall apply mutatis mutandis; (g) the Agreement between Denmark, Finland, Norway and Sweden on cabotage transport of goods by road, which entered into force on 11 April 1993, shall, on the date of entry into force of the EEA Joint Committee decision to include this Regulation in the EEA Agreement, be superseded by the provisions of this Regulation; (h) Iceland, Norway, Finland and Sweden shall recognize the Comunity documents issued by the Commission and the EC Member States in accordance with Annexes I to III to the Regulation as sufficient proof to carry out national cabotage operations in Iceland, Norway, Finland or Sweden. For the purposes of such recognition, in the provisions of the Community documents set out in Annexes I, II, III and IV to the Regulation, references to Member State(s)  shall read EC Member State(s), Iceland, Norway, Finland and/or Sweden ; (i) the Community and the EC Member States shall recognize the documents issued by Iceland, Norway, Finland and Sweden in accordance with Annexes I to III to the Regulation, as adapted in Appendix 2 to this Annex as sufficient proof to carry out national cabotage operations in an EC Member State; (j) when issued by Iceland, Norway, Finland and Sweden, the documents in Annexes I to IV to the Regulation shall correspond to the models set out in Appendix 2 to this Annex. 11. Point 32 (Council Regulation (EEC) No 516/72 shall be replaced by the following: 32. 392 R 0684: Council Regulation (EEC) No 684/92 of 16 March 1992 on common rules for the international carriage of passengers by coach and bus (OJ No L 74, 20. 3. 1992, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 1 (2) shall be replaced by the following: In the event of carriage from a Contracting Party to a third country and vice versa, this Regulation shall not apply to that part of any journey carried out within the territory of the Contracting Party of picking up or setting down, unless otherwise agreed by the Contracting Parties. ; (b) Article 1 (2) shall not apply. 12. Point 33 (Council Regulation (EEC) No 517/72) shall be replaced by the following: 33. 392 R 1839: Commission Regulation (EEC) No 1839/92 of 1 July 1992 laying down detailed rules for the application of Council Regulation No 684/92 as regards documents for the international carriage of passengers (OJ No L 187, 7. 7. 1992, p. 5), as amended by:  393 R 2944: Commission Regulation (EEC) No 2944/93 of 25 October 1993 (OJ No L 266, 27. 10. 1993, p. 2). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the EFTA States shall recognize the Community documents issued by the EC Member States in accordance with the Regulation. For the purposes of such recognition, in the provisions of the Community documents set out in Annexes I, IA, III, IV and V to the Regulation, references to Member State(s)  shall be read EC Member State(s), Iceland, Norway, Austria, Finland or Sweden , and, in the titles of documents set out in Annexes IA, III, IV and V, references to Member States  shall be read States that are either EC Member States or EFTA States ; (b) the Community and the EC Member States shall recognize the documents issued by Iceland, Norway, Austria, Finland and Sweden in accordance with the Regulation and the adaptations set out in, or referred to in, paragraph (c); (c) Iceland, Norway, Austria, Finland and Sweden shall issue documents corresponding to:  Annex I to the Regulation. In that Annex, the reference to EC Member State  shall be replaced by EC Member State, Iceland, Norway, Austria, Finland or Sweden ,  the other Annexes to the Regulation which shall be issued in accordance with the model set out in Appendix 3 to this Annex. 13. The following new point shall be inserted after point 33 (Comission Regulation (EEC) No 1839/92): 33a. 392 R 2454: Council Regulation (EEC) No 2454/92 of 23 July 1992 laying down the conditions under which non-resident carriers may operate national road passenger transport services within a Member State (OJ No L 251, 29. 8. 1992, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the text of Article 4 (1) (e) shall be replaced by the following: VAT (value added tax) or turnover tax on transport services ; (b) in situations referred to in Article 8:  regarding the EFTA States, Commission  shall read EFTA Surveillance Authority  and Council  shall read EFTA Standing Committee ,  if the EC Commission receives a request from an EC Member State or the EFTA Surveillance Authority from an EFTA State to adopt safeguard measures, the EEA Joint Committee shall without delay be notified thereof and be provided with all relevant information. At the request of a Contracting Party, consultations shall take place within the EEA Joint Committee. Such consultations may also be requested in the case of prolongation of the safeguard measures. Once the EC Commission or the EFTA Surveillance Authority has adopted a decision, it shall immediately notify the measures taken to the EEA Joint Committee. If any of the Contracting Parties considers that the safeguard measures would create an imbalance between the rights and obligations of the Contracting Parties, Article 114 of the Agreement shall apply mutatis mutandis; (c) the EFTA States shall recognize the Community documents issued by the EC Member States in accordance with the Regulation. For the purposes of such recognition, in the provisions of the Community documents set out in Annexes I, II and III to the Regulation, references to Member State(s)  shall read EC Member State(s), Iceland, Norway, Austria, Finland and/or Sweden ; (d) the Community and the EC Member States shall recognize the documents issued by Iceland, Norway, Austria, Finland and Sweden in accordance with the Regulation as adapted in Appendix 4 to this Annex; (e) when issued by Iceland, Norway, Austria, Finland and Sweden, the documents shall correspond to the models set out in Appendix 4 to this Annex. C. Chapter III. TRANSPORT BY RAIL 1. Point 37 (Council Decision No 75/327/EEC) shall be replaced by the following: 37. 391 L 0440: Council Directive No 91/440/EEC of 29 July 1991 on the development of the Community's railways (OJ No L 237, 24. 8. 1991, p. 25), as corrected by OJ No L 305, 6. 11. 1991, p. 22). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 7 (1), Community  shall read EEA ; (b) Austria shall apply the provisions of this Directive as of 1 July 1995 at the latest. D. Chapter IV. TRANSPORT BY INLAND WATERWAY 1. The following new point shall be inserted after point 43 (Council Regulation (EEC) No 2919/85): 43a. 391 R 3921: Council Regulation (EEC) No 3921/91 of 16 December 1991 laying down the conditions under which non-resident carriers may transport goods or passengers by. inland waterway within a Member State (OJ No L 373, 31. 12. 1991, p. 1). 2. The following indents shall be added in point 45 (Commission Regulation (EEC) No 1102/89) before the adaptation:  392 R 3690: Commission Regulation (EEC) No 3690/92 of 21 December 1992 (OJ No L 374, 22. 12. 1992, p. 22);  393 R 3433: Commission Regulation (EC No 3433/93 of 15 December 1993 (OJ No L 314, 16. 12. 1993, p. 10). 3. The following new point shall be inserted after point 46 (Council Directive 87/540/EEC): 46a. 391 L 0672: Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters' certificates for the carnage of goods and passengers by inland waterway (OJ No L 373, 31. 12. 1991, p. 29). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the following shall be added to Annex I: in Group A: Republic of Finland  Laivurinkirja/Skepparbrev  Kuljettajankirjat I ja II/FÃ ¶rarbrev I och II in Group B: Republic of Austria  KapitÃ ¤nspatent A  SchiffsfÃ ¼hrerpatent A Republic of Finland  Laivurinkirja/Skepparbrev  Kuljettajankirjat I ja II/FÃ ¶rarbrev I och II ; (b) the following shall be added to Annex II: Finland  Saimaan kanava/Saima kanal  Saimaan vesistÃ ¶/Saimens vattendrag Sweden  TrollhÃ ¤tte kanal and GÃ ¶ta Ã ¤lv  Lake VÃ ¤nern  Lake MÃ ¤laren  SÃ ¶dertÃ ¤lje kanal  Falsterbokanal  Sotenkannen . H. Chapter V. MARITIME TRANSPORT 1. Point 55 (Council Directive 79/116/EEC) shall be deleted with effect from 13 September 1995. 2. The following new point shall be inserted after point 55 (Council Directive 79/116/EEC): 55a. 393 L 0075: Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (OJ No L 247, 5. 10. 1993, p. 19). 3. The following new point shall be inserted after point 56 (Council Regulation (EEC) No 613/91): 56a. 393 R 2158: Commission Regulation (EEC) No 2158/93 of 28 July 1993 concerning the application of amendments to the International Convention for the Safety of Life at Sea, 1974, and to the International Convention for the Prevention of Pollution from Ships, 1973, for the purpose of Council Regulation (EEC) No 613/91 (OJ No L 194, 3. 8. 1993, p. 5). 4. The following new point shall be inserted after point 59 (Council Decision 83/573/EEC): 59a. 392 D 0143: Council Decision 92/143/EEC of 25 February 1992 on radio-navigation systems for Europe (OJ No L 59, 4. 3. 1992, p. 17). I. Chapter VI. CIVIL AVIATION 1. The following shall be added in point 63 (Council Regulation (EEC) No 2299/89) replacing the adaptation: , as amended by  393 R 3089: Council Regulation (EEC) No 3089/93 of 29 October 1993 (OJ No L 278, 11. 11. 1993, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: for the application of Article 6 (5), Article 7 (3), (4) and (5), Articles 11 to 21a and Article 23 (2), regarding the EFTA States, Commission  shall read EFTA Surveillance Authority  and Council  shall read EFTA Standing Committee . Furthermore, in Articles 15 (1) and 17, regarding the EFTA States, Court of Justice  shall read EFTA Court  and the reference in Article 17 to Article 172 of the EEC Treaty shall be deemed to be a reference to Article 35 of the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice. 2. The following new points shall be inserted after point 64 (Council Regulation (EEC) No 294/91): 64a. 392 R 2408: Council Regulation (EEC) No 2408/92 of 23 July 1992 on access for Community air carriers to intra-Community air routes (OJ No L 240, 24. 8. 1992, p. 8). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in situations referred to in Articles 4, 6, 8, 9 and 10: regarding the EFTA States, Commission  shall read EFTA Surveillance Authority  and Council  shall read EFTA Standing Committee ; (b) the list set out in Annex I to the Regulation shall be completed as follows: Austria: Vienna Finland: Helsinki-Vantaa/Helsingfors-Vanda Iceland: KeflavÃ ­k Norway: Oslo Airport System Sweden: Stockholm Airport System ; (c) the list set out in Annex II to the Regulation shall be completed as follows: Norway: Oslo-Fornebu/Gardermoen Sweden: Stockholm-Arlanda/Bromma . 64b. 393 R 0095: Council Regulation (EEC) No 95/93 of 18 January 1993 on common rules for the allocation of slots at Community airports (OJ No L 14, 22. 1. 1993, p. 1). The provision of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in the case referred to in Article 8 (6), Articles 99 and 102 to 104 of the Agreement shall apply; (b) in the case referred to in Article 11 (3), regarding EFTA States, Commission  shall read EFTA Surveillance Authority ; (c) in situations referred to in Article 12, the Contracting Parties shall keep each other informed and, upon request, consultations shall take place within the EEA Joint Committee. 3. Point 65 (Council Regulation (EEC) No 2342/90) shall be replaced by the following: 65. 392 R 2409: Council Regulation (EEC) No 2409/92 of 23 July 1992 on fares and rates for air services (OJ No L 240, 24. 8. 1992, p. 15). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: in situations referred to in Articles 6 and 7, regarding the EFTA States, Commission  shall read EFTA Surveillance Authority  and Council  shall read EFTA Standing Committee . 4. The following new points shall be inserted after point 66 (Council Directive 80/1266/EEC): 66a. 391 R 3922: Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (OJ No L 373, 31. 12. 1991, p. 4). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: Article 9 shall not apply. 66b. 392 R 2407: Council Regulation (EEC) No 2407/92 of 23 July 1992 on licensing of air carriers (OJ No L 240, 24. 8. 1992, p. 1). The provisions of the Regulation shall for the purposes of the present Agreement, be read with the following adaptations: (a) in the case referred to in Article 5 (7) (b) and (c) of the Regulation, Articles 99 and 102 to 104 of the EEA Agreement shall apply; (b) regarding the EFTA States, the reference in Article 13 (3) of the Regulation to Article 169 of the EEC Treaty shall be deemed to be a reference to Article 31 of the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice. 66c. 393 L 0065: Council Directive 93/65/EEC of 19 July 1993 on the definition and use of compatible technical specifications for the procurement of air-traffic-management equipment and systems (OJ No L 187, 29. 7. 1993, p. 52). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the list set out in Annex II shall be supplemented as follows: Austria AUSTRO CONTROL GesmbH., Schnirchgasse 11, A-1030 Wien Finland Ilmailulaitos/Luftfartsverket PO Box 50 FIN-01531 Vantaa Acquisitions for small airports and aerodromes may be made by local authorities or by the owners. Norway LuftfartsverketPO Box 8124 Dep. N-0032 Oslo Oslo Hovedflyplass A/S PO Box 2654 St. Hanshaugen N-0131 Oslo Acquisitions for small airports and aerodromes may be made by local authorities or by the owners. Sweden Luftfartsverket S-601 79 NorrkÃ ¶ping; (b) this Directive shall not apply to Iceland. 5. The following new point shall be inserted after point 68 (Council Regulation (EEC) No 295/91): 68a. 391 L 0670: Council Directive 91/670/EEC of 16 December 1991 on mutual acceptance of personnel licences for the exercise of functions in civil aviation (OJ No L 373, 31. 12. 1991, p. 21). J. ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The following new points shall be inserted after point 75 (Resolution of the Council of 7 December 1970): 76. 391 Y 0208 (01): Council Resolution of 17 December 1990 on the development of a European high-speed rail network (OJ No C 33, 8. 2. 1991, p. 1). 77. 392 Y 0407 (04): Council Resolution of 26 March 1992 on the extension of the system for observing the markets for the carriage of goods by rail, road and inland waterway (OJ No C 86, 7. 4. 1992, p. 4). K. The following four Appendices shall become Appendices 1, 2, 3 and 4 to Annex XIII (TRANSPORT) to the EEA Agreement: APPENDIX 1 DOCUMENTS SET OUT IN THE ANNEX TO COUNCIL REGULATION (EEC) No 881/92, AS ADAPTED FOR THE PURPOSES OF THE EEA AGREEMENT (see adaptation (g) in point 26a of Annex XIII to the Agreement) ANNEX I (1) Vehicle means a motor vehicle registered in a Reference State or a coupled combination of vehicles, the motor vehicle of which at least is registered in a Reference State, used exclusively for the carriage of goods. APPENDIX 2 DOCUMENTS SET OUT IN THE ANNEXES TO COUNCIL REGULATION (EEC) No 3118/93, AS ADAPTED FOR THE PURPOSES OF THE EEA AGREEMENT (See adaptation (j) in point 26c of Annex XIII to the Agreement) ANNEX I ANNEX II ANNEX III ANNEX IV TRANSPORT OPERATIONS CARRIED OUT IN... (quarter)... (year) UNDER COVER OF COMMUNITY, ICELANDIC, NORWEGIAN, FINNISH AND SWEDISH CABOTAGE AUTHORIZATIONS ISSUED BY... (international distinguishing sign of the country) Country of loading and unloading Number of Tonnes carried Tonnes/kilometres (in thousands) D F I NL B L GB IRL DK GR E P IS N FIN S Total Cabotage: APPENDIX 3 DOCUMENTS SET OUT IN THE ANNEXES TO COMMISSION REGULATION (EEC) No 1839/92, AS ADAPTED FOR THE PURPOSES OF THE EEA AGREEMENT (See adaptation (c) in point 33 of Annex XIII to the Agreement) ANNEX I A ANNEX III ANNEX IV ANNEX V APPENDIX 4 DOCUMENTS SET OUT IN THE ANNEXES OF COUNCIL REGULATION (EEC) NO 2454/92, AS ADAPTED FOR THE PURPOSES OF THE EEA AGREEMENT (See adaptation (e) in point 33a of Annex XIII to the Agreement) ANNEX I MODEL FOR AUTHORIZATION REFERRED TO IN THE FIRST SUBPARAGRAPH OF ARTICLE 5 ANNEX II ANNEX III MODEL FOR COMMUNICATION REFERRED TO IN SECOND SUBPARAGRAPH OF ARTICLE (1) OF REGULATION (EEC) No 2454/92, AS ADAPTED FOR THE PURPOSES OF THE AGREEMENT ON THE EUROPEAN ECONOMIC AREA CABOTAGE TRANSPORT OPERATIONS CARRIED OUT IN... (quarter)... (year) BY CARRIERS ESTABLISHED IN (international distinguishing sign of the EC Member States and EFTA States) Host EC Member State or EFTA State Number of passengers Number of passenger-km Type of service Type of service special regular non-regular special regular non-regular D F I NL B L GB IRL DK GR E P IS N A FIN S Cabotage total ANNEX 12 to Decision No 7/94 of the EEA Joint Committee Annex XIV (COMPETITION) to the EEA Agreement shall be amended as specified below. (a) Chapter C. PATENT LICENSING AGREEMENTS 1. The following indent shall be added in point 5 (Commission Regulation (EEC) No 349/84) before the adaptations:  393 R 0151: Commission Regulation (EEC) No 151/93 of 23 December 1992 (OJ No L 21, 29. 1. 1993, p. 8). (b) Chapter D. SPECIALIZATION AND RESEARCH AND DEVELOPMENT AGREEMENTS 1. The following indent shall be added in point 6 (Commission Regulation (EEC) No 417/85) before the adaptations:  393 R 0151: Commission Regulation (EEC) No 151/93 of 23 December 1992 (OJ No L 21, 29. 1. 1993, p. 8). 2. The following indent shall be added in point 7 (Commission Regulation (EEC) No 418/85) before the adaptations:  393 R 0151: Commission Regulation (EEC) No 151/93 of 23 December 1992 (OJ No L 21, 29. 1. 1993, p. 8). (c) Chapter F. KNOW-HOW LICENSING AGREEMENTS 1. The following indent shall be added in point 9 (Commission Regulation (EEC) No 556/89) before the adaptations: , as amended by:  393 R 0151: Commission Regulation (EEC) No 151/93 of 23 December 1992 (OJ No L 21, 29. 1. 1993, p. 8). (d) Chapter G. TRANSPORT 1. The following new points shall be inserted after point 11 (Council Regulation (EEC) No 4056/86): 11a. 393 R 3652: Commission Regulation (EEC) No 3652/93 of 22 December 1993 on the application of Article 85 (3) of the Treaty to certain categories of agreements between undertakings relating to computerized reservation systems for air transport services (OJ No L 333, 31. 12. 1993, p. 37). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 9 (i), the term Community air carriers  shall read air carriers established in the territory covered by the EEA Agreement ; (b) in Article 9 (4), a new sentence shall be inserted after the second sentence reading: The competent Surveillance Authority shall also inform the EEA Joint Committee. ; (c) in Article 14, introductory paragraph, the phrase Pursuant to Article 7 of Regulation (EEC) No 3976/87  shall read Either on the initiative of the competent Surveillance Authority or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest ; (d) the following shall be added at the end of Article 14: The competent Surveillance Authority may in such cases take, pursuant to Article 13 of Regulation (EEC) No 3975/87, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, all appropriate measures for the purpose of bringing these infringements to an end. Before taking such decision, the competent Surveillance Authority may address recommendations for termination of the infringement to the persons concerned ; (e) The second paragraph of Article 15 shall read: This act shall apply with retroactive effect to agreements in existence at the date of entry into force of the EEA Agreement, from the time when the conditions of application of this act were fulfilled.  11b. 393 R 1617: Commission Regulation (EEC) No 1617/93 of 25 June 1993 on the application of Article 85 (3) of the Treaty to certain categories of agreements and concerted practices concerning joint planning and coordination of schedules, joint operations, consultations on passenger and cargo tariffs on scheduled air services and slot allocation at airports (OJ No L 155, 26. 6. 1993, p. 18). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 1, the term Community airports  shall read airports in the territory covered by the EEA Agreement ; (b) in Article 6, introductory paragraph, the phrase pursuant to Article 7 of Regulation (EEC) No 3976/87  shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest ; (c) the following shall be added at the end of Article 6: The competent Surveillance Authority may in such cases take, pursuant to Article 13 of Regulation (EEC) No 3975/87, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, all appropriate measures for the purpose of bringing these infringements to an end. Before taking such decision, the competent Surveillance Autority may adress recommendations for termination of the infringement to the persons concerned. ; (d) The last paragraph of Article 7 shall read: This act shall apply with retroactive effect to agreements, decisions and concerted practices in existence at the date of entry into force of the EEA Agreement, from the time when the conditions of application of this act were fulfilled.  (e) Chapter I. COAL AND STEEL 1. The following indent shall be added in point 15 (High Authority Decision No 25/67) before the adaptations:  391 S 3654: Commission Decision No 3654/91/ECSC of 13 December 1991 (OJ No L 348, 17. 12. 1991, p. 12). (f) The following new chapter and new points shall be added after point 15 (High Authority Decision No 25/67): J. Insurance sector 15a. 392 R 3932: Commission Regulation (EEC) No 3932/92 of 21 December 1992 on the application of Article 85 (3) of the Treaty to certain categories of agreements, decisions and concerted practices in the insurance sector (OJ No L 398, 31. 12. 1992, p. 7). The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptations: (a) in Article 17, introductory paragraph, the phrase pursuant to Article 7 of Regulation (EEC) No 1534/91  shall read either on its own initiative or at the request of the other surveillance authority or a State falling within its competence or of natural or legal persons claiming a legitimate interest ; (b) the following paragraph shall be added at the end of Article 17: The competent Surveillance Authority may in such cases issue a decision in accordance with Articles 6 and 8 of Regulation (EEC) No 17/62, or the corresponding provisions envisaged in Protocol 21 to the EEA Agreement, without any notification from the undertakings being required ; (c) Article 18 shall not apply; (d) Article 19 shall not apply; (e) Article 20 shall not apply; (f) Article 21 shall read: This Act shall apply until 31 March 2003.  (g) ACTS OF WHICH THE EC COMMISSION AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT The following shall be added after point 25 (C/233/91/p. 2) as a new section: General I. The above acts were adopted by the EC Commission up to 31 July 1991. Upon entry into force of the Agreement, corresponding acts are to be adopted by the EFTA Surveillance Authority under Articles 5 (2) (b) and 25 of the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice. They are to be published in accordance with the exchange of letters on publication of EEA relevant information. II. As regards EEA relevant acts adopted by the EC Commission after 31 July 1991, the EFTA Surveillance Authority, in accordance with the powers vested in it under the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice, is to adopt, after consultations with the EC Commission, corresponding acts in order to maintain equal conditions of competition. The acts adopted by the Commission will not be integrated into this Annex but a reference to their publication in the Official Journal of the European Communities will be made in the EEA Supplement to the Official Journal. The corresponding acts adopted by the EFTA Surveillance Authority are to be published in the EEA Supplement to, and the EEA Section of, the Official Journal. Both surveillance authorities shall take due account of these acts in cases where they are competent under the Agreement. ANNEX 13 to Decision No 7/94 of the EEA Joint Committee Annex XV (STATE AID) to the EEA Agreement shall be amended as specified below: (a) Public undertakings: (a) The following indent shall be added in point 1 (Commission Directive 80/723/EEC) before the adaptations:  393 L 0084: Commission Directive 93/84/EEC of 30 September 1993 (OJ No L 254, 12. 10. 1993, p. 16). (b) The following adaptation shall be added in point 1 (Commission Directive 80/723/EEC): (c) In Article 5a (3), second subparagraph, the phrase in the Member States  shall read in the EC Member States or EFTA States . (b) The following new heading and new point shall be added after point 1 (Commission Directive 80/723/EEC): Aid to the steel industry 1a. 391 S 3855: Commission Decision No 3855/91/ECSC of 27 November 1991 establishing Community rules for aid to the steel industry (OJ No L 362, 31. 12. 1991, p. 57). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: (a) The term Commission  shall read competent Surveillance Authority as defined in Article 62 of the EEA Agreement ; (b) the term trade between Member States  shall read trade between Contracting Parties ; (c) the term compatible with the common market  shall read compatible with the functioning of the EEA Agreement ; (d) in Article 4 (1), second indent, the following shall be added: or, in the case of an EFTA State, the aid relative to the payments does not exceed what may be granted to an EC steel undertaking in a similar situation ; (e) in Article 6 (1), under the EEC Treaty  shall read under the EEC Treaty or the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice ; (f) in Article 6 (4), Article 88 of the Treaty  shall read Article 88 of the Treaty and the corresponding procedure set out in the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice . (c) ACTS OF WHICH THE EC COMMISSION AND THE EFTA SURVEILLANCE AUTHORITY SHALL TAKE DUE ACCOUNT The following shall be added after point 37 (C/320/88/p. 3) as a new section: General I. The above acts were adopted by the EC Commission up to 31 July 1991. Upon entry into force of the Agreement, corresponding acts are to be adopted by the EFTA Surveillance Authority under Articles 5 (2) (b) and 24 of the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice. They are to be published in accordance with the exchange of letters on publication of EEA relevant information. II. As regards EEA relevant acts adopted by the EC Commission after 31 July 1991, the EFTA Surveillance Authority, in accordance with the powers vested in it under the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice, is to adopt, after consultation with the EC Commission, corresponding acts in order to maintain equal conditions of competition. The acts adopted by the Commission will not be integrated into this Annex. In their publication in the Official Journal of the European Communities indication will be given as to their relevance for the EEA and a reference to this publication will be made in the EEA Supplement to the Official Journal. The corresponding acts adopted by the EFTA Surveillance Authority are to be published in the EEA Supplement to, and the EEA Section of, the Official Journal. Both surveillance authorities shall take due account of these acts in cases where they are competent under the Agreement. ANNEX 14 to Decision No 7/94 of the EEA Joint Committee Annex XVI (PROCUREMENT) to the EEA Agreement shall be amended as specified below. (a) SECTORAL ADAPTATIONS In paragraph 1 the references to Directive 71/305/EEC, 89/440/EEC and 90/531/EEC shall be replaced by references to Directives 93/36/EEC, 93/37/EEC and 93/38/EEC. (b) ACTS REFERRED TO 1. Point 2 (Council Directive 71/305/EEC) shall be replaced by: 2. 393 L 0037: Council Directive 93/37/EEC of 14 June 1993 concerning the coordination of procedures for the award of public works contracts (OJ No L 199, 9. 8. 1993, p. 54) The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 5 (a) the phrase in conformity with the Treaty  shall read in conformity with the EEA Agreement ; (b) in Article 6 (1) and 6 (3), in so far as it is not introduced in Finland, VAT shall mean:  Liikevaihtovero/omsÃ ¤ttningsskatt  in Finland; (c) in Article 6 (2) (a) the value of the thresholds in national currencies of the EFTA States shall be calculated so as to come into effect on the date of entry into force of the EEA Agreement and shall in principle be revised every two years with effect from 1 January 1994 and published in the Official Journal of the European Communities; (d) Article 25 shall be supplemented as follows:   in Austria, Firmenbuch, Gewerberegister, Mitgliederverzeichnisse der Landeskammern,  in Finland, Kaupparekisteri, Handelsregistret,  in Iceland, FirmaskrÃ ¡,  in Norway, Foretaksregisteret,  in Sweden, Aktiebolagsregistret, Handelsregistret, FÃ ¶reningsregistret ; (e) in Article 34 (1), the date 31 October 1993 shall be replaced by 31 October 1995; (f) Annex I is supplemented by Appendix 1 to this Annex. 2. Point 3 (Council Directive 77/62/EEC) shall, with effect from 14 June 1994, at the earliest, be replaced by: 3. 393 L 0036: Council Directive 93/36/EEC of 14 June 1993 coordinating procedures for the award of public supply contracts (OJ No L 199, 9. 8. 1993, p. 1) The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 3 the reference to Article 223 (1) (b) of the EEC Treaty  shall be replaced by reference to Article 123 of the EEA Agreement ; (b) in Article 5 (1) (a), in so far as it is not introduced in Finland, VAT shall mean:  Liikevaihtovero/omsÃ ¤ttningsskatt  in Finland; (c) on the understanding that the threshold expressed in ecus shall apply only within the EEA, the following words shall be deleted in Article 5 (1) (c):  in the first sentence, the words and the threshold of the GATT Agreement expressed in ecus ;  in the second sentence, the words and of the ecu expressed in SDRs ; (d) in Article 5 (1) (c), the value of the thresholds in the national currencies of the EFTA States shall be calculated so as to come into effect on the date of the entry into force of the EEA Agreement; (e) Article 21 (2) shall be supplemented as follows:   in Austria, Firmenbuch, Gewerberegister, Mitgliederverzeichnisse der Landeskammern,  in Finland, Kaupparekisteri, Handelsregistret,  in Iceland, FirmaskrÃ ¡,  in Norway, Foretaksregisteret,  in Sweden, Aktiebolagsregistret, Handelsregistret, FÃ ¶reningsregistret ; (f) in Article 31 (1) (b), the date of 31 October 1991 shall be replaced by 31 October 1994; (g) Annex I to this Directive shall be supplemented by Appendix 2 to this Annex. The Annex referred to in Article 1 (b) of this Directive shall be supplemented by Appendix 1 to this Annex. 3. Point 4 (Council Directive 90/531/EEC) shall, with effect from 1 July 1994, at the earliest, be replaced by: 4. 393 L 0038: Council Directive 93/38/EEC of 14 June 1993 coordinating the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (OJ No L 199, 9. 8. 1993, p. 84). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) with regard to Norway, the measures necessary to comply with this Directive shall enter into force on 1 January 1995 or before upon notification by Norway of having complied with this Directive. During this transitional period the application of the Directive shall be reciprocally suspended between Norway and the other Contracting Parties; (b) in Article 3 (1) (e) the reference to Article 36 of the EEC Treaty  shall be read as a reference to Article 13 of the EEA Agreement ; (c) in Article 11 the phrase is compatible with the EEC Treaty  shall read is compatible with the EEA Agreement ; (d) in Article 12 (1) the phrase in conformity with the Treaty  shall read in conformity with the EEA Agreement ; (e) in Article 14 (1) and 14 (10), in so far as it is not introduced in Finland, VAT shall mean:  Liikevaihtovero/omsÃ ¤ttningsskatt  in Finland; (f) in Article 34 (5) the reference to Article 93 (3) of the EEC Treaty  shall be replaced by a reference to Article 62 of the EEA Agreement ; (g) in Article 36 the term third countries  shall be understood as countries other than the Contracting Parties to the EEA Agreement ; (h) in Artice 36 (1) the term Community  shall read Community, as regards Community entities, or the EFTA States, as regards their entities ; (i) in Article 36 (1) the term Community undertakings  shall read Community undertakings, as regards Community agreements, or EFTA States' undertakings, as regards EFTA States' agreements ; (j) in Article 36 (1) the words the Community or its Member States in respect of third countries  shall read either the Community or its Member States in respect of third countries or the EFTA States in respect of third countries ; (k) in Article 36 (5) the words by a Council Decision  shall read by a decision in the context of the general decision-making procedure of the EEA Agreement ; (l) Article 36 (6) shall read as follows: 6. In the context of the general institutional provisions of the EEA Agreement, annual reports shall be submitted on the progress made in multilateral or bilateral negotiations regarding access for Community and EFTA undertakings to the markets of third countries in the fields covered by this Directive, on any result which such negotiations may have achieved, and on the implementation in practice of all the agreements which have been concluded. In the context of the general decision-making procedure of the EEA Agreement, the provisions of this Article may be amended in the light of such developments. ; (m) in order to enable the contracting entities in the EEA to apply Article 36 (2) and (3), the Contracting Parties shall ensure that the suppliers established in their respective territories determine the origin of the products in their tenders for supply contracts in conformity with Regulation (EEC) No 802/68 of the Council of 27 June 1968 on the common definition of the concept of the origin of goods (OJ No L 148, 28. 6. 1968, p. 1); (n) in order to obtain maximum convergence, Article 36 will be applied in the EEA context on the understanding that:  the operation of paragraph (3) is without prejudice to the existing degree of liberalization towards third countries,  the Contracting Parties consult closely in their negotiations with third countries. The application of this regime will be jointly reviewed during 1996; (o) Article 37 shall not apply; (p) in Article 38 the values of the thresholds in national currencies of the EFTA States shall be calculated so as to come into effect on the date of the entry into force of the EEA. They shall in principle be revised every two years with effect from 1 January 1994; (q) Annexes I to X are supplemented by Appendices 4 to 13 this Annex, respectively. 4. The following new point shall be inserted after point 4 (Council Directive 90/531/EEC). 4a. 393 D 0327: Commission Decision 93/327/EEC of 13 May 1993 defining the conditions under which contracting entities exploiting geographical areas for the purpose of exploring for or extracting oil, gas, coal or other solid fuels must communicate to the Commission information relating to the contracts they award (OJ No L 129, 27. 5. 1993, p. 25). 5. The following new points shall be inserted after point 5 (Council Directive 89/665/EEC): 5a. 392 L 0013: Council Directive 92/13/EEC of 25 February 1992 coordinating the laws, regulations and administrative provisions relating to the application of Community rules on the procurement procedures of entities operating in the water, energy, transport and telecommunications sectors (OJ No L 76, 23. 3. 1992, p. 14). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) with regard to Norway, the measures necessary to comply with this Directive shall enter into force at the same time as Council Directive 90/531/EEC, in accordance with Annex XVI to the EEA Agreement. During these transitional periods, the application of the Directive will be reciprocally suspended between this State and other Contracting Parties; (b) in Article 2 (9), the reference to Article 177 of the Treaty  shall be read as a reference to the criteria laid down by the Court of Justice in its interpretation of Article 177 of the EEC Treaty  (1); (c) in Article 11 (2) (a), the reference to Articles 169 or 170 of the Treaty  shall read Articles 169 or 170 of the EEC Treaty and the corresponding procedures set out in the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice ; (d) the Annex to the Directive is supplemented by Appendix 14 to this Annex. 5b. 392 L 0050: Council Directive 92/50/EEC of 18 June 1992 relating to the coordination of procedures for the award of public service contracts (OJ No L 209, 24. 7. 1992, p. 1). The provisions of the Directive shall, for the purpose of the present Agreement, be read with the following adaptations: (a) In Article 4(1), the reference to Article 223 of the Treaty  shall be replaced by a reference to Article 123 of the EEA Agreement ; (b) Artide 30 (3) shall be supplemented as follows:   in Austria, Firmenbuch, Gewerberegister, Mitgliederverzeichnisse der Landeskammern,  in Finland, Kaupparekisteri, Handelsregistret,  in Iceland, FirmaskrÃ ¡, HlutafÃ ©lagaskrÃ ¡,  in Norway, Foretaksregisteret,  in Sweden, Aktiebolagsregistret, Handelsregistret, FÃ ¶reningsregistret.  (c) ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE 1. The following new points shall be inserted after point 8 (Commission Communication COM(89) 400): 9. 391 X 0561: Commission recommendation 91/561/EEC of 24 October 1991 on the standardization of notices of public contracts (OJ No L 305, 6. 11. 1991, p. 19). 10. 592 DC 0722s: Commission communication to the Council of 1 June 1992 on SME participation in public procurement in the Community (SEC(92) 722 final of 1 June 1992). 11. Commission communication of 30 December 1992 on the forms to be used by contracting entities concerned by the entry into force of Directive 90/531/EEC (OJ No S 252 A, 30. 12. 1992, p. 1). (d) The following Appendix shall be added after Appendix 13: Appendix 14 NATIONAL AUTHORITIES TO WHICH REQUESTS FOR APPLICATION OF THE CONCILIATION PROCEDURE REFERRED TO IN ARTICE 9 OF COUNCIL DIRECTIVE 92/13/EEC MAY BE ADDRESSED AUSTRIA Bundesministerium fÃ ¼r wirtschaftliche Angelegenheiten (Federal Ministry of Economic Affairs) FINLAND Kauppa- ja teollisuusministeriÃ ¶, Handels- och industriministeriet (Ministry of Trade and Industry) ICELAND FjÃ ¡rmÃ ¡larÃ ¡Ã ¶uneytiÃ ¶ (Ministry of Finance) NORWAY NÃ ¦rings- og energidepartementet (Ministry of Industry and Energy) SWEDEN NÃ ¤mnden fÃ ¶r offentlig upphandling (The Swedish National Board for Public Procurement) (1) See EEA Agreement adaptation (b) to Council Directive 89/665/EEC under point 5, footnote 1. ANNEX 15 to Decision No 7/94 of the EEA Joint Committee Annex XVII (INTELLECTUAL PROPERTY) to the EEA Agreement shall be amended as specified below: 1. The following shall be added in point 2 (First Council Decision 90/510/EEC) before the adaptation: , as amended by:  393 D 0017: Council Decision 93/17/EEC of 21 December 1992 (OJ No L 11, 19. 1. 1993, p. 22). 2. In point 2 (First Council Decision 90/510/EEC adaptation (a) shall be replaced by the following: (a) in the Annex, the references to Austria, Finland, Iceland, Norway and Sweden shall be deleted. 3. The following new points shall be inserted after point 3 (b) (Commission Decision 90/541/EEC): (c) 393 D 0016: Council Decision 93/16/EEC of 21 December 1992 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America and certain territories (OJ No L 11, 19. 1. 1993, p. 20), as amended by:  393 D 0520: Council Decision 93/520/EEC of 27 September 1993 (OJ No L 246, 2. 10. 1993, p. 31). (d) 393 D 0217: Commission Decision 93/217/EEC of 19 March 1993 in accordance with Council Decision 93/16/EEC determining the United States of America as a country to the companies or other legal persons of which legal protection of topographies of semiconductor products is extended (OJ No L 94, 20. 4. 1993, p. 30). (e) 394 D 0004: Council Decision 94/4/EC of 20 December 1993 on the extension of the legal protection of topographies of semiconductor products to persons from the United States of America (OJ No L 6, 8. 1. 1994, p. 23). 4. In point 3, the introductory sentence of the adaptation shall read: In addition to these Decisions, the following shall apply: 5. The following new points shall be inserted after point 5 (Council Directive 91/250/EEC): 6. 392 R 1768: Council Regulation (EEC) No 1768/92 of 18 June 1992 concerning the creation of a supplementary protection certificate for medicinal products (OJ No L 182, 2. 7. 1992, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 3 (b) the following shall be added: ; for the purpose of this subparagraph and the Articles which refer to it, an authorization to place the product on the market granted in accordance with the national legislation of the EFTA State shall be treated as an authorization granted in accordance with Directive 65/65/EEC or Directive 81/851/EEC, as appropriate. ; (b) Article 19 (1) shall be replaced by the following: 1. Any product which on 2 January 1993 is protected by a valid patent and for which the first authorization to place it on the market as a medicinal product within the territories of the Contracting Parties was obtained after 1 January 1985 may be granted a certificate. In case of certificates to be granted in Denmark, in Germany, in Finland and in Norway, the date of 1 January 1985 shall be replaced by that of 1 January 1988. In the case of certificates to be granted in Belgium, in Italy and in Austria, the date of 1 January 1985 shall be replaced by that of 1 January 1982. ; (c) the following paragraphs shall be added to Article 19: 3. If a basic patent in an EFTA State lapses, due to the expiry of its lawful term, between 2 January 1993 and the date of entry into force of this Regulation under this Agreement, the certificate shall take effect only with respect to the time following the date of publication of the application for the certificate. However, Article 13 shall apply as to the calculation of the duration of the certificate. 4. In the case of paragraph 3, the application for a certificate shall be lodged within two months of the date on which the Regulation enters into force in the EFTA State concerned. 5. A certificate applied for in accordance with paragraph 3 shall not prevent any third party who, between the lapse of the basic patent and the publication of the application for a certificate, in good faith has commercially used the invention or made serious preparations for such use, to continue such use.  7. 392 L 0100: Council Directive 92/100/EEC of 19 November 1992 on rental right and lending right and on certain rights related to copyright in the field of intellectual property (OJ No L 346, 27. 11. 1992, p. 61). Finland, Iceland, Norway and Sweden shall comply with the provisions of the Directive by 1 January 1995. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations: (a) in Article 8 (2) the following shall apply with regard to Norway: Norway shall put into effect the measures necessary to comply with Article 8 (2) of this Directive, for the communication of phonograms to the public by other means than broadcasting, as from 1 January 1996; (b) Article 9 (2) shall be replaced by the following: The distribution right shall not be exhausted within the territories of the Contracting Parties in respect of. an object as referred to in paragraph 1, except where the first sale in the territories of the Contracting Parties of that object is made by the rightholder or with his consent.  8. 393 L 0083: Council Directive 93/83/EEC of 27 September 1993 on the coordination of certain rules concerning copyright and rights related to copyright applicable to satellite broadcasting and cable retransmissions (OJ No L 248, 6. 10. 1993, p. 15). 9. 393 L 0098: Council Directive 93/98/EEC of 29 October 1993 harmonizing the term of protection of copyright and certain related rights (OJ No L 290, 24. 11. 1993, p. 9). 6. The following new heading and new points shall be inserted after point 9: ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the content of the following acts: 10. 392 Y 0528(01): Council resolution 92/C 138/01 of 14 May 1992 on increased protection for copyright and neighbouring rights (OJ No C 138, 28. 5. 1992, p. 1). 11. COM(92) 445 final: Commission communication of 27 October 1992 on intellectual property rights and standardization (COM(92) 445 final). ANNEX 16 to Decision No 7/94 of the EEA Joint Committee Annex XVIII (HEALTH AND SAFETY AT WORK, LABOUR LAW, AND EQUAL TREATMENT FOR MEN AND WOMEN)) to the EEA Agreement shall be amended as specified below. A. HEALTH AND SAFETY AT WORK 1. The following shall be added in point 15 (Council Directive 90/679/EEC): as amended by:  393 L 0088: Council Directive 93/88/EEC of 12 October 1993 (OJ No L 268, 29. 10. 1993, p. 71). 2. The following new points shall be inserted after point 16 (Council Directive 91/383/EEC): 16a. 392 L 0029: Council Directive 92/29/EEC of 31 March 1992 on the minimum safety and health requirements for improved medical treatment on board vessels (OJ No L 113, 30. 4. 1992, p. 19). 16b. 392 L 0057: Council Directive 92/57/EEC of 24 June 1992 on the implementation of minimum safety and health requirements at temporary or mobile construction sites (eighth individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (OJ No L 245, 26. 8. 1992, p. 6). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: With regard to Austria and Norway, the measures necessary to comply with this Directive shall enter into force by 1 January 1995. 16c. 392 L 0058: Council Directive 92/58/EEC of 24 June 1992 on the minimum requirements for the provision of safety and/or health signs at work (ninth individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (OJ No L 245, 26. 8. 1992, p. 23). 16d. 392 L 0085: Council Directive 92/85/EEC of 19 October 1992 on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding (10th individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (OJ No L 348, 28. 11. 1992, p. 1). 16e. 392 L 0091: Council Directive 92/91/EEC of 3 November 1992 concerning the minimum requirements for improving the safety and health protection of workers in the mineral-extracting industries through drilling (11th individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (OJ No L 348, 28. 11. 1992, p. 9). 16f. 392 L 0104: Council Directive 92/104/EEC of 3 December 1992 on the minimum requirements for improving the safety and health protection of workers in surface and underground mineral-extracting industries (12th individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (OJ No L 404, 31. 12. 1992, p. 10). 16g. 392 L 0103: Council Directive 93/103/EC of 23 November 1993 concerning the minimum safety and health requirements for work on board fishing vessels (13th individual Directive within the meaning of Article 16 (1) of Directive 89/391/EEC) (OJ No L 307, 13. 12. 1993, p. 1). B. LABOUR LAW 1. The following new points shall be inserted after point 24 (Council Directive 80/987/EEC): 25. 391 L 0533: Council Directive 91/533/EEC of 14 October 1991 on an employer's obligation to inform employees of the conditions applicable to the contract or employment relationship (OJ No L 288, 18. 10. 1991, p. 32). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: With regard to Iceland and Norway the measures necessary to comply with this Directive shall enter into force by 1 July 1994. 26. 392 L 0056: Council Directive 92/56/EEC of 24 June 1992 amending Directive 75/129/EEC on the approximation of the laws of the Member States relating to collective redundancies (OJ No L 245, 26. 8. 1992, p. 3). ANNEX 17 to the Decision No 7/94 of the EEA Joint Committee Annex XIX (CONSUMER PROTECTION) to the EEA Agreement shall be amended as specified below. ACTS REFERRED TO The following new point shall be inserted after point 7 (Council Directive 90/314/EEC): 7a. 393 L 0013: Council Directive 93/13/EEC of 5 April 1993 on unfair terms in consumer contracts (OJ No L 95, 21. 4. 1993, p. 29). ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The following new point shall be inserted after point 9 (Council resolution 88/C 153/01): 10. 392 X 0295: Commission recommendation 92/295/EEC of 7 April 1992 on codes of practice for the protection of consumers in respect of contracts negotiated at a distance (distance selling) (OJ No L 156, 10. 6. 1992, p. 21). 11. 393 Y 0420(01): Council resolution 93/C 110/01 of 5 April 1993 on future action on the labelling of products in the interest of the consumer (OJ No C 110, 20. 4. 1993, p. 1). 12. 379 Y 0630(01): Council resolution of 19 June 1979 on the indication of the prices of foodstuffs and non-food household products prepacked in pre-established quantities (OJ No C 163, 30. 6. 1979, p. 1). 13. 486 Y 0723(07): Council resolution and the Ministers for Education meeting within the Council of 9 July 1986 on consumer education in primary and secondary schools (OJ No C 184, 23. 7. 1986, p. 21). 14. 387 Y 0107(01): Council resolution of 15 December 1986 on the integration of consumer policy in the other common policies (OJ No C 3, 7. 1. 1987, p. 1). 15. 387 Y 0704(03): Council resolution of 25 June 1987 on consumer safety (OJ No C 176, 4. 7. 1987, p. 3). 16. 387 Y 0704(02): Council resolution of 25 June 1987 on consumer redress (OJ No C 176, 4. 7. 1987, p. 2). 17. 388 X 0041: Commission recommendation 88/41/EEC of 10 December 1987 on the involvement and improvement of consumer participation in standardization (OJ No L 23, 28. 1. 1988, p. 26). ANNEX 18 to Decision No 7/94 of the EEA Joint Committee Annex XX (ENVIRONMENT) to the EEA Agreement shall be amended as specified below. A. I. General 1. The following new points shall be inserted after point 2 (Council Directive 90/313/EEC): 2a. 291 L 0692: Council Directive 91/692/EEC of 23 December 1991 standardizing and rationalizing reports on the implementation of certain Directives relating to the environment (OJ No L 377, 31. 12. 1991, p. 48). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: The provisions of this Directive apply only to Directives included in the EEA Agreement. 2b. 392 R 0880: Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme (OJ No L 99, 11. 4. 1992, p. 1). 2c. 393 D 0430: Commission Decision 93/430/EEC of 28 June 1993 establishing the ecological criteria for the award of the Community eco-label to washing machines (OJ No L 198, 7. 8. 1993, p. 35). 2d. 393 D 0431: Commission Decision 93/431/EEC of 28 June 1993 establishing the ecological criteria for the award of the Community eco-label to dishwashers (OJ No L 198, 7. 8. 1993, p. 38). 2e. 393 D 0517: Commission Decision 93/517/EEC of 15 September 1993 on a standard contract covering the terms of use of the Community eco-label (OJ No L 243, 29. 9. 1993, p. 13). 2f. 393 R 1836: Council Regulation (EEC) No 1836/93 of 29 June 1993 allowing voluntary participation by companies in the industrial sector in the Community eco-management and audit scheme (OJ No L 168, 10. 7. 1993, p. 1), as corrected by OJ No L 247, 5. 10. 1993, p. 28. B. II. Water 1. The following new points shall be inserted after point 13 (Council Directive 91/271/EEC): 13a. 391 L 0676: Council Directive 91/676/EEC of 12 December 1991 concerning the protection of waters against pollution caused by nitrates from agricultural sources (OJ No L 375, 31. 12. 1991, p. 1). 13b. 392 D 0446: Commission Decision 92/446/EEC of 27 July 1992 concerning questionnaires relating to directives in the water sector (OJ No L 247, 27. 8. 1992, p. 10). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptation: the provisions of this Decision and Annexes apply only to Directives included in the EEA Agreement. C. III. Air The following new point shall be inserted after point 21 (Council Directive 89/429/EEC): 21a. 392 L 0072: Council Directive 92/72/EEC of 21 September 1992 on air pollution by ozone (OJ No L 297, 13. 10. 1992, p. 1). D. IV. Chemicals, industrial risk and biotechnology 1. The following new point shall be inserted after point 24 (Council Directive 90/219/EEC): 24a. 391 D 0448: Commission Decision 91/448/EEC of 29 July 1991 concerning the guidelines for classification referred to in Article 4 of Directive 90/219/EEC (OJ No L 239, 28. 8. 1991, p. 23). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptation: Austria, Finland, Iceland, Norway and Sweden shall put into effect the measures necessary to comply with this Decision as from 1 January 1995. 2. The following new points shall be inserted after point 25 (Council Directive 90/220/EEC): 25a. 391 D 0596: Council Decision 91/596/EEC of 4 November 1991 concerning the summary notification information format referred to in Article 9 of Directive 90/220/EEC on the deliberate release into the environment of genetically modified organisms (OJ No L 322, 23. 11. 1991, p. 1). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: (a) In part A, item 3 (b) (i) of the Annex on the summary notification information format for releases of genetically modified organisms for research and development purposes the following shall be inserted: Boreal Ã¯   Arctic Ã¯   (b) Austria, Finland, Iceland, Norway and Sweden shall put into effect the measures necessary to comply with this Decision as from 1 January 1995. 25b. 392 D 0146: Commission Decision 92/146/EEC of 11 February 1992 concerning the summary notification format referred to in Article 12 of Council Directive 90/220/EEC (OJ No L 60, 5. 3. 1992, p. 19). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptation: Austria, Finland, Iceland, Norway and Sweden shall put into effect the measures necessary to comply with this Decision as from 1 January 1995. E. V. Waste 1. The following new indent shall be added in point 27 (Council Directive 75/442/EEC):  394 D 0003: Commission Decision 94/3/EC of 20 December 1993 (OJ No L 5, 7. 1. 1994, p. 15). 2. The following new points shall be inserted after point 32 (Council Directive 86/278/EEC): 32a. 391 L 0689: Council Directive 91/689/EEC of 12 December 1991 on hazardous waste (OJ No L 377, 31. 12. 1991, p. 20). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Austria, Finland, Iceland, Norway and Sweden shall put into effect the measures necessary to comply with the provisions of this Directive as from 1 January 1995, subject to a review before that date. For Norway, the review will be made together with Directive 75/442/EEC as amended by Directive 91/156/EEC. 32b. 392 L 0112: Council Directive 92/112/EEC of 15 December 1992 on procedures for harmonizing the programmes for the reduction and eventual elimination of pollution caused by waste from the titanium dioxide instustry (OJ No L 409, 31. 12. 1992, p. 11). The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Norway will implement the provisions of Article 9. 1 (a) (ii) as from 1 January 1997. Norway shall submit for evaluation to the Joint Committee an effective programme for reduction of SO2 emissions, including a presentation of the investment plan and of the chosen technical options, as well as an environmental impact assessment study in case of sea water in the treatment process, on 1 January 1995 at the latest. 32c. 393 R 0259: Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community (OJ No L 30, 6. 2. 1993, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: Finland, Iceland, Norway and Sweden shall put into effect the measures necessary for them to comply with the provisions of this Regulation as from 1 January 1995. Austria shall put into effect the measures necessary to comply with the provisions of this Regulation as from 1 January 1997. F. The following new heading and new point shall be inserted after point 32c (Council Regulation (EEC) No 259/93): VI. Noise 32d. 392 L 0014: Council Directive 92/14/EEC of 2 March 1992 on the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention on International Civil Aviation, second edition (1988) (OJ No L 76, 23. 3. 1992, p. 21), as corrected by OJ No L 168, 23. 6. 1992, p. 30. The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptation: Austria may apply more stringent protective national legislation existing at the date of the entry into force of the EEA Agreement, concerning the limitation of the operation of aeroplanes covered by Part II, Chapter 2, Volume 1 of Annex 16 to the Convention of International Civil Aviation, second edition (1988) at Austrian airports until 1 April 2002. ANNEX 19 to Decision No 7/94 of the EEA Joint Committee Annex XXI (STATISTICS) to the EEA Agreement shall be amended as specified below. A. INDUSTRIAL STATISTICS The heading Industrial Statistics shall be replaced by the heading Business Statistics. Under this heading, the following new points shall be inserted after point 4 (Council Directive 78/166/EEC): 4a. 391 R 3924: Council Regulation (EEC) No 3924/91 of 19 December 1991 on the establishment of a Community survey on industrial production (OJ No L 374, 31. 12. 1991, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Article 3 (3) shall not apply to Finland, Iceland, Norway and Sweden; (b) For the EFTA States, the reference to the NACE Rev. 1 class  in Article 3 shall read NACE Rev.l group ; (c) Article 5 (2) shall not apply to those EFTA States which, by national law, have placed undertakings under an obligation to supply statistical information; (d) The EFTA States shall be exempt from the requirement to collect monthly data; (e) Austria, Finland, Iceland, Norway and Sweden shall conduct the survey required by this Regulation from, at the latest, 1995 onwards. However, Finland, Iceland, Norway and Sweden need not provide, before 1997, breakdowns of products in the Prodcom list which correspond to the seventh and eighth digit of the combined nomenclature as defined in Council Regulation (EEC) No 3367/87 of 9 November 1987 on the application of the combined nomenclature to the statistics of trade between Member States (OJ No L 321, 11. 11. 1987, p. 3); (f) For the undertakings classified under the subheading 27.10 of NACE Rev. 1, the EFTA States shall provide, irrespective of the threshold value referred to in Article 3, the data according to the list below. The data shall be provided, from 1995 onwards, on a quarterly basis not later than six weeks after the end of the reference quarter. Item Description 1. PRODUCTION 1.1 Pig iron 1.2 Crude steel 1.2.1 ingots 1.2.2 continuously cast products 1.2.3 liquid steel for castings 1.2.4 pure oxygen 1.2.5 electric 1.2.6 other 1.3 Special steels 1.4 Total production of finished rolled products 1.4.1 railway track material 1.4.2 heavy sections 1.4.3 wire rod in coils 1.4.4 concrete reinforcing bars 1.4.5 other merchant bars 1.4.6 universals 1.4.7 hot-rolled strip and tube strip 1.4.8 hot-rolled plates > 4,75 mm > 3 mm, < 4,75 mm < 3 mm 1.4.9 hot-rolled coils (finished products) 1.4.10 hot-rolled sheets < 3 mm > 3 mm 1.4.11 semis for tubes 1.5 Production of end products 1.5.1 tin plate, other tinned sheets, tinned strip, ECCS 1.5.2 black plate for use as such 1.5.3 galvanized sheets, terneplate, other coated sheets 1.5.4 electrical sheets 1.6 Production and transformation of hot-rolled wide strip 1.6.1 of wide hot-strip mills 1.6.2 of which coils 2. CONSUMPTION 2.1 Scrap by the iron and steel industry 3. NEW ORDERS AND DELIVERIES 3.1 Deliveries of ordinary steels split into: home market other EFTA countries EC countries third countries other than EFTA or EC countries 3.2 Deliveries of special steels split into: home market other EFTA countries EC countries third countries other than EFTA or EC countries 3.3 New orders for ordinary steels split into: home market other EFTA countries EC countries third countries other than EFTA or EC countries 4. RECEIPTS BY WORKS OF STEEL FOR RE-ROLLING 4.1 Ingots 4.2 Semis 4.3 Coils split into: home market other EFTA countries EC countries third countries other than EFTA or EC countries 5. PRODUCERS' AND STOCKHOLDERS' STOCKS OF STEEL PRODUCTS 5.1 Ingots 5.2 Semis and Coils 5.3 Finished Products 4b. 393 R 2186: Council Regulation (EEC) No 2186/93 of 22 July 1993 on Community coordination in drawing up business registers for statistical purposes (OJ No L 196, 5. 8. 1993, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) for the EFTA States, entry I (k) of Annex II of the Regulation shall not apply; (b) Austria shall comply with this Regulation by, at the latest, 1 January 1997. B. TRANSPORT STATISTICS The following new point shall be inserted after point 7 (Council Directive 80/1177/EEC): 7a. 393 D 0704: Council Decision 93/704/EC of 30 November 1993 on the creation of a Community database on road accidents (OJ No L 329, 30. 12. 1993, p. 63). The provisions of the Decision shall, for the purposes of the present Agreement, be read with the following adaptations: (a) For the EFTA States, the data referred to in Article 2 (1) shall be communicated for the first time before 31 March 1995 for the years 1991, 1992 and 1993 and for subsequent years not more than nine months after the end of the reference year in question; (b) Council Regulation (Euratom, EEC) No 1588/90, as adapted for the purposes of the present Agreement, shall for the EFTA States also apply to the transmission of data referred to in Article 2 (3). C. FOREIGN AND COMMUNITY INTERNAL TRADE STATISTICS The following indent shall be added in point 8 (Council Regulation (EEC) No 1736/75) before the adaptation:  393 R 3478: Commission Regulation (EC) No 3478/93 of 17 December 1993 (OJ No L 317, 18. 12. 1993, p. 32). D. DEMOGRAPHICAL AND SOCIAL STATISTICS The following new point shall be inserted after point 18 (Council Regulation (EEC) No 311/76): 18a. 391 R 3711: Council Regulation (EEC) No 3711/91 of 16 December 1991 on the organization of an annual labour force sample survey in the Community (OJ No L 351, 20. 12. 1991, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the EFTA States shall be allowed to conduct the survey required by this Regulation in a sample of individuals rather than in a sample of households. The EFTA States availing themselves of this possibility shall, however, provide information on the other members of the household in which the individual in question lives which should, at least, comprise the characteristics specified in Article 4 (1), subparagraphs (a) and (b); (b) the EFTA States shall ensure that the sampling plan of the survey guarantees the upper limit of the relative standard error referred to in Article 3 (2), first subparagraph, to be observed at least at a national level; (c) the EFTA States shall be permitted to provide part of the information on individuals pursuant to Article 4 (1) on the basis of register data provided that the data are consistent with the basic definitions and that the results are at least equivalent as regards precision and quality; (d) Article 5 (2), second subparagraph, shall not apply to the EFTA States; (e) the EFTA States shall conduct the survey required by this Regulation from, at the latest, 1995 onwards. E. NATIONAL ACCOUNTS GDP The following shall be added in point 19 (Council Directive 89/130/EEC, Euratom) before the adaptations: , as amended by:  393 D 0454: Commission Decision 93/454/EEC, Euratom of 22 July 1993 (OJ No L 213, 24. 8. 1993, p. 18).  393 D 0475: Commission Decision 93/475/EEC, Euratom of 22 July 1993 (OJ No L 224, 3. 9. 1993, p. 27).  393 D 0570: Commission Decision 93/570/EEC, Euratom of 4 October 1993 (OJ No L 276, 8. 11. 1993, p. 13). F. NOMENCLATURES 1. The following shall be added in point 20 (Council Regulation (EEC) No 3037/90) before the adaptation: , as amended by:  393 R 0761: Commission Regulation (EEC) No 761/93 of 24 March 1993 (OJ No L 83, 3. 4. 1993, p. 1). 2. The following new points shall be added after point 20 (Council Regulation (EEC) No 3037/90): 20a. 393 R 0696: Council Regulation (EEC) No 696/93 of 15 March 1993 on the statistical units for the observation and analysis of the production system in the Community (OJ No L 76, 30. 3. 1993, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) Austria, Finland, Iceland, Norway and Sweden shall use the definitions referred to in Article 1 of the Regulation for statistics relating to situations subsequent to 1 January 1995; (b) for Austria, Finland, Iceland, Norway and Sweden, the transition period referred to in Article 4(1) shall run from 1 January 1995 to 31 December 1996; (c) in the list in Section II, point B.2 of the Annex, the following point shall be added: Gemeinde in Austria; kunta/kommun in Finland; sveitarfÃ ©lag in Iceland; kommune in Norway; primÃ ¤rkommun in Sweden.  20b. 393 R 3696: Council Regulation (EEC) No 3696/93 of 29 October 1993 on the statistical classification of products by activity (CPA) in the European Economic Community (OJ No L 342, 31. 12. 1993, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptation: for the EFTA States, the transitional period referred to in Article 8 shall end on 31 December 1996. G. AGRICULTURAL STATISTICS 1. The following indent shall be added in point 23 (Council Regulation (EEC) No 571/88) before the adaptations:  393 D 0156: Commission Decision 93/156/EEC of 9 February 1993 (OJ No L 65, 17. 3. 1993, p. 12). 2. The following entries in adaptation (e) in point 23 (Council Regulation (EEC) No 571/88) shall be deleted: B.03 Optional for Finland, Iceland and Sweden B.04 Optional for Austria and Finland C.04 Optional for Austria, Finland, Iceland, Norway and Sweden K.02 Optional for Austria. 3. The following entries shall be added in adaptation (e) of point 23 (Council Regulation (EEC) No 571/88): 1.07 Optional for Iceland. Footnote 3 pertaining to entry 1.07 (b) in Annex I to Council Regulation (EEC) No 571/88 as amended shall read: Optional for Denmark and Sweden . Footnote 4 pertaining to entry 1.07 (b) in Annex I to Council Regulation (EEC) No 571/88 shall read: Optional except for Denmark and Sweden . H. FISHERY STATISTICS 1. The following shall be added in point 25 (Council Regulation (EEC) No 1382/91) before the adaptations: , as amended by:  393 R 2104: Council Regulation (EEC) No 2104/93 of 22 July 1993 (OJ No L 191, 31. 7. 1993, p. 1). 2. The text of adaptation (a) in point 25 (Council Regulation (EEC) No 1382/91) shall be deleted. 3. The following new points shall be inserted after point 25 (Council Regulation (EEC) No 1382/91): 25a. 391 R 3880: Council Regulation (EEC) No 3880/91 of 17 December 1991 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ No L 365, 31. 12. 1991, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the EFTA States shall be permitted to apply, irrespective of the provision adopted under the European Community's common fisheries policy, sampling techniques under the condition specified in the second part of the first sentence of Article 3; (b) the EFTA States shall collect the data required by this Regulation from, at the latest, 1995 onwards. The report referred to in Article 6(1) shall be submitted by the EFTA States by the end of 1995, at the latest. 25b. 393 R 2018: Council Regulation (EEC) No 2018/93 of 30 June 1993 on the submission of catch and activity statistics by Member States fishing in the Northwest Atlantic (OJ No L 186, 28. 7. 1993, p. 1). The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations: (a) the EFTA States shall be permitted to apply, irrespective of the provisions adopted under the European Community's common fisheries policy, sampling techniques under the condition specified in the second part of the first sentence of Article 3; (b) the EFTA States shall collect the data required by this Regulation from, at the latest, 1995 onwards. The report referred to in Article 7 (1) shall be submitted by the EFTA States by the end of 1995, at the latest. ANNEX 20 to Decision No 7/94 of the EEA Joint Committee Annex XXII (COMPANY LAW) to the EEA Agreement shall be amended as specified below. ACTS REFERRED TO The following indent shall be added in point 2 (Second Council Directive 77/91/EEC) before the adaptations:  392 L 0101: Council Directive 92/101/EEC of 23 November 1992 (OJ No L 347, 28. 11. 1992, p. 64). JOINT STATEMENT on the authentication of texts of the EC acts mentioned in the Annexes to Decision No 7/94 of the EEA Joint Committee The Contracting Parties agree that the EEA Joint Committee shall, at the latest by the entry into force of Decision No 7/94, decide on the authentication of texts of the EC acts referred to in the Annexes to this Decision which have been drawn up in the Finnish, Icelandic, Norwegian and Swedish languages. JOINT STATEMENT on safeguard measures in the veterinary area The Contracting Parties, while recognizing that paragraph 9 of the introductory part of Chapter I Annex I to the EEA Agreement makes provisions for safeguard measures available to the Contracting Parties in certain cirumstances, recognize that the fact that Community financing is not available for EFTA Contracting Parties to the EEA Agreement for the eradication of animal diseases that may break out will also be taken into account when taking safeguard measures to prevent transmission of the diseases concerned into their territories, agree that such measures will be limited as regards time and geographical extension, note that the EFTA States concerned reserve their rights, in the case of classical swine fever or swine vesicular disease, to apply safeguard measures specific to the regions concerned and that they have the intention to maintain such measures for a period of not less than 12 months after the last outbreak, note further that the European Union reserves its right to request consultations in accordance with subparagraph (1) (b) of the abovementioned paragraph 9. STATEMENT BY THE GOVERNMENT OF NORWAY on infectious salmon anaemia While accepting the integration into the Agreement of Council Directive 93/54/EEC amending Directive 91/67/EEC concerning the animal health conditions governing the placing on the market of aquaculture animals and products, Norway would like to express its firm conviction that, based on present knowledge of the epidemiology of infectious salmon anaemia (ISA) and the well demonstrated practical effects of veterinary control measures, there is no scientific justification for the classification of ISA as a severe exotic disease. JOINT STATEMENT concerning nationals of the Republic of Iceland who hold diplomas or certificates awarded on completion of professional education and training conferred in a third country Noting that Council Directive 92/51/EEC of 18 June 1992 on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC (OJ No L 209, 24. 7. 1992, p. 25), as adapted for EEA purposes, refers to diplomas, certificates and other evidence of formal qualifications conferred mainly in the Contracting Parties; Anxious, however, to take account of the special position of nationals of the Republic of Iceland who, since there are limited possibilities of professional education and training and there exists a long tradition of students receiving this education abroad, have studied in a third country; The Contracting Parties hereby recommend that the Governments concerned should allow nationals of the Republic of Iceland who hold a diploma or a certificate covered by the general system, awarded in a third country and recognized by the competent authorities of the Republic of Iceland, to take up and pursue within the European Economic Area the activities of the professions concerned, by recognizing these diplomas in their territories. JOINT STATEMENT concerning the pursuit as an employed person of construction activities in the Republic of Iceland Noting that Article 2 of Council Directive 92/51/EEC of 18 June 1992 on a second general system for the recognition of professional education and training to supplement Directive 89/48/EEC (OJ No L 209, 24. 7. 1992, p. 25), as adapted for EEA purposes, provides that the Directive shall not apply to the activities covered by a Directive listed in Annex A; Article 2 of Council Directive 92/51/EEC further provides that the directives listed in Annex B shall be made applicable to the pursuit as an employed person of the activities covered by those directives; Council Directive 64/427/EEC of 7 July 1964, laying down detailed provisions concerning transitional measures in respect of activities of self-employed persons in manufacturing and processing industries falling within ISIC Major Groups 23-40 is amongst the directives listed in Annexes A and B; In consequence, pursuit of activities in the construction sector, whether in an employed or self-employed capacity, is governed by the provisions of Directive 64/427/EEC, as adapted for EEA purposes, and not by Directive 92/51/EEC; Anxious however to draw attention to the exceptional geological and meteorological conditions prevailing in Iceland and the demands made in consequence upon the skills of tradesmen, especially with respect to the choice of materials and protective measures because of the interrelation between earthquakes, driving rain and sudden changes in temperature; Recognizing that, in accordance with the rule of national treatment, migrants from other EFTA States or from EC Member States will be required to comply with Icelandic building regulations and that a breach of those regulations may lead to professional disciplinary measures and/or criminal prosecution; The Contracting Parties hereby recommend that the Governments concerned should inform their nationals wishing to take up and pursue activities in an employed capacity in the construction sector in Iceland in accordance with the provisions of Directive 64/427/EEC, as adapted for EEA purposes, of the advisability of undertaking a specific training to familiarize themselves with the special skills demanded to deal with the geological and meteorological conditions prevailing in Iceland and the building regulations applicable there. JOINT STATEMENT concerning Council Directive 92/96/EEC (new point 12a of Annex IX to the EEA Agreement) In agreeing to the transitional period set out in adaptation (b) to Council Directive 92/96/EEC (new point 12a of Annex IX to the EEA Agreement), it is understood that the existing Swedish legislation regarding mortgage bonds issued by housing finance institutions presents elements of protection to the bond holder analogous to those laid down in Article 22 (4) of the abovementioned Directive and should therefore remain in force during the transitional period. In this context, Sweden stated that it is the ambition of the Swedish Government to dismantle the extraordinary system for support of the financial sector as soon as possible. The system shall be available as long as it is needed and shall not be discontinued until this can be done without jeopardizing the rights of creditors. Concerning the exposures currently exceeding 20 %, the Swedish authorities and the Community agree that they should be reduced to 20 % or below by 1 July 1996 at the latest and, if possible, before 31 December 1995. STATEMENT BY THE EFTA STATES CONCERNED concerning Council Directive 93/89/EEC (new point 18a of Annex XIII to the EEA Agreement) Council Directive 93/89/EEC constitutes an important part of the overall functioning of an integrated market for carriage of goods by road. The EFTA States concerned therefore wish to apply Council Directive 93/89/EEC as adapted for the purposes of the EEA Agreement. This is without prejudice to their understanding that harmonization of taxation as such falls outside the scope of the EEA Agreement. This statement is without prejudice to Article 118 of the EEA Agreement. JOINT STATEMENT concerning Council Regulation (EEC) No 3118/93 (new point 26c of Annex XIII to the EEA Agreement) The Contracting Parties agree that the agreement reached between the Parties on the allocation and numbers of road haulage cabotage authorizations for the EFTA States shall not in any way prejudge potential corresponding discussions or agreements in other contexts. STATEMENT BY THE CONTRACTING PARTIES concerning Council Regulation (EEC) No 3577/92 (new point 53a of Annex XIII to the EEA Agreement) In disapplying Article 1 (2) of Council Regulation (EEC) No 3577/92 from this Agreement, the words at that time contained in that Article are to be understood as referring to 1 January 1993, in accordance with the date provided for in Article 1 (1). The Community notes the Norwegian Government's statement that it does not have the intention of amending its domestic Law concerning the Norwegian International Ship Register before 1 January 1997. In the meantime, the Community recognizes the special interest of Norway in the work of the Community on the subject of market access of ships that do not comply with all conditions to be admitted to cabotage in the flag state. Norway will be associated with this work in accordance with the provision of the Agreement. STATEMENT BY THE SWEDISH GOVERNMENT concerning Council Decision 92/143/EEC (new point 59a of Annex XIII to the EEA Agreement) Swedish coastal waters are covered by Decca navigation chains which could be operated for some time beyond the year 2000. No further system is needed for that part of Swedish shipping which is covered by the Decca system. While taking note of Council Decision 92/143/EEC, Sweden will not introduce the Loran C system or financially support the promotion of Loran C elsewhere. JOINT STATEMENT concerning certain acts in the field of social security The acceptance of Council Regulations (EEC) No 1247/93, (EEC) No 1248/92, (EEC) No 1249/92 and (EEC) No 1945/93 shall not preclude the application by Finland, Iceland, Norway and Sweden of the respective old rules, when they are more favourable for the persons concerned, until the entry into force of Decision No 7/94 of the EEA Joint Committee. JOINT STATEMENT concerning the Community acquis in the field of geographical indications, designations of origin and certificates of specific character for agricultural products and foodstuffs 1. Council Regulation (EEC) No 2081/92 and Council Regulation (EEC) No 2082/92 did take into account those aspects which are of interest for third countries in the implementation of the Community system on geographical indications and designations of origin, and of the Community system on certificates of specific character, by providing for guarantees in the procedures of opposition and in the possibility to get protection. These guarantees are the following in Council Regulation (EEC) No 2081/92:  Article 7 (3) gives any interested person being legitimately concerned by an application for Community registration the possibility to object to any such application. The Commission is of the opinion that, in the case of an objection based upon the existence of a homonymous product, being legitimately commercialized at the time of the publication of the Regulation, the Community importer  as the case concerns imported products  is deemed to be legitimately concerned to the same degree as the producers of Community products. For trademarks, this Article is interpreted to allow any holder of a trademark registered in a Member State to oppose a registration.  In the framework of the discussions on Community protection of denominations of third countries, Article 12 (2) foresees rules to solve cases of homonymity between a Community protected denomination and a denomination protected in a third country. 2. The Community and the EFTA States will review the situation concerning Council Regulations (EEC) No 2081/92 and No 2082/92 when the names referred to in Artice 17 (1) of Council Regulation (EEC) No 2081/92 are registered in accordance with the procedure laid down in Article 17 (2) of that Regulation. STATEMENT BY THE GOVERNMENT OF AUSTRIA concerning the SML for 1,4-dichlorobenzene (Commission Directive 93/9/EEC) Austria accepts the SML of 12 mg/kg for 1,4-Dichlorobenzene as laid down in Section A of Annex I to Directive 93/9/EEC, on the understanding that it will have the possibility at any time to request a review of this limit on the basis of scientific evidence or reasoning. Austria considers that such a review should take into account the results of the relevant studies which might become available in the future and include a thorough comparison and critical evaluation of the different methods of specimen selection, sampling, analysis, data evaluation and interpretation with a view to ensuring that the most accurate and reliable test methodologies are used. STATEMENT BY THE GOVERMENT OF AUSTRIA concerning genetically modified micro-organisms (GMMOs) used in the production of agricultural products and foodstuffs (Council Regulation (EEC) No 2092/91) The Austrian authorities take note that, at present, GMMOs according to Council Directive 90/220/EEC are not authorized as a part of the inventory of admissible ingredients of organically produced foodstuffs. Should future measures be adopted with a view to listing GMMOs in accordance with the procedure laid down in Article 14, the Austrian position will be to oppose, under the procedure of the Agreement, the labelling as organically produced of products containing, consisting of, or having been produced in a way involving, GMMOs within the meaning of Directive 90/220/EEC. JOINT STATEMENT on shipbuilding The EEA Joint Committee takes note that the Seventh shipbuilding Directive (90/684/EEC) has been prolonged until the end of 1994 by Council Directive 93/115/EEC of 16 December 1993. It is understood that the Joint Declaration on shipbuilding and the Declaration by the European Community on shipbuilding, both annexed to the Final Act to the Agreement on the European Economic Area, signed in Oporto on 2 May 1992, remain applicable until the end of 1994. Should the Seventh shipbuilding Directive be prolonged beyond the end of 1994 or replaced by a new Directive, the Directive in force shall be integrated into the EEA Agreement with effect as from 1 January 1995. JOINT STATEMENT on the integration of further relevant interim Community acquis into the Agreement The EEA Joint Committee takes note of the fact that a number of legal acts, adopted before 31 December 1993, which are relevant to the EEA, have not been included in the present list of interim Community acquis. The Contracting Parties agree that these acts should be examined by the Joint Committee with a view to integrating them into the Agreement as soon as possible.